 

Exhibit 10.1

 

CREDIT AGREEMENT

 

DATED AS OF AUGUST 4, 2008

 

AMONG

 

UNOLA CORP.,

as Borrower,

 

THE LENDERS LISTED HEREIN,

as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lead Arranger

 

LA SALLE BANK NATIONAL ASSOCIATION,

as Syndication Agent

 

ING (U.S.) CAPITAL CORPORATION,

as Documentation Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page No.

SECTION 1.

DEFINITIONS

 

2

1.1

Certain Defined Terms

 

2

1.2

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

 

35

1.3

Other Definitional Provisions and Rules of Construction

 

35

SECTION 2.

AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

 

36

2.1

Commitments; Making of Loans; the Register; Optional Notes

 

36

2.2

Interest on the Loans

 

44

2.3

Fees

 

48

2.4

Repayments, Prepayments and Reductions of Revolving Loan Commitment Amount;
General Provisions Regarding Payments; Application of Proceeds of Collateral and
Payments Under Guaranty

 

50

2.5

Use of Proceeds

 

60

2.6

Special Provisions Governing Eurodollar Rate Loans

 

60

2.7

Increased Costs; Taxes; Capital Adequacy

 

62

2.8

Statement of Lenders; Obligation of Lenders and Issuing Lenders to Mitigate

 

67

2.9

Replacement of a Lender

 

67

SECTION 3.

LETTERS OF CREDIT

 

68

3.1

Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein

 

68

3.2

Letter of Credit Fees

 

71

3.3

Drawings and Reimbursement of Amounts Paid Under Letters of Credit

 

72

3.4

Obligations Absolute

 

75

3.5

Nature of Issuing Lenders’ Duties

 

76

SECTION 4.

CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

77

4.1

Conditions to Effectiveness of Agreement

 

77

4.2

Conditions to Term Loans and Initial Revolving Loans and Swing Line Loans

 

77

4.3

Conditions to All Loans

 

84

4.4

Conditions to Letters of Credit

 

85

 

i

--------------------------------------------------------------------------------


 

SECTION 5.

COMPANY’S REPRESENTATIONS AND WARRANTIES

 

85

5.1

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries

 

85

5.2

Authorization of Borrowing, etc.

 

86

5.3

Financial Condition

 

87

5.4

No Material Adverse Change; No Restricted Junior Payments

 

87

5.5

Title to Properties; Liens; Real Property; Intellectual Property

 

87

5.6

Litigation; Adverse Facts

 

88

5.7

Payment of Taxes

 

89

5.8

Performance of Agreements

 

89

5.9

Governmental Regulation

 

89

5.10

Securities Activities

 

89

5.11

Employee Benefit Plans

 

89

5.12

Certain Fees

 

90

5.13

Environmental Protection

 

90

5.14

Employee Matters

 

91

5.15

Solvency

 

91

5.16

Matters Relating to Collateral

 

91

5.17

Disclosure

 

92

5.18

Subordinated Indebtedness

 

93

5.19

Related Agreements

 

93

5.20

Reporting to IRS

 

93

5.21

Foreign Assets Control Regulations, etc.

 

93

SECTION 6.

COMPANY’S AFFIRMATIVE COVENANTS

 

94

6.1

Financial Statements and Other Reports

 

94

6.2

Existence, etc.

 

99

6.3

Payment of Taxes and Claims; Tax

 

99

6.4

Maintenance of Properties; Insurance; Application of Net Insurance/ Condemnation
Proceeds

 

99

6.5

Inspection Rights; Lender Meeting

 

101

6.6

Compliance with Laws, etc.

 

101

6.7

Environmental Matters

 

101

 

ii

--------------------------------------------------------------------------------


 

6.8

Execution of Guaranty and Personal Property Collateral Documents After the
Closing Date

 

103

6.9

Matters Relating to Additional Real Property Collateral

 

104

6.10

Interest Rate Protection

 

104

6.11

Other Post-Closing Matters

 

105

SECTION 7.

COMPANY’S NEGATIVE COVENANTS

 

105

7.1

Indebtedness

 

105

7.2

Liens and Related Matters

 

107

7.3

Investments; Acquisitions

 

109

7.4

Contingent Obligations

 

112

7.5

Restricted Junior Payments

 

113

7.6

Financial Covenants

 

114

7.7

Restriction on Fundamental Changes; Asset Sales

 

116

7.8

Consolidated Capital Expenditures

 

118

7.9

Transactions with Shareholders and Affiliates

 

119

7.10

Sales and Lease-Backs

 

120

7.11

Conduct of Business

 

121

7.12

Fiscal Year

 

121

SECTION 8.

EVENTS OF DEFAULT

 

121

8.1

Failure to Make Payments When Due

 

121

8.2

Default in Other Agreements

 

121

8.3

Breach of Certain Covenants

 

122

8.4

Breach of Warranty

 

122

8.5

Other Defaults Under Loan Documents

 

122

8.6

Involuntary Bankruptcy; Appointment of Receiver, etc.

 

122

8.7

Voluntary Bankruptcy; Appointment of Receiver, etc.

 

123

8.8

Judgments and Attachments

 

123

8.9

Dissolution

 

123

8.10

Employee Benefit Plans

 

124

8.11

Change in Control

 

124

8.12

Invalidity of Loan Documents; Failure of Security; Repudiation of Obligations

 

124

 

iii

--------------------------------------------------------------------------------


 

8.13

Conduct of Business By Holdings

 

124

8.14

Conduct of Business By Dormant Subsidiaries

 

124

8.15

Failure to Consummate Acquisition or Merger

 

125

SECTION 9.

ADMINISTRATIVE AGENT

 

125

9.1

Appointment

 

125

9.2

Powers and Duties; General Immunity

 

127

9.3

Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness

 

128

9.4

Right to Indemnity

 

129

9.5

Resignation of Agents; Successor Administrative Agent and Swing Line Lender

 

129

9.6

Collateral Documents and Guaranties

 

130

9.7

Duties of Other Agents

 

131

9.8

Administrative Agent May File Proofs of Claim

 

131

SECTION 10.

MISCELLANEOUS

 

132

10.1

Successors and Assigns; Assignments and Participations in Loans and Letters of
Credit

 

132

10.2

Expenses

 

136

10.3

Indemnity

 

137

10.4

Set-Off

 

138

10.5

Ratable Sharing

 

139

10.6

Amendments and Waivers

 

139

10.7

Independence of Covenants

 

141

10.8

Notices; Effectiveness of Signatures

 

141

10.9

Survival of Representations, Warranties and Agreements

 

143

10.10

Failure or Indulgence Not Waiver; Remedies Cumulative

 

143

10.11

Marshalling; Payments Set Aside

 

143

10.12

Severability

 

144

10.13

Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver

 

144

10.14

Release of Security Interest or Guaranty

 

144

10.15

Applicable Law

 

145

10.16

Construction of Agreement; Nature of Relationship

 

145

 

iv

--------------------------------------------------------------------------------


 

10.17

Consent to Jurisdiction and Service of Process

 

145

10.18

Waiver of Jury Trial

 

146

10.19

Confidentiality

 

147

10.20

Counterparts; Effectiveness

 

148

 

 

 

Signature pages

 

S-1

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

I

FORM OF NOTICE OF BORROWING

II

FORM OF NOTICE OF CONVERSION/CONTINUATION

III

FORM OF REQUEST FOR ISSUANCE

IV

FORM OF TRANCHE A TERM NOTE

V

FORM OF TRANCHE B TERM NOTE

VI

FORM OF REVOLVING NOTE

VII

FORM OF SWING LINE NOTE

VIII

FORM OF COMPLIANCE CERTIFICATE

IX

FORM OF OPINION OF COMPANY COUNSEL

X

FORM OF ASSIGNMENT AGREEMENT

XI

FORM OF FINANCIAL CONDITION CERTIFICATE

XII

FORM OF GUARANTY

XIII

FORM OF SECURITY AGREEMENT

XIV

FORM OF MORTGAGE

XV

FORM OF NOTICE OF PREPAYMENT

 

vi

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.1

COMMITMENTS

3.1

EXISTING LETTERS OF CREDIT

4.2K

CLOSING DATE MORTGAGED PROPERTIES

5.1

CORPORATE STRUCTURE

5.5B

REAL PROPERTY

5.5C

INTELLECTUAL PROPERTY

5.6

LITIGATION

5.11

CERTAIN EMPLOYEE BENEFIT PLANS

7.1

CERTAIN EXISTING INDEBTEDNESS

7.2

CERTAIN EXISTING LIENS

7.3

CERTAIN EXISTING INVESTMENTS

7.4

CERTAIN EXISTING CONTINGENT OBLIGATIONS

 

vii

--------------------------------------------------------------------------------


 

UNOLA CORP.

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is dated as of August 4, 2008 and
entered into by and among UNOLA CORP., a Delaware corporation (“Acquisition
Sub”), THE FINANCIAL INSTITUTIONS PARTY HERETO FROM TIME TO TIME (each
individually referred to herein as a “Lender” and collectively as “Lenders”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, as sole lead arranger and sole book
manager (in such capacity, “Lead Arranger”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for Lenders (in such capacity,
“Administrative Agent”).

 

RECITALS

 

WHEREAS, at the Effective Time (capitalized terms used in these recitals without
definition shall have the meanings assigned to such terms in Section 1), FTD
Group, Inc. (“FTD”) shall be merged with and into Acquisition Sub, pursuant to
the Merger Agreement, with FTD being the surviving corporation (the “Merger”)
and becoming an indirect wholly-owned subsidiary of United Online, Inc. (“United
Online”);

 

WHEREAS, Lenders, at the request of Acquisition Sub, have agreed to extend
certain credit facilities to Acquisition Sub, the proceeds of which will be used
together with the Cash proceeds of a capital contribution by Holdings, to
(i) fund the Acquisition Financing Requirements and (ii) provide financing for
working capital and other general corporate purposes of Company and its
Subsidiaries;

 

WHEREAS, Company desires to secure all of the Obligations hereunder and under
the other Loan Documents by granting to Administrative Agent, on behalf of
Lenders, a First Priority Lien on substantially all of its real, personal and
mixed property, including a pledge of all of the Capital Stock of its Domestic
Subsidiaries and 66% of the Capital Stock of its first tier Foreign
Subsidiaries; and

 

WHEREAS, Holdings and Subsidiary Guarantors have agreed to guarantee the
Obligations hereunder and under the other Loan Documents and to secure their
guaranties by granting to Administrative Agent, on behalf of Lenders, a First
Priority Lien on substantially all of their real, personal and mixed property,
including a pledge of all of the Capital Stock of their Domestic Subsidiaries
and 66% of the Capital Stock of their first tier Foreign Subsidiaries:

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Company, Lenders, Lead Arranger and
Administrative Agent agree as follows:

 

Section 1.                                          DEFINITIONS

 

1.1                               Certain Defined Terms.

 

The following terms used in this Agreement shall have the following meanings:

 

“Acquisition” means the transactions contemplated by the Merger Agreement.

 

“Acquisition Financing Requirements” means the aggregate amount of cash
necessary to (i) finance the purchase price payable in connection with the
Acquisition, (ii) consummate the Refinancing, and (iii) pay Transaction Costs.

 

“Acquisition Sub” has the meaning assigned to that term in the introduction to
this Agreement.

 

“Additional Contributions” means the proceeds of equity issuances by Holdings
and capital contributions by any direct or indirect shareholder of Holdings,
contributed to Company after the Closing Date.

 

“Additional Mortgaged Property” has the meaning assigned to that term in
subsection 6.9.

 

“Additional Mortgages” has the meaning assigned to that term in subsection 6.9.

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5A.

 

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

 

“Affected Loans” has the meaning assigned to that term in subsection 2.6C.

 

“Affiliate,” as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

 

“Affiliated Funds” means Funds that are administered, advised or managed by
(i) a single entity or (ii) entities that are Affiliates.

 

2

--------------------------------------------------------------------------------


 

“Agents” means Administrative Agent and Lead Arranger.

 

“Aggregate Amounts Due” has the meaning assigned to that term in
subsection 10.5.

 

“Approved Fund” means a Fund that is administered, advised or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Asset Sale” means the sale by Company or any of its Subsidiaries to any Person
(other than Company or any of its wholly-owned Subsidiaries) pursuant to
subsection 7.7(iv) of (i) any of the stock of any of Company’s Subsidiaries,
(ii) substantially all of the assets of any division or line of business of
Company or any of its Subsidiaries, or (iii) any other assets (whether tangible
or intangible) of Company or any of its Subsidiaries (other than (a) inventory
sold in the ordinary course of business, (b) Cash Equivalents, (c) sales,
assignments, transfers or dispositions of accounts in the ordinary course of
business for purposes of collection, and (d) any such other assets to the extent
that the aggregate value of such assets sold in any single transaction or
related series of transactions is equal to $1,000,000 or less).

 

“Assignment Agreement” means an Assignment and Assumption in substantially the
form of Exhibit X annexed hereto.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, at any time, the higher of (i) the Prime Rate or (ii) the
rate which is 1/2 of 1% in excess of the Federal Funds Effective Rate.  Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change.

 

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.

 

“Base Rate Margin” means the margin over the Base Rate used in determining the
rate of interest of Base Rate Loans pursuant to subsection 2.2A.

 

“Beneficially Own” has the meaning assigned to that term in Rules 13d-3 and
13d-5 of the Exchange Act.  The term “Beneficial Owner” shall have a
corresponding meaning.

 

“Business Day” means (i) for all purposes other than as covered by
clause (ii) below, any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of California or New York or is a day
on which banking institutions located in such state are authorized or required
by law or other governmental action to close, and (ii) with respect to all
notices, determinations, fundings and payments in connection with the Eurodollar
Rate or any Eurodollar Rate Loans, any day that is a Business Day described in

 

3

--------------------------------------------------------------------------------


 

clause (i) above and that is also a day for trading by and between banks in
Dollar deposits in the London interbank market.

 

“Capital Lease,” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Capital Stock” means the capital stock of or other equity interests in a
Person.

 

“Cash” means money, currency or a credit balance in a Deposit Account.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed or insured as
to interest and principal by the United States Government or any agency or
instrumentality thereof or (b) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such date; (ii) marketable
direct obligations issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within two years after such date and having, at the time
of the acquisition thereof, the one of the two highest ratings obtainable from
either Standard & Poor’s Rating Services (“S&P”) or Moody’s Investors
Service, Inc. (“Moody’s”) (or reasonably equivalent ratings of another
internationally recognized rating agency); (iii) commercial paper maturing no
more than one year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from
Moody’s; (iv) demand deposits, time deposits and certificates of deposit or
bankers’ acceptances maturing within one year after such date and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia that
at the time of investment (a) is at least “adequately capitalized” (as defined
in the regulations of its primary Federal banking regulator) and (b) has Tier 1
capital (as defined in such regulations) of not less than $100,000,000;
(v) repurchase agreements and reverse repurchase agreements with any Lender or
any Affiliate thereof relating to marketable securities meeting the criteria set
forth in clause (i) above; (vi) repurchase obligations with a term of not more
than 28 days for underlying securities of the types described in clauses (i) and
(v) above entered into with any financial institution meeting the qualifications
specified in clause (iv) above; (vii) shares of any money market mutual fund
that has at least 95% of its assets invested continuously in the types of
investments referred to in clauses (i) through (vi) above; or (viii) with
respect to Investments by any Foreign Subsidiary, any demand deposit account or
other Investment having credit quality (in the reasonable judgment of Company)
similar to the foregoing (taking into account Investments available to such
Foreign Subsidiary in the jurisdiction in which such Foreign Subsidiary
operates) and available for investment in the jurisdiction where such Foreign
Subsidiary operates.

 

“Cash Merger Consideration” has the meaning given to that term in the Merger
Agreement.

 

“Change in Control” means the occurrence of any one of the following:

 

4

--------------------------------------------------------------------------------


 

(i)            Holdings at any time ceases to legally own and Beneficially Own
and control 100% of the Voting Stock of Company;

 

(ii)           prior to an IPO, United Online ceases to Beneficially Own Voting
Stock of Holdings representing a majority of the voting power (in an election of
members of the Governing Body of Holdings) of the total outstanding Voting Stock
of Holdings.;

 

(iii)          upon and following an IPO, (i) United Online ceases to
Beneficially Own Voting Stock of Holdings representing more than 35% of the
voting power (in an election of members of the Governing Body of Holdings) of
the total outstanding Voting Stock of Holdings or (ii) any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act), other
than United Online and its wholly-owned Subsidiaries, is or becomes the
Beneficial Owner of Voting Stock of Holdings representing a higher percentage of
the voting power (in an election of members of the Governing Body of Holdings)
of the total outstanding Voting Stock of Holdings than is Beneficially Owned by
United Online and its wholly-owned Subsidiaries at such time; or

 

(iv)          upon and following an IPO, during any period of two consecutive
years, individuals who at the beginning of such period constituted the Governing
Body of Holdings (together with any new members whose election to such Governing
Body or whose nomination for election was approved by a vote of a majority of
the members of the Governing Body of Holdings, which members comprising such
majority are then still in office and were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Governing Body of
Holdings.

 

For purposes of this definition, a person shall not be deemed to have Beneficial
Ownership of Capital Stock subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (i) the adoption or taking effect of any law, rule,
regulation, treaty or order, (ii) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Government Authority, (iii) any determination of a court or other Government
Authority or (iv) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Government Authority.

 

“Class,” as applied to Lenders, means each of the following three classes of
Lenders:  (i) Lenders having Revolving Loan Exposure, (ii) Lenders having
Tranche A Term Loan Exposure and (iii) Lenders having Tranche B Term Loan
Exposure.

 

“Closing Date” means the date on which the conditions precedent set forth in
subsection 4.2 are satisfied (or waived, as applicable) and the initial Loans
are made.

 

“Closing Date Certificate” means an Officer’s Certificate of Company,
substantially in the form of Exhibit XVI annexed hereto.

 

5

--------------------------------------------------------------------------------


 

“Closing Date Consolidated Adjusted EBITDA” means Consolidated Adjusted EBITDA;
provided, however, that (i) the elements thereof shall be determined in
conformity with GAAP as in effect on April 30, 2008, (ii) the amount of
Transaction Costs to be included shall not exceed $10,000,000 in the aggregate,
and (iii) the amount of (a) extraordinary losses, charges and expenses and
(b) unusual or non-recurring losses, charges and expenses that would not be
classified as unusual or non-recurring under Item 10(e) of Regulation S-K to be
included shall not exceed $10,000,000 in the aggregate.

 

“Closing Date Mortgage Policies” has the meaning assigned to that term in
subsection 4.2K.

 

“Closing Date Mortgaged Property” has the meaning assigned to that term in
subsection 4.2K.

 

“Closing Date Mortgages” has the meaning assigned to that term in
subsection 4.2K.

 

“Collateral” means, collectively, all of the real, personal and mixed property
in which Liens are purported to be granted pursuant to the Collateral Documents
as security for the Obligations.

 

“Collateral Account” has the meaning assigned to that term in the Security
Agreement.

 

“Collateral Documents” means the Security Agreement, the Foreign Pledge
Agreements, the Mortgages and all other instruments or documents delivered by
any Loan Party pursuant to this Agreement or any of the other Loan Documents in
order to grant to Administrative Agent, on behalf of Lenders, a Lien on any
real, personal or mixed property of that Loan Party as security for the
Obligations.

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any materials, goods or services by Company or any of its
Subsidiaries in the ordinary course of business of Company or such Subsidiary.

 

“Commitment Letter” has the meaning assigned to that term in subsection 4.2Q.

 

“Commitments” means the commitments of Lenders to make Loans as set forth in
subsections 2.1A and 3.3.

 

“Communications” has the meaning assigned to that term in subsection 10.8.

 

“Company” means (i) prior to the Merger, Acquisition Sub and (ii) upon
consummation of the Merger, FTD.

 

“Company Effects” has the meaning assigned to that term in the Merger Agreement.

 

6

--------------------------------------------------------------------------------


 

“Company Material Adverse Effect” has the meaning assigned to that term in the
Merger Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit VIII annexed hereto.

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated June 2008 prepared by Lead Arranger relating to the credit
facilities evidenced by this Agreement.

 

“Consolidated Adjusted EBITDA” means, for any period, the sum, without
duplication, of the amounts for such period of (i) Consolidated Net Income,
(ii) Consolidated Interest Expense and any amounts referred to in subsection 2.3
payable on or before the Closing Date, (iii) provisions for Taxes based on
income, (including provisions recorded to the extent necessary to permit any
corporate parent (or any Affiliate of such corporate parent) to discharge the
consolidated, combined or other group Tax liabilities of such corporate parent
and its Subsidiaries), (iv) total depreciation expense, (v) total amortization
expense, (vi) Transaction Costs, (vii) management or employee retention or
incentive expenses under any Loan Party’s cliff bonus plan or any other bonus or
incentive plan, (viii) any foreign currency translation or transaction gains or
losses (including gains or losses related to currency remeasurements of
indebtedness), (ix) all extraordinary, unusual or non-recurring losses, charges
or expenses (minus any extraordinary, unusual or non-recurring gains (other than
the proceeds of business interruption insurance)) (it being understood and
agreed that Item 10(e) of Regulation S-K under the Securities Act of 1933
(“Regulation S-K”) shall not constitute a limitation on any such determination
and unusual or non-recurring losses, charges, expenses or gains shall be
determined by Company in good faith), (x) all other non-Cash items, including,
without limitation, non-Cash stock compensation expenses for officers,
directors, employees and consultants (other than any such non-Cash item to the
extent it represents an accrual of or reserve for Cash expenditures in any
future period), (xi) all expenses incurred in connection with the prepayment,
amendment or refinancing of Indebtedness, and (xii) (A) any impairment charge or
asset write-off or write-down, in each case relating to an intangible asset,
pursuant to Financial Accounting Standards Board Statements No. 142 and No. 144,
(B) the amortization of intangible assets arising pursuant to Financial
Accounting Standards Board Statement No. 141, (C) the amortization or write-off
deferred financing fees and (D) the amortization of other intangible assets, but
only, in the case of clauses (ii) through (xii) above, to the extent deducted in
the calculation of Consolidated Net Income, less non-Cash items added in the
calculation of Consolidated Net Income (other than any such non-Cash items to
the extent expected to result in the receipt of Cash payments in any future
period), and all of the foregoing as determined on a consolidated basis for
Company and its Subsidiaries in conformity with GAAP (as in effect on the
Closing Date).  The foregoing notwithstanding, for purposes of determining
Consolidated Adjusted EBITDA for any period that includes any of the months
ended June 30, 2007, July 31, 2007, August 31, 2007, September 30, 2007,
October 31, 2007, November 30, 2007, December 31, 2007, January 31, 2008,
February 29, 2008, March 31, 2008, April 30, 2008, and May 31, 2008,
Consolidated Adjusted EBITDA for such periods shall be deemed to be $6,900,000,
$6,500,000, $6,700,000, $8,200,000, $7,600,000, $6,500,000, $11,100,000,
$4,700,000, $11,300,000, $11,500,000, $6,700,000 and $17,300,000, respectively.
Other than for purposes of

 

7

--------------------------------------------------------------------------------


 

calculating Consolidated Excess Cash Flow and Closing Date Consolidated Adjusted
EBITDA, Consolidated Adjusted EBITDA shall be calculated on a Pro Forma Basis. 
For periods prior to the Closing Date not referenced above, Consolidated
Adjusted EBITDA shall be the Consolidated Adjusted EBITDA of FTD and its
Subsidiaries for such period.

 

“Consolidated Capital Expenditures” means, for any period, the sum of the
aggregate of all expenditures (whether paid in Cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of Company and its Subsidiaries)
by Company and its Subsidiaries during that period that, in conformity with
GAAP, are included in “additions to property, plant or equipment” or comparable
items reflected in the consolidated statement of cash flows of Company and its
Subsidiaries minus the sum of the following to the extent included in
calculating Consolidated Capital Expenditures during such period: (i) any
Permitted Acquisition consummated during such period, (ii) capital expenditures
in respect of the reinvestment of Net Asset Sale Proceeds in accordance with the
terms of subsection 2.4B(iii)(a) during such period, and (iii) capital
expenditures in respect of the reinvestment of Net Insurance/Condemnation
Proceeds in accordance with the terms of subsection 6.4C during such period.
 For purposes of this definition, the purchase price of equipment that is
purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Consolidated Capital Expenditures only
to the extent of the gross amount of such purchase price less the credit granted
by the seller of such equipment for the equipment being traded in at such time
or the amount of such proceeds, as the case may be.

 

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period (excluding, however, any interest expense not
payable in Cash (including amortization of discount and amortization of debt
issuance costs)).

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Subsidiaries on a consolidated basis which may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and its Subsidiaries on a consolidated basis which
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portions of Capital Leases and Indebtedness of Company and
its Subsidiaries.

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA and (b) the Consolidated Working Capital
Adjustment minus (ii) the sum, without duplication, of the amounts such period,
of (a) Consolidated Cash Interest Expense, (b) scheduled repayments of the Term
Loans, (c) current taxes based on income of Company and its Subsidiaries and
paid in Cash with respect to such period (including payments under a tax sharing
agreement entered into with an Affiliate of Company permitted by subsection
7.9), (d) Consolidated Capital Expenditures (net of any proceeds of any related
financings with respect to such expenditure), (e) Permitted Acquisitions and
other Investments permitted by subsection 7.3 net of Additional Contributions
utilized for such purpose, (f) extraordinary Cash losses added in

 

8

--------------------------------------------------------------------------------


 

the calculations of Consolidated Adjusted EBITDA, (g) to the extent expensed in
a prior Fiscal Year, the amount, if any, of cliff bonus payments made during
such Fiscal Year, (h) other Cash expenses added in the calculation of
Consolidated Adjusted EBITDA, or (i) RSU Payments.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of the last day of any
Fiscal Quarter, the ratio of (i) Consolidated Adjusted EBITDA for the
consecutive four Fiscal Quarters ending on such day minus the sum of (a) current
taxes based on income of Company and its Subsidiaries and paid in Cash with
respect to such period and (b) the greater of Maintenance Consolidated Capital
Expenditures (net of any proceeds of any related financings with respect to such
expenditures) for such period and $8,000,000 to (ii) Consolidated Cash Interest
Expense plus scheduled payments of Indebtedness (as such scheduled payments of
Indebtedness may be reduced from time to time by voluntary and mandatory
prepayments) for such period; provided, however, that for purposes of
determining the Consolidated Fixed Charge Coverage Ratio as of the last day of
the first three Fiscal Quarters following the Closing Date, Consolidated Cash
Interest Expense and scheduled payments of Indebtedness shall be annualized by
multiplying the sum of actual Consolidated Cash Interest Expense and scheduled
payments of Indebtedness for the first Fiscal Quarter following the Closing Date
by four, actual Consolidated Cash Interest Expense and scheduled payments of
Indebtedness for the first two Fiscal Quarters following the Closing Date by
two, and actual Consolidated Cash Interest Expense and scheduled payments of
Indebtedness for the first three Fiscal Quarters following the Closing Date by
1.33.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Company and its Subsidiaries on a consolidated
basis (after giving effect to all Interest Rate Agreements and payments received
or made thereunder with respect to all outstanding Indebtedness of Company and
its Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance
financing, and amounts referred to in subsection 2.3 payable to Administrative
Agent and Lenders that are considered interest expense in accordance with GAAP,
but excluding, however, any such amounts referred to in subsection 2.3 payable
on or before the Closing Date.

 

“Consolidated Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (i) as of such day (and without duplication), all indebtedness of
Company and its Subsidiaries for borrowed money including but not limited to
(a) senior bank Indebtedness, senior notes, and Subordinated Indebtedness,
(b) that portion of obligations with respect to Capital Leases that is properly
classified as a liability on a balance sheet in conformity with GAAP, (c) issued
and outstanding letters of credit, (d) guarantees in respect of borrowed money,
(e) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA and
any such obligations subject to the satisfaction of a condition or contingency
but only to the extent of the portion of such obligations subject to such
condition or contingency and only as long as such condition or contingency has
not been satisfied), which purchase price is (1) due more than six months from
the date of incurrence of the obligation in respect thereof or (2) evidenced by
a note or similar written instrument, and (f) all Indebtedness secured by any
Lien on any property or asset owned or held by Company or any of its
Subsidiaries regardless of whether the Indebtedness secured thereby

 

9

--------------------------------------------------------------------------------


 

shall have been assumed by Company or such Subsidiary or is nonrecourse to the
credit of Company or such Subsidiary (excluding insurance premium financing) to
(ii) Consolidated Adjusted EBITDA for the consecutive four Fiscal Quarters
ending on such day.  Notwithstanding anything herein to the contrary, the
Subordinate Notes will not be deemed outstanding for the purpose of determining
the Consolidated Leverage Ratio at any time following the legal or covenant
defeasance of the Subordinated Notes.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided that there
shall be excluded (i) the income (or loss) of any Person (other than a
Subsidiary of Company) in which any other Person (other than Company or any of
its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Company or any of its
Subsidiaries by such Person during such period, (ii) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Company or is merged
into or consolidated with Company or any of its Subsidiaries or that Person’s
assets are acquired by Company or any of its Subsidiaries (provided, however,
that the exclusion in this sub-clause (ii) shall not apply in connection with
the calculation of any financial ratio to the extent otherwise provided in the
related definitions), (iii) the income of any Subsidiary of Company to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (iv) any
after-tax gains or losses attributable to Asset Sales or returned surplus assets
of any Employee Benefit Plan (other than a Multiemployer Plan), (v) non-Cash
gains and losses attributable to the movement in the mark to market valuation of
Hedging Obligations pursuant to Financial Accounting Standards Board Statement
No. 133) and (vi) (to the extent not included in clauses (i) through (v) above)
any net extraordinary gains or net extraordinary losses.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess (or deficit) of Consolidated Current Assets over Consolidated Current
Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

 

“Contingent Obligation,” as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings, or
(iii) under Hedge Agreements.  Contingent Obligations shall include (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course

 

10

--------------------------------------------------------------------------------


 

of business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another, (b) the obligation to make take-or-pay or
similar payments if required regardless of non-performance by any other party or
parties to an agreement, and (c) any liability of such Person for the obligation
of another through any agreement (contingent or otherwise) (1) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(2) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
clauses (1) or (2) of this sentence, the primary purpose or intent thereof is as
described in the preceding sentence.  The amount of any Contingent Obligation
shall be equal to the principal amount of the obligation so guaranteed or
otherwise supported or, if less, the amount to which such Contingent Obligation
is specifically limited or, if not stated, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.

 

“Contractual Obligation,” as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

 

“Control Agreement” means an agreement, reasonably satisfactory in form and
substance to Administrative Agent and executed by the financial institution or
securities intermediary at which a Deposit Account or a Securities Account, as
the case may be, is maintained, pursuant to which such financial institution or
securities intermediary confirms and acknowledges Administrative Agent’s
security interest in such account, and agrees that the financial institution or
securities intermediary, as the case may be, will comply with instructions or
entitlement orders originated by Administrative Agent as to disposition of funds
in such account, without further consent by Company or any Subsidiary.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Company or any of its Subsidiaries is a party.

 

“Defaulted Loans” has the meaning assigned to that term in subsection 2.1C.

 

“Defaulting Lender” has the meaning assigned to that term in subsection 2.9.

 

“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.

 

“Dissenting Common Stock” has the meaning assigned to that term in the Merger
Agreement.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

11

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” means any Subsidiary of Company that is incorporated or
organized under the laws of the United States of America, any state thereof or
in the District of Columbia.

 

“Dormant Subsidiaries” means each of (i) FTD International Corporation, a
Delaware corporation, (ii) Value Network Service, Inc., a Delaware corporation,
(iii) Flowers USA, Inc., a Connecticut corporation, (iv) FTD Holdings,
Incorporated, a Delaware corporation and (v) Renaissance Greeting Cards, Inc., a
Maine corporation.

 

“Effective Time” has the meaning assigned to that term in the Merger Agreement.

 

“Eligible Assignee” means (i) if the assignment includes assignment of a Tranche
A Term Loan or a Tranche B Term Loan, (a) any Lender, (b) an Affiliate of any
Lender, (c) an Approved Fund of any Lender and (d) any other Person approved by
Administrative Agent and (ii) if the assignment includes assignment of a
Revolving Loan Commitment, (a) any Revolving Lender and (b) any other Person
approved by Administrative Agent, Issuing Bank, Swingline Lender and Company;
provided that in each case, no approval of Company shall be required during the
continuance of an Event of Default; provided further that none of Company, any
Subsidiary of Company or any Person acting at the direction of Company or any
Subsidiary shall be an Eligible Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained or contributed to by Company,
any of its Subsidiaries or any of their respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, applicable
Governmental Authorizations, or any other requirements of any Government
Authority relating to (i) environmental matters, including those relating to any
Hazardous Materials Activity, (ii) the generation, use, storage, transportation
or disposal of Hazardous Materials, or (iii) occupational safety and health and
industrial hygiene (as such matters related to Hazardous Materials), land use or
the protection of human, plant or animal health or welfare, in any manner
applicable to Company or any of its Subsidiaries or any Facility.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

12

--------------------------------------------------------------------------------


 

“ERISA Affiliate,” as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.  Any former ERISA Affiliate of a Person or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of such
Person or such Subsidiary within the meaning of this definition with respect to
the period such entity was an ERISA Affiliate of such Person or such Subsidiary
and with respect to liabilities arising after such period for which such Person
or such Subsidiary could be liable under the Internal Revenue Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability pursuant to Section 4063 or 4064
of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Company, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Company, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against Company, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (ix) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan to qualify
for

 

13

--------------------------------------------------------------------------------


 

exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(x) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan.

 

“Escrow” has the meaning given to that term in subsection 4.2N(iii).

 

“Escrowed Term Loans” has the meaning given to that term in subsection 2.1C.

 

“Eurodollar Rate” means, for any Interest Rate Determination Date, with respect
to any Interest Period for a Eurodollar Rate Loan, the greater of (i) 3.00% per
annum and (ii) the rate per annum obtained by dividing (a) the rate per annum
determined by Administrative Agent at approximately 11:00 a.m. (London time) on
the date that is two Business Days prior to the beginning of such Interest
Period by reference to the British Bankers’ Association Interest Settlement Rate
for deposits in Dollars (as set forth by any service selected by Administrative
Agent which has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition the “Eurodollar Rate” shall be the interest rate per annum determined
by Administrative Agent to be the average of the rates per annum at which
deposits in Dollars are offered for such Interest Period to major banks in the
London interbank market in London, England at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period by (b) a percentage equal to 100% minus the stated maximum rate
of all reserve requirements (including any marginal, emergency, supplemental,
special or other reserves) applicable on such Interest Rate Determination Date
to any member bank of the Federal Reserve System in respect of “Eurocurrency
liabilities” as defined in Regulation D (or any successor category of
liabilities under Regulation D).  Each determination by Administrative Agent
pursuant to this definition shall be conclusive absent manifest error.

 

“Eurodollar Rate Loans” means Loans bearing interest at rates determined by
reference to the Eurodollar Rate as provided in subsection 2.2A.

 

“Eurodollar Rate Margin” means the margin over the Eurodollar Rate used in
determining the rate of interest of Eurodollar Rate Loans pursuant to
subsection 2.2A.

 

“Event of Default” means each of the events set forth in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Exchange Rate” means, as of any date of determination, the nominal rate of
exchange of Administrative Agent in the New York foreign exchange market for the
sale of the relevant currency in exchange for Dollars at 12:00 noon (San
Francisco time) one Business Day prior to such date, expressed as a number of
units of such currency per one Dollar.

 

14

--------------------------------------------------------------------------------


 

“Excluded Assets” means (i) any equipment that is covered by a certificate of
title, (ii) any foreign intellectual property, (iii) any deposit account or
securities account of a Loan Party used solely for payroll, payroll taxes and
other employee wage and benefit payments, or containing a principal balance of
$2,000,000 or less, and (iv) any other assets as to which Administrative Agent
shall determine in its sole discretion that the cost of obtaining or perfecting
such lien on such assets is excessive in relation to the benefits to the Lenders
of the security afforded thereby.

 

“Excluded Perfection Assets” means (i) any equipment that is covered by a
certificate of title, (ii) any foreign intellectual property, (iii) any deposit
account or securities account of a Loan Party used solely for payroll, payroll
taxes and other employee wage and benefit payments, or containing a principal
balance of $2,000,000 or less, (iv) any assets, the perfection of which requires
action other than the filing of a UCC financing statement, and (v) any other
assets as to which Administrative Agent shall determine in its sole discretion
that the cost of obtaining or perfecting such lien on such assets is excessive
in relation to the benefits to the Lenders of the security afforded thereby.

 

“Excluded Taxes” means, with respect to Administrative Agent, any Lender, or any
other recipient of any payment to be made by or on account of any obligation of
Company hereunder (i) taxes that are imposed on the overall net income (however
denominated) and franchise taxes imposed in lieu thereof (a) by the United
States, (b) by any other Government Authority under the laws of which such
Lender is organized, has its principal office, maintains its applicable lending
office, or otherwise engages in business, or (c) by any Government Authority
solely as a result of a present or former connection between such recipient and
the jurisdiction of such Government Authority (other than any such connection
arising solely from such recipient having executed, delivered or performed its
obligations or received a payment under, or enforced, any of the Loan
Documents), (ii) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which Company is located, and
(iii) in the case of a Lender (other than an assignee pursuant to a request of
Company under subsection 2.9), any withholding tax that (x) is imposed on
amounts payable to such Lender at the time it becomes a party hereto (or
designates a new lending office) or (y) is attributable to such Lender’s failure
or inability (other than as a result of a Change in Law) to comply with its
obligations under subsection 2.7B(iv), except to the extent that such Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from Company with respect
to such withholding tax pursuant to subsection 2.7B.

 

“Existing Credit Agreement” means that certain First Amended and Restated Credit
Agreement dated as of August 7, 2006 among FTD, Inc., the lenders party thereto
from time to time, Wells Fargo, as administrative agent, Mizuho Corporate Bank,
Ltd. and ING Capital LLC, as co-syndication agents, and BMO Capital Markets, as
documentation agent.

 

“Existing Letters of Credit” means those letters of credit set forth on Schedule
3.1.

 

15

--------------------------------------------------------------------------------


 

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.

 

“Fee Letter” has the meaning assigned to that term in subsection 4.2Q.

 

“Financial Officer” means the chief financial officer, treasurer, assistant
treasurer, controller or senior vice president of finance of a corporation,
partnership, trust or limited liability company.

 

“Financial Plan” has the meaning assigned to that term in subsection 6.1(xiii).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien is perfected
and has priority over any other Lien on such Collateral (other than Liens
permitted pursuant to clauses (i)-(vi) of subsection 7.2A) and (ii) such Lien is
the only Lien (other than Liens permitted pursuant to subsection 7.2A) to which
such Collateral is subject.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
June 30 of each calendar year (or, if Company changes its fiscal year,
December 31 of each calendar year).  For purposes of this Agreement, any
particular Fiscal Year shall be designated by reference to the calendar year in
which such Fiscal Year ends.

 

“Flood Hazard Property” means a Closing Date Mortgaged Property or an Additional
Mortgaged Property located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Company is resident for tax purposes.  For
purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Plan” means any employee benefit plan maintained by Company or any of
its Subsidiaries that is mandated or governed by any law, rule or regulation of
any

 

16

--------------------------------------------------------------------------------


 

Government Authority other than the United States, any state thereof or any
other political subdivision thereof.

 

“Foreign Pledge Agreement” means each pledge agreement or similar instrument
governed by the laws of a country other than the United States, executed on the
Closing Date or from time to time thereafter in accordance with subsection 6.8
by Company or any Subsidiary Guarantor that owns Capital Stock of one or more
Foreign Subsidiaries organized in such country, in form and substance
satisfactory to Administrative Agent.

 

“Foreign Subsidiary” means any Subsidiary of Company that is not a Domestic
Subsidiary.

 

“FTD” has the meaning assigned to that term in the recitals of this Agreement.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funding and Payment Office” means (i) the office of Administrative Agent and
Swing Line Lender located at 201 Third Street, Eighth Floor, MAC A0187-08A San
Francisco, California 94103 or (ii) such other office of Administrative Agent
and Swing Line Lender as may from time to time hereafter be designated as such
in a written notice delivered by Administrative Agent and Swing Line Lender to
Company and each Lender.

 

“Funding Date” means the date of funding of a Loan.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, accounting principles generally accepted in the United States
set forth in opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, in each case as the same are applicable to the
circumstances as of the date of determination.

 

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

 

“Government Authority” means the government of the United States or any other
nation, or any state, regional or local political subdivision or department
thereof, and any other governmental or regulatory agency, authority, body,
commission, central bank, board, bureau, organ, court, instrumentality or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether federal, state, local or foreign (including supra-national bodies such
as the European Union or the European Central Bank).

 

17

--------------------------------------------------------------------------------


 

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Government Authority.

 

“Granting Lender” has the meaning assigned to that term in subsection 10.1B(iv).

 

“Guaranty” means the Guaranty substantially in the form of Exhibit XII annexed
hereto.

 

“Hazardous Materials” means:  (i) any chemical, material or substance at any
time defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous waste,” “acutely
hazardous waste,” “radioactive waste,” “biohazardous waste,” “pollutant,” “toxic
pollutant,” “contaminant,” “restricted hazardous waste,” “infectious waste,”
“toxic substances,” or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Government Authority.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, location, Release, threatened
Release, discharge, placement, generation, transportation, processing,
treatment, abatement, removal, remediation, disposal, disposition or handling of
any Hazardous Materials, and any corrective action or response action with
respect to any of the foregoing.

 

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
designed to hedge against fluctuations in interest rates or currency values,
respectively.

 

“Hedging Obligations” means obligations under or with respect to Hedge
Agreements.

 

“Holdings” means UNOL Intermediate, Inc., a Delaware corporation.

 

“Indebtedness,” as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and

 

18

--------------------------------------------------------------------------------


 

drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money (other than trade payables in the ordinary
course), (iv) any obligation owed for all or any part of the deferred purchase
price of property or services (excluding any such obligations incurred under
ERISA, trade payables or any such obligations which are not reflected as a
liability on Company’s balance sheet under GAAP), which purchase price is
(a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument,
(v) Synthetic Lease Obligations, and (vi) all indebtedness secured by any Lien
on any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person.  Obligations under Interest Rate
Agreements and Currency Agreements constitute (1) in the case of Hedge
Agreements, Contingent Obligations, and (2) in all other cases, Investments, and
in neither case constitute Indebtedness.

 

“Indemnified Liabilities” has the meaning assigned to that term in
subsection 10.3.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to that term in subsection 10.3.

 

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, software, know-how and processes owned or held by, or used in the
conduct of the business of, Company or its Subsidiaries.

 

“Interest Payment Date” means (i) with respect to any Base Rate Loan, each
March 31, June 30, September 30 and December 31 of each year, commencing on the
first such date to occur after the Closing Date, and (ii) with respect to any
Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Loan; provided that in the case of each Interest Period of longer than three
months “Interest Payment Date” shall also include each date that is three
months, or a multiple thereof, after the commencement of such Interest Period.

 

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Company or any of its Subsidiaries is a party.

 

“Interest Rate Determination Date,” with respect to any Interest Period, means
the second Business Day prior to the first day of such Interest Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary of Company), (ii) any
direct or indirect loan, advance (other

 

19

--------------------------------------------------------------------------------


 

than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contribution by Company or any of its Subsidiaries to any other Person,
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business, or (iv) Interest Rate Agreements or Currency
Agreements not constituting Hedge Agreements; provided, however, that Investment
shall not include prepaid expenses of any Person incurred and prepaid in the
ordinary course of business.  The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment (but with deductions for all amounts
received in Cash or Cash Equivalents with respect to such Investment, whether as
principal, dividends, interest or otherwise).

 

“IP Collateral” means, collectively, the Intellectual Property that constitutes
Collateral under the Security Agreement.

 

“IP Filing Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any successor or substitute office in which
filings are necessary or, in the opinion of Administrative Agent, desirable in
order to create or perfect Liens on, or evidence the interest of Administrative
Agent and Lenders in, any IP Collateral.

 

“IPO” means the first underwritten public offering by any Loan Party of its
Capital Stock after the Closing Date pursuant to a registration statement filed
with the Securities and Exchange Commission in accordance with the Securities
Act.

 

“Issuing Lender,” with respect to any Letter of Credit, means the Revolving
Lender that agrees or is otherwise obligated to issue such Letter of Credit,
determined as provided in subsection 3.1B(ii) or, with respect to Existing
Letters of Credit, the applicable Revolving Lender that issued such Existing
Letter of Credit.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

 

“Lead Arranger” has the meaning given to that term in the introductory paragraph
of this Agreement.

 

“Leasehold Property” means any leasehold interest of any Loan Party (other than
a Foreign Subsidiary) as lessee under any lease of real property.

 

“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 10.1, and the term “Lenders” shall
include Swing Line Lender unless the context otherwise requires; provided that
the term “Lenders,” when used in the context of a particular Commitment, shall
mean Lenders having that Commitment.

 

20

--------------------------------------------------------------------------------


 

“Letter of Credit” or “Letters of Credit” means (i) Commercial Letters of Credit
and Standby Letters of Credit issued or to be issued by Issuing Lenders for the
account of Company pursuant to subsection 3.1 and (ii) the Existing Letters of
Credit.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lenders and not theretofore reimbursed out of the proceeds of Revolving Loans
pursuant to subsection 3.3B or otherwise reimbursed by Company.  For purposes of
this definition, any amount described in clause (i) or (ii) of the preceding
sentence which is denominated in a currency other than Dollars shall be valued
based on the applicable Exchange Rate for such currency as of the applicable
date of determination.

 

“Lien” means any lien, mortgage, pledge, assignment for security, or security
interest, charge or encumbrance intended for security (including any conditional
sale or other title retention agreement, any lease in the nature thereof, and
any agreement to give any security interest other than in connection with the
refinancing of all Obligations) and any trust or other preferential arrangement
having the practical effect of any of the foregoing.

 

“Loan” or “Loans” means one or more of the Loans made by Lenders to Company
pursuant to subsection 2.1A.

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit (and any
applications for, or reimbursement agreements or other documents or certificates
executed by Company in favor of an Issuing Lender relating to, the Letters of
Credit), the Guaranties and the Collateral Documents.

 

“Loan Party” means each of Holdings, Company and any of Company’s Subsidiaries
from time to time executing a Loan Document, and “Loan Parties” means all such
Persons, collectively.

 

“Maintenance Consolidated Capital Expenditures” means any Consolidated Capital
Expenditures by Company or any of its Subsidiaries that are made to maintain,
repair or replace (with assets of the same general type, quality and purpose),
in the ordinary course of business, the condition or usefulness of property of
Company and its Subsidiaries, but that are not properly chargeable to repairs
and maintenance in accordance with GAAP, and excluding any Consolidated Capital
Expenditures which add to or improve the value or usefulness of any such
property.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect (i) upon the business
operations, assets or financial condition of Holdings and its Subsidiaries taken
as a whole or (ii) upon the ability of any Loan Party to satisfy, or of
Administrative Agent or Lenders to enforce, the Obligations.

 

21

--------------------------------------------------------------------------------


 

“Maximum Consolidated Capital Expenditures Amount” has the meaning assigned to
that term in subsection 7.8.

 

“Merger” has the meaning assigned to that term in the recitals to this
Agreement.

 

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
April 30, 2008, by and among United Online, Acquisition Sub and FTD.

 

“Mortgage” means (i) a security instrument (whether designated as a deed of
trust or a mortgage or by any similar title) executed and delivered by any Loan
Party, substantially in the form of Exhibit XIV annexed hereto or in such other
form as may be approved by Administrative Agent in its reasonable discretion, in
each case with such reasonable changes thereto as may be recommended by
Administrative Agent’s local counsel based on local laws or customary local
mortgage or deed of trust practices, or (ii) at Administrative Agent’s option,
in the case of an Additional Mortgaged Property, an amendment to an existing
Mortgage, in form reasonably satisfactory to Administrative Agent, adding such
Additional Mortgaged Property to the Real Property Assets encumbered by such
existing Mortgage.

 

“Mortgages” means all such instruments, including the Closing Date Mortgages and
any Additional Mortgages, collectively.

 

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Net Asset Sale Proceeds,” with respect to any Asset Sale, means Cash payments
(including any Cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide costs incurred in
connection with such Asset Sale, including (i) taxes reasonably paid or
estimated to be actually payable within two years of the date of such Asset Sale
(whether by Company, any Subsidiary of Company or any parent of Company or
pursuant to a tax sharing agreement entered into with an Affiliate of Company
permitted by subsection 7.9) as a result of any gain recognized in connection
with such Asset Sale, (ii) legal, consulting or other fees incurred or sales or
use taxes paid or payable in connection with such Asset Sale, (iii) payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Indebtedness (other than the Loans) that is (a) secured by a Lien on the
stock or assets in question and that is required to be repaid under the terms
thereof as a result of such Asset Sale and (b) actually paid at or within 30
days of the time of receipt of such Cash payment to a Person that is not an
Affiliate of any Loan Party or of any Affiliate of a Loan Party, and (iv) a
reasonable reserve for any indemnification payments (fixed or contingent)
attributable to the seller’s indemnities and representations and warranties to
the purchaser in respect of such Asset Sale undertaken by Holdings or any of its
Subsidiaries in connection with such Asset Sale; provided, however, that Net
Asset Sale Proceeds shall not include any Cash payments received from any Asset
Sale by a Foreign Subsidiary unless such proceeds may be repatriated (by reason
of a repayment of an intercompany note or otherwise) to the United States
without (in the reasonable judgment of Company) resulting in a material Tax
liability to Company.

 

22

--------------------------------------------------------------------------------


 

“Net Insurance/Condemnation Proceeds” means any Cash payments or proceeds
received by Company or any of its Domestic Subsidiaries (i) under any business
interruption or casualty insurance policy in respect of a covered loss
thereunder or (ii) as a result of the taking of any assets of Company or any of
its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, in each case net of any
taxes paid or estimated to be actually payable within two years of the date of
such event (whether by Company, any Subsidiary of Company or any parent of
Company or pursuant to a tax sharing agreement entered into with an Affiliate of
Company permitted by subsection 7.9) as a result of any gain recognized in
connection with such event and actual and reasonable documented costs and
expenses incurred by Company or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of Company or such Subsidiary in respect
thereof.

 

“Net Securities Proceeds” means the Cash proceeds (net of underwriting discounts
and commissions and other costs and expenses associated therewith, including
reasonable legal fees and expenses and taxes paid or payable) from the
(i) issuance of Capital Stock of or incurrence of Indebtedness by Holdings,
Company or any of its Subsidiaries and (ii) capital contributions made by a
holder of Capital Stock of Holdings.

 

“Non-Consenting Lender” has the meaning assigned to that term in subsection 2.9.

 

“Non-Pro Rata Basket” has the meaning assigned to that term in subsection
2.4B(iv)(a).

 

“Notes” means one or more of the Tranche A Term Notes, Tranche B Term Notes,
Revolving Notes or Swing Line Note or any combination thereof.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto.

 

“Notice of Prepayment” means a notice substantially in the form of Exhibit XV
annexed hereto.

 

“Obligations” means all obligations of every nature of each Loan Party from time
to time owed to Administrative Agent, Lenders or any of them under the Loan
Documents, whether for principal, interest, reimbursement of amounts drawn under
Letters of Credit, fees, expenses, indemnification or otherwise, including
post-petition interest on such amounts accruing subsequent to, and interest that
would have accrued but for the commencement of a proceeding under the Bankruptcy
Code (whether or not such interest is allowed as a claim in such proceeding).

 

23

--------------------------------------------------------------------------------


 

“Officer’s Certificate,” as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Responsible Officers of such Person or one
or more Responsible Officers of a general partner or a managing member if such
general partner or managing member is a corporation, partnership, trust or
limited liability company.

 

“Operating Lease,” as applied to any Person, means any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.

 

“Organizational Documents” means the documents (including Bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges, fees, expenses or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to subsection 10.1C.

 

“Patriot Act” means the Uniting and Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act)
Act of 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA, and, for purposes of subsection 8.10, any Foreign Plan.

 

“Permitted Acquisition” means the acquisition of all or substantially all of the
assets of any Person, all or substantially all of a division or line of business
of any Person or more than 50% of the Capital Stock of any Person, in each case,
excluding the Acquisition.

 

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA, any such Lien imposed by a Government Authority in connection
with any Foreign Plan, any such Lien relating to or imposed in connection with
any Environmental Claim, and any such Lien expressly prohibited by any
applicable terms of any of the Collateral Documents):

 

(i)            Liens for taxes, fees, assessments or governmental charges or
claims the payment of which is not, at the time, required by subsection 6.3;

 

24

--------------------------------------------------------------------------------


 

(ii)           Liens of landlords for unpaid rent, Liens of collecting banks
under the UCC on items in the course of collection, statutory Liens and rights
of set-off of banks, statutory Liens of carriers, warehousemen, mechanics,
repairmen, workmen and materialmen (and similar contractual Liens of such
Persons), and other Liens imposed by law, in each case incurred in the ordinary
course of business (a) for amounts not yet overdue or (b) for amounts that are
overdue and that (in the case of any such amounts overdue for a period in excess
of five days) are being contested in good faith by appropriate proceedings, so
long as (1) such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made for any such contested amounts, and (2) in
the case of a Lien with respect to any material portion of the Collateral, such
contest proceedings conclusively operate to stay the sale of any material
portion of the Collateral on account of such Lien;

 

(iii)          Liens incurred on or deposits of Cash or Cash Equivalents made in
the ordinary course of business in connection with (or to secure letters of
credit or bankers acceptances issued in connection with) workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of statutory obligations, bids, leases, government contracts, trade
contracts, and other similar obligations (exclusive of obligations for the
payment of borrowed money), so long as no foreclosure, sale or similar
proceedings have been commenced with respect to any material portion of the
Collateral on account thereof;

 

(iv)          any attachment or judgment Lien not constituting an Event of
Default under subsection 8.8;

 

(v)           licenses (with respect to Intellectual Property and other
property), leases or subleases granted to third parties in accordance with any
applicable terms of the Collateral Documents and not interfering in any material
respect with the ordinary conduct of the business of Company or any of its
Subsidiaries or resulting in a material diminution in the value of the
Collateral as security for the Obligations;

 

(vi)          easements, rights-of-way, restrictions, access agreements,
licenses, encroachments, and other exceptions to and/or defects or
irregularities in title, in each case which do not and will not interfere in any
material respect with the ordinary conduct of the business of Company or any of
its Subsidiaries or result in a material diminution in the value of any
Collateral as security for the Obligations;

 

(vii)         any (a) interest or title of a lessor or sublessor under any lease
not prohibited by this Agreement, (b) Lien or restriction that the interest or
title of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any Lien or restriction
referred to in the preceding clause (b), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under
such lease;

 

(viii)        Liens arising from filing UCC financing statements relating solely
to leases not prohibited by this Agreement and, subject to subsection 6.11, UCC
financing

 

25

--------------------------------------------------------------------------------


 

statements previously filed and not yet terminated in connection with
Indebtedness that has been repaid;

 

(ix)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(x)            any zoning or similar law or right reserved to or vested in any
Government Authority to control or regulate the use of any real property;

 

(xi)           Liens granted pursuant to the Collateral Documents;

 

(xii)          Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Company and its
Subsidiaries;

 

(xiii)         Liens incurred in the ordinary course of business on Securities
to secure repurchase and reverse repurchase obligations in respect of such
Securities;

 

(xiv)         exceptions to title disclosed by a title policy, preliminary title
report or certificate of title delivered to Administrative Agent other than
Liens securing Indebtedness prohibited by subsection 7.1 or Contingent
Obligations prohibited by subsection 7.4;

 

(xv)          Liens arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers and Liens on
insurance policies or proceeds thereof securing obligations relating to the
financing of insurance premiums;

 

(xvi)         Liens on any cash earnest money deposits made by Company or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted by subsection 7.3;

 

(xvii)        the existence of an “equal and ratable” clause in any Subordinated
Indebtedness (but not any security interests granted pursuant thereto);

 

(xviii)       Liens on amounts deposited to defease the Subordinated Notes or
amounts held by the paying agent in connection with the tender for the
Subordinated Notes; and

 

(xiv)         Liens securing Indebtedness in respect of sale and lease-back
transactions permitted by subsection 7.10.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Government Authorities.

 

26

--------------------------------------------------------------------------------


 

“Platform” means an electronic delivery system, such as IntraLinks or a
substantially similar electronic system.

 

“Pledged Collateral” means, collectively, the “Pledged Collateral” as defined in
the Security Agreement and any Foreign Pledge Agreement.

 

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

 

“Pricing Certificate” means an Officer’s Certificate of Company certifying the
Consolidated Leverage Ratio as at the last day of any Fiscal Quarter and setting
forth the calculation of such Consolidated Leverage Ratio in reasonable detail.

 

“Prime Rate” means the rate that Wells Fargo announces from time to time as its
prime lending rate, as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  Wells Fargo or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

 

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such test or covenant after giving effect to (i) any
proposed Permitted Acquisition, (ii) any Asset Sale of a Subsidiary or operating
entity for which historical financial statements for the relevant period are
available or (iii) any incurrence of Indebtedness to the extent such incurrence
is for the purpose of financing any proposed Permitted Acquisition (including
pro forma adjustments arising out of events which are directly attributable to
the proposed Permitted Acquisition, Asset Sale or incurrence of Indebtedness,
are factually supportable and are expected to have a continuing impact, in each
case as determined on a basis consistent with Article 11 of Regulation S-X of
the Securities Act, as interpreted by the Staff of the Securities and Exchange
Commission, and such other adjustments as are reasonably satisfactory to
Administrative Agent and Company, in each case as certified by a Financial
Officer of Company) using, for purposes of determining such compliance, the
historical financial statements of all entities or assets so acquired or sold
and the consolidated financial statements of Company and its Subsidiaries, which
shall be reformulated as if such Permitted Acquisitions or Asset Sale, and all
other Permitted Acquisitions or Asset Sales that have been consummated during
the period, and any Indebtedness or other liabilities to be incurred or repaid
in connection therewith had been consummated and incurred or repaid at the
beginning of such period (and assuming that such Indebtedness to be incurred
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period).

 

“Pro Forma Compliance” means, at any date of determination, that Company shall
be in pro forma compliance with any or all of the covenants set forth in
subsections 7.6A and 7.6B as applicable, as of the date of such determination or
the last day of the most recently

 

27

--------------------------------------------------------------------------------


 

completed Fiscal Quarter, as the case may be (computed on the basis of
(i) balance sheet amounts as of such date and (ii) income statement amounts for
the most recently completed period of four consecutive Fiscal Quarters for which
financial statements shall have been delivered to Administrative Agent and
calculated on a Pro Forma Basis in respect of the event giving rise to such
determination).

 

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Tranche A Term Loan Commitment or the Tranche A Term
Loan of any Lender, the percentage obtained by dividing (x) the Tranche A Term
Loan Exposure of that Lender by (y) the aggregate Tranche A Term Loan Exposure
of all Lenders, (ii) with respect to all payments, computations and other
matters relating to the Tranche B Term Loan Commitment or the Tranche B Term
Loan of any Lender, the percentage obtained by dividing (x) the Tranche B Term
Loan Exposure of that Lender by (y) the aggregate Tranche B Term Loan Exposure
of all Lenders, (iii) with respect to all payments, computations and other
matters relating to the Revolving Loan Commitment or the Revolving Loans of any
Lender or any Letters of Credit issued or participations therein deemed
purchased by any Lender or any assignments of any Swing Line Loans deemed
purchased by any Lender, the percentage obtained by dividing (x) the Revolving
Loan Exposure of that Lender by (y) the aggregate Revolving Loan Exposure of all
Lenders, and (iv) for all other purposes with respect to each Lender, the
percentage obtained by dividing (x) the sum of the Tranche A Term Loan Exposure
of that Lender plus the Tranche B Term Loan Exposure of that Lender plus the
Revolving Loan Exposure of that Lender by (y) the sum of the aggregate Tranche A
Term Loan Exposure of all Lenders plus the aggregate Tranche B Term Loan
Exposure of all Lenders plus the aggregate Revolving Loan Exposure of all
Lenders, in any such case as the applicable percentage may be adjusted by
assignments permitted pursuant to subsection 10.1.  The initial Pro Rata Share
of each Lender for purposes of each of clauses (i), (ii), (iii) and (iv) of the
preceding sentence is, as of the Signing Date, set forth opposite the name of
that Lender in Schedule 2.1 annexed hereto.

 

“Real Property Asset” means, at any time of determination, any interest then
owned by any Loan Party (other than any Foreign Subsidiary) in any real
property.

 

“Refinancing” means (i) the repayment of all amounts outstanding under the
Existing Credit Agreement (except for the Existing Letters of Credit) and
(ii) the acquisition by Company of its 7.75% senior subordinated notes pursuant
to a tender offer and consent solicitation and the legal or covenant defeasance
of any such notes not so acquired in such tender offer.

 

“Refunded Swing Line Loans” has the meaning assigned to that term in
subsection 2.1A(iv).

 

“Register” has the meaning assigned to that term in subsection 2.1D.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

28

--------------------------------------------------------------------------------


 

“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

 

“Request for Issuance” means a request substantially in the form of Exhibit III
annexed hereto.

 

“Requisite Class Lenders” means, at any time of determination (i) for the
Class of Lenders having Revolving Loan Exposure, Lenders having or holding more
than 50% of the aggregate Revolving Loan Exposure of all Lenders, (ii) for the
Class of Lenders having Tranche A Term Loan Exposure, Lenders having or holding
more than 50% of the aggregate Tranche A Term Loan Exposure of all Lenders, and
(iii) for the Class of Lenders having Tranche B Term Loan Exposure, Lenders
having or holding more than 50% of the aggregate Tranche B Term Loan Exposure of
all Lenders.

 

“Requisite Lenders” means Lenders having or holding more than 50% of the sum of
the aggregate Tranche A Term Loan Exposure of all Lenders plus the aggregate
Tranche B Term Loan Exposure of all Lenders plus the aggregate Revolving Loan
Exposure of all Lenders.

 

“Responsible Officer” means the president, chief executive officer, chief
financial officer, treasurer, general partner (if an individual), managing
member (if an individual) or other individual appointed by the Governing Body or
the Organizational Documents of a corporation, partnership, trust or limited
liability company to serve in a similar capacity as the foregoing.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Company or
Holdings now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock to the holders of that class, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of Company or
Holdings now or hereafter outstanding, (iii) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of stock of Company or Holdings now or hereafter
outstanding, and (iv) any payment or prepayment of principal of, premium, if
any, or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Subordinated Indebtedness.

 

“Revolving Lender” means a Lender that has a Revolving Loan Commitment and/or
that has an outstanding Revolving Loan.

 

29

--------------------------------------------------------------------------------


 

“Revolving Loan Commitment” means the commitment of a Revolving Lender to make
Revolving Loans to Company pursuant to subsection 2.1A(iii), and “Revolving Loan
Commitments” means such commitments of all Revolving Lenders in the aggregate.

 

“Revolving Loan Commitment Amount” means, at any date, the aggregate amount of
the Revolving Loan Commitments of all Revolving Lenders.

 

“Revolving Loan Commitment Termination Date” means the fifth anniversary of the
Closing Date.

 

“Revolving Loan Exposure,” with respect to any Revolving Lender, means, as of
any date of determination (i) prior to the termination of the Revolving Loan
Commitments, the amount of that Lender’s Revolving Loan Commitment, and
(ii) after the termination of the Revolving Loan Commitments, the sum of (a) the
aggregate outstanding principal amount of the Revolving Loans of that Lender
plus (b) in the event that Lender is an Issuing Lender, the aggregate Letter of
Credit Usage in respect of all Letters of Credit issued by that Lender (in each
case net of any participations purchased by other Lenders in such Letters of
Credit or in any unreimbursed drawings thereunder) plus (c) the aggregate amount
of all participations purchased by that Lender in any outstanding Letters of
Credit or any unreimbursed drawings under any Letters of Credit plus (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any assignments thereof deemed purchased by other
Revolving Lenders) plus (e) the aggregate amount of all assignments deemed
purchased by that Lender in any outstanding Swing Line Loans.

 

“Revolving Loans” means the Loans made by Revolving Lenders to Company pursuant
to subsection 2.1A(iii).

 

“Revolving Notes” means any promissory notes of Company issued pursuant to
subsection 2.1E to evidence the Revolving Loans of any Revolving Lenders,
substantially in the form of Exhibit VI annexed hereto.

 

“RSU Payments” means payments by Company or Restricted Junior Payments made by
Company to Holdings (i) to reimburse United Online for the purchase of, or for
Holdings to purchase, restricted stock or restricted stock units of United
Online granted to employees, directors and officers of Holdings, Company and its
Subsidiaries for the purpose of satisfying withholding tax obligations related
to the vesting of restricted stock or restricted stock units of such employees,
directors and officers in an aggregate amount not to exceed $2,500,000 per
calendar year and (ii) with respect to (or to reimburse United Online for)
dividends and distributions (and similar payments) paid in respect of restricted
stock or restricted stock units (and payments to satisfy withholding tax
obligations related thereto) of United Online granted to officers, directors or
employees of Holdings, Company and its Subsidiaries in an aggregate amount not
to exceed $2,500,000 per calendar year.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness,

 

30

--------------------------------------------------------------------------------


 

secured or unsecured, convertible, subordinated, certificated or uncertificated,
or otherwise, or in general any instruments commonly known as “securities” or
any certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Account” means an account to which a financial asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Agreement” means the Security Agreement executed and delivered on the
Closing Date, substantially in the form of Exhibit XIII annexed hereto.

 

“Significant Subsidiary” means any Subsidiary now existing or hereafter acquired
or formed by Company which, on a consolidated basis for such Subsidiary and its
Subsidiaries, (i) for the most recent Fiscal Year accounted for more than 5% of
the consolidated revenues of Company and its Subsidiaries or (ii) as at the end
of such Fiscal Year, was the owner of more than 5% of the consolidated assets of
Company and its Subsidiaries.

 

“Signing Date” means August 4, 2008.

 

“Solvent,” with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“SPC” has the meaning assigned to that term in subsection 10.1B(iv).

 

“Specified Representations” means (i) the representations set forth in
subsections 5.1A, 5.2A, 5.2D, 5.10 and 5.16A, (ii) the representation that all
written information, other than the Projections, forward looking information and
information of a general economic or industry nature, which has been made
available to Administrative Agent or Lenders by United Online or any of its
representatives in connection with the Transactions is, when taken as a

 

31

--------------------------------------------------------------------------------


 

whole, complete and correct in all material respects and does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements were made, and (iii) the
representation that all financial projections concerning FTD and its
Subsidiaries that have been made available to Administrative Agent or Lenders by
United Online or any of its representatives in connection with the Transactions
(the “Projections”) have been prepared in good faith based upon assumptions that
were believed by the preparer thereof to be reasonable at the time made, it
being understood and agreed that the Projections are not a guarantee of
financial performance and actual results may differ from the Projections and
such differences may be material.

 

“Standby Letter of Credit” means any letter of credit or similar instrument
other than a Commercial Letter of Credit.

 

“Subject Lender” has the meaning assigned to that term in subsection 2.9.

 

“Subordinated Indebtedness” means (i) the Subordinated Notes and (ii) any
Indebtedness of Company incurred from time to time and subordinated in right of
payment to the Obligations.

 

“Subordinated Note Indenture” means the indenture, pursuant to which the
Subordinated Notes were issued.

 

“Subordinated Notes” means the 7.75% Senior Subordinated Notes due 2014 issued
pursuant to the Subordinated Note Indenture.

 

“Subsidiary,” with respect to any Person, means any corporation, partnership,
trust, limited liability company, association, Joint Venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the members of the Governing Body is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof.

 

“Subsidiary Guarantor” means any Subsidiary of Company that executes and
delivers a counterpart of the Guaranty on the Closing Date or from time to time
thereafter pursuant to subsection 6.8.  For the avoidance of doubt, in no event
shall any Dormant Subsidiary or Interflora, Inc. be a Subsidiary Guarantor.

 

“Supplemental Collateral Agent” has the meaning assigned to that term in
subsection 9.1B.

 

“Swap Counterparty” means any person that was a Lender or an Affiliate of a
Lender at the time that it entered into a Hedge Agreement with Company or one of
its Subsidiaries, the obligations under which are secured pursuant to the
Collateral Documents and guarantied pursuant to the Guaranty.

 

32

--------------------------------------------------------------------------------


 

“Swing Line Lender” means Wells Fargo, or any Person serving as a successor
Administrative Agent hereunder, in its capacity as Swing Line Lender hereunder.

 

“Swing Line Loan Commitment” means the commitment of Swing Line Lender to make
Swing Line Loans to Company pursuant to subsection 2.1A(iv).

 

“Swing Line Loans” means the Loans made by Swing Line Lender to Company pursuant
to subsection 2.1A(iv).

 

“Swing Line Note” means any promissory note of Company issued pursuant to
subsection 2.1E to evidence the Swing Line Loans of Swing Line Lender,
substantially in the form of Exhibit VII annexed hereto.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(i) a so-called synthetic, off-balance sheet or tax retention lease, or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, fee,
assessment, deduction, withholding or other charge imposed, levied, collected,
withheld or assessed by any Government Authority, including interest, penalties,
additions to tax and any similar liabilities with respect thereto.

 

“Term Loans” means, collectively, the Tranche A Term Loans and the Tranche B
Term Loans.

 

“Title Company” means one or more title insurance companies reasonably
satisfactory to Administrative Agent.

 

“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) the aggregate principal amount of all outstanding
Swing Line Loans plus (iii) the Letter of Credit Usage.

 

“Tranche A Term Loan Commitment” means the commitment of a Lender to make a
Tranche A Term Loan to Company pursuant to subsection 2.1A(i), and “Tranche A
Term Loan Commitments” means such commitments of all Lenders in the aggregate.

 

“Tranche A Term Loan Exposure,” with respect to any Lender, means, as of any
date of determination (i) prior to the funding of the Tranche A Term Loans, the
amount of that Lender’s Tranche A Term Loan Commitment, and (ii), after the
funding of the Tranche A Term Loans, the outstanding principal amount of the
Tranche A Term Loan of that Lender.

 

“Tranche A Term Loan Maturity Date” means the fifth anniversary of the Closing
Date.

 

33

--------------------------------------------------------------------------------


 

“Tranche A Term Loans” means the Loans made by Lenders to Company pursuant to
subsection 2.1A(i).

 

“Tranche A Term Notes” means any promissory notes of Company issued pursuant to
subsection 2.1E to evidence the Tranche A Term Loans of any Lenders,
substantially in the form of Exhibit IV annexed hereto.

 

“Tranche B Term Loan Commitment” means the commitment of a Lender to make a
Tranche B Term Loan to Company pursuant to subsection 2.1A(ii), and “Tranche B
Term Loan Commitments” means such commitments of all Lenders in the aggregate.

 

“Tranche B Term Loan Exposure,” with respect to any Lender, means, as of any
date of determination (i) prior to the funding of the Tranche B Term Loans, the
amount of that Lender’s Tranche B Term Loan Commitment and (ii) after the
funding of the Tranche B Term Loans, the outstanding principal amount of the
Tranche B Term Loan of that Lender.

 

“Tranche B Term Loan Maturity Date” means the sixth anniversary of the Closing
Date.

 

“Tranche B Term Loans” means the Loans made by Lenders to Company pursuant to
subsection 2.1A(ii).

 

“Tranche B Term Notes” means any promissory notes of Company issued pursuant to
subsection 2.1E to evidence the Tranche B Term Loans of any Lenders,
substantially in the form of Exhibit V annexed hereto.

 

“Transaction” means the Acquisition, Merger, refinancing of all Indebtedness
outstanding under the Existing Credit Agreement and other related transactions.

 

“Transaction Costs” means the fees, costs and expenses payable by Holdings or
any of its Subsidiaries in connection with the Transaction.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unasserted Obligations” means, at any time, Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for
(i) the principal of and interest on, and fees relating to, any Indebtedness and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under Letters of Credit) in respect of which no claim or demand for
payment has been made (or, in the case of Obligations for indemnification, no
notice for indemnification has been issued by the Indemnitee) at such time.

 

“United Online” means United Online, Inc., a Delaware corporation.

 

“Voting Stock” means, with respect to any Person, any issued and outstanding
shares of Capital Stock of such Person entitled (without regard to the
occurrence of any contingency) to vote for the election of members of the
Governing Body of such Person.

 

34

--------------------------------------------------------------------------------


 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

1.2          Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement.

 

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP.  Financial statements and other information required to be
delivered by Company to Lenders pursuant to clauses (ii), (iii), (iv) and (xiii)
of subsection 6.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(vi)).  Calculations in connection with
the definitions, covenants and other provisions of this Agreement shall utilize
GAAP as in effect on the date of determination, applied in a manner consistent
with that used in preparing the financial statements referred to in
subsection 5.3.  If Company elects to change its accounting practices during the
term of this Agreement, or if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and Company, Administrative Agent or Requisite Lenders shall so
request, Administrative Agent, Lenders and Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in accounting practices or GAAP (subject to the approval of
Requisite Lenders), provided that, until so amended, such ratio or requirement
shall continue to be computed in accordance with GAAP or such accounting
practices prior to such change therein and Company shall provide to
Administrative Agent and Lenders reconciliation statements provided for in
subsection 6.1(vi).

 

1.3          Other Definitional Provisions and Rules of Construction.

 

A.            Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.

 

B.            References to “Sections” and “subsections” shall be to Sections
and subsections, respectively, of this Agreement unless otherwise specifically
provided.  Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

 

C.            The use in any of the Loan Documents of the word “include” or
“including,” when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

 

D.            References to any Person shall mean such Person and its successors
and assigns.

 

35

--------------------------------------------------------------------------------


 

E.             Unless otherwise expressly provided herein, references to
Organizational Documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto.

 

F.             For purposes of this Agreement and the other Loan Documents,
where the permissibility of a transaction or determination of required actions
or circumstances depends upon compliance with, or is determined by reference to,
amounts stated in Dollars, any requisite currency translation shall be based on
the applicable Exchange Rate with respect to the date of such transaction or
determination or the date Company or any of its Subsidiaries enters into a
definitive agreement with respect to a transaction (as determined by Company)
and shall not be affected by subsequent fluctuations in the Exchange Rate.  For
purposes of determining compliance with any Dollar denominated restriction on
the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
applicable Exchange Rate with respect to the date such Indebtedness was
incurred, in the case of term debt, or first committed or first incurred
(whichever yields the lower Dollar-equivalent ), in the case of revolving credit
debt; provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated based
on the applicable Exchange Rate with respect to the date of such refinancing,
such Dollar-denominated restriction shall be deemed not to have been exceeded so
long as the Dollar- equivalent principal amount of such refinancing Indebtedness
does not exceed the Dollar-equivalent principal amount of such Indebtedness
being refinanced (plus the amount of interest, fees and expenses associated
therewith).  Notwithstanding any other provision of this Agreement, (i) the
maximum amount of Indebtedness that Company or any Subsidiary may incur shall
not be deemed to be exceeded solely as a result of fluctuations in the Exchange
Rate, (ii) this provision shall not apply to the calculation of the Consolidated
Leverage Ratio, and (iii) in the event that the Dollar-equivalent principal
amount of Indebtedness that Company and its Subsidiaries has incurred exceeds
the maximum amount of permitted Indebtedness under any clause of subsection 7.1
at any time as a result of fluctuations in the applicable Exchange Rate, no
additional Indebtedness (other than the refinancing of existing Indebtedness as
provided above) may be incurred under such clause until such maximum amount is
no longer exceeded.

 

Section 2.              AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

 

2.1          Commitments; Making of Loans; the Register; Optional Notes.

 

A.            Commitments.  Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of Company
herein set forth, each Lender hereby severally agrees to make the Loans as
described in subsections 2.1A(i), 2.1A(ii) and 2.1A(iii) and Swing Line Lender
hereby agrees to make the Swing Line Loans as described in subsection 2.1A(iv).

 

(i)            Tranche A Term Loans.  Each Lender that has a Tranche A Term Loan
Commitment severally agrees to lend to Company on the Closing Date an amount not
exceeding its Pro Rata Share of the aggregate amount of the Tranche A Term Loan

 

36

--------------------------------------------------------------------------------


 

Commitments to be used for the purposes identified in subsection 2.5A.  The
amount of each Lender’s Tranche A Term Loan Commitment, as of the Signing Date,
is set forth opposite its name on Schedule 2.1 annexed hereto and the aggregate
amount of the Tranche A Term Loan Commitments is $75,000,000; provided that the
amount of the Tranche A Term Loan Commitment of each Lender shall be adjusted to
give effect to any assignment of such Tranche A Term Loan Commitment pursuant to
subsection 10.1B.  Each Lender’s Tranche A Term Loan Commitment shall expire
immediately and without further action at 4:30 p.m. (New York time), on
October 30, 2008 if the Tranche A Term Loans are not made on or before that
date.  Company may make only one borrowing under the Tranche A Term Loan
Commitments.  Amounts borrowed under this subsection 2.1A(i) and subsequently
repaid or prepaid may not be reborrowed.

 

(ii)           Tranche B Term Loans.  Each Lender that has a Tranche B Term Loan
Commitment severally agrees to lend to Company on the Closing Date an amount not
exceeding its Pro Rata Share of the aggregate amount of the Tranche B Term Loan
Commitments to be used for the purposes identified in subsection 2.5A.  The
amount of each Lender’s Tranche B Term Loan Commitment, as of the Signing Date,
is set forth opposite its name on Schedule 2.1 annexed hereto and the aggregate
amount of the Tranche B Term Loan Commitments is $300,000,000; provided that the
amount of the Tranche B Term Loan Commitment of each Lender shall be adjusted to
give effect to any assignment of such Tranche B Term Loan Commitment pursuant to
subsection 10.1B.  Each Lender’s Tranche B Term Loan Commitment shall expire
immediately and without further action on at 4:30 p.m. (New York time),
October 30, 2008 if the Tranche B Term Loans are not made on or before that
date.  Company may make only one borrowing under the Tranche B Term Loan
Commitments.  Amounts borrowed under this subsection 2.1A(ii) and subsequently
repaid or prepaid may not be reborrowed.

 

(iii)          Revolving Loans.  Each Revolving Lender severally agrees, subject
to the limitations set forth below with respect to the maximum amount of
Revolving Loans permitted to be outstanding from time to time, to lend to
Company from time to time during the period from the Closing Date to but
excluding the Revolving Loan Commitment Termination Date an aggregate amount not
exceeding its Pro Rata Share of the aggregate amount of the Revolving Loan
Commitments to be used for the purposes identified in subsection 2.5B.  The
original amount of each Revolving Lender’s Revolving Loan Commitment, as of the
Signing Date, is set forth opposite its name on Schedule 2.1 annexed hereto and
the original Revolving Loan Commitment Amount is $50,000,000; provided that the
amount of the Revolving Loan Commitment of each Revolving Lender shall be
adjusted to give effect to any assignment of such Revolving Loan Commitment
pursuant to subsection 10.1B and shall be reduced from time to time by the
amount of any reductions thereto made pursuant to subsection 2.4.  Each
Revolving Lender’s Revolving Loan Commitment shall expire on the Revolving Loan
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Loan

 

37

--------------------------------------------------------------------------------


 

Commitments shall be paid in full no later than that date; provided that each
Revolving Lender’s Revolving Loan Commitment shall expire immediately and
without further action at 4:30 p.m. (New York time), on October 30, 2008 if the
Term Loans are not made on or before that date.  Amounts borrowed under this
subsection 2.1A(iii) may be repaid and reborrowed to but excluding the Revolving
Loan Commitment Termination Date.

 

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitment Amount then in
effect.

 

(iv)          Swing Line Loans.

 

(a)           General Provisions.  Swing Line Lender hereby agrees, subject to
the limitations set forth in the last paragraph of subsection 2.1A(iii) and set
forth below with respect to the maximum amount of Swing Line Loans permitted to
be outstanding from time to time, to make a portion of the Revolving Loan
Commitments available to Company from time to time during the period from the
Closing Date to but excluding the Revolving Loan Commitment Termination Date by
making Swing Line Loans to Company in an aggregate amount not exceeding the
amount of the Swing Line Loan Commitment to be used for the purposes identified
in subsection 2.5B, notwithstanding the fact that such Swing Line Loans, when
aggregated with Swing Line Lender’s outstanding Revolving Loans and Swing Line
Lender’s Pro Rata Share of the Letter of Credit Usage then in effect, may exceed
Swing Line Lender’s Revolving Loan Commitment.  The original amount of the Swing
Line Loan Commitment is $5,000,000; provided that any reduction of the Revolving
Loan Commitment Amount made pursuant to subsection 2.4 that reduces the
Revolving Loan Commitment Amount to an amount less than the then current amount
of the Swing Line Loan Commitment shall result in an automatic corresponding
reduction of the amount of the Swing Line Loan Commitment to the amount of the
Revolving Loan Commitment Amount, as so reduced, without any further action on
the part of Company, Administrative Agent or Swing Line Lender.  The Swing Line
Loan Commitment shall expire on the Revolving Loan Commitment Termination Date
and all Swing Line Loans and all other amounts owed hereunder with respect to
the Swing Line Loans shall be paid in full no later than that date; provided
that the Swing Line Loan Commitment shall expire immediately and without further
action on at 4:30 p.m. (New York time), October 30, 2008 if the Term Loans are
not made on or before that date.  Amounts borrowed under this
subsection 2.1A(iv) may be repaid and reborrowed to but excluding the Revolving
Loan Commitment Termination Date.

 

(b)           Swing Line Loan Prepayment with Proceeds of Revolving Loans.  With
respect to any Swing Line Loans that have not been voluntarily prepaid by
Company pursuant to subsection 2.4B(i), Swing Line Lender may, at any time in

 

38

--------------------------------------------------------------------------------


 

its sole and absolute discretion, deliver to Administrative Agent (with a copy
to Company), no later than 10:00 a.m. (San Francisco time) on the first Business
Day in advance of the proposed Funding Date, a notice requesting Revolving
Lenders to make Revolving Loans that are Base Rate Loans on such Funding Date in
an amount equal to the amount of such Swing Line Loans (the “Refunded Swing Line
Loans”) outstanding on the date such notice is given.  Company hereby authorizes
the giving of any such notice and the making of any such Revolving Loans. 
Anything contained in this Agreement to the contrary notwithstanding, (1) the
proceeds of such Revolving Loans made by Revolving Lenders other than Swing Line
Lender shall be immediately delivered by Administrative Agent to Swing Line
Lender (and not to Company) and applied to repay a corresponding portion of the
Refunded Swing Line Loans and (2) on the day such Revolving Loans are made,
Swing Line Lender’s Pro Rata Share of the Refunded Swing Line Loans shall be
deemed to be paid with the proceeds of a Revolving Loan made by Swing Line
Lender, and such portion of the Swing Line Loans deemed to be so paid shall no
longer be outstanding as Swing Line Loans and shall no longer be due under the
Swing Line Note, if any, of Swing Line Lender but shall instead constitute part
of Swing Line Lender’s outstanding Revolving Loans and shall be due under the
Revolving Note, if any, of Swing Line Lender.  Company hereby authorizes
Administrative Agent and Swing Line Lender to charge Company’s accounts with
Administrative Agent and Swing Line Lender (up to the amount available in each
such account) in order to immediately pay Swing Line Lender the amount of the
Refunded Swing Line Loans to the extent the proceeds of such Revolving Loans
made by Revolving Lenders, including the Revolving Loan deemed to be made by
Swing Line Lender, are not sufficient to repay in full the Refunded Swing Line
Loans.  If any portion of any such amount paid (or deemed to be paid) to Swing
Line Lender should be recovered by or on behalf of Company from Swing Line
Lender in any bankruptcy proceeding, in any assignment for the benefit of
creditors or otherwise, the loss of the amount so recovered shall be ratably
shared among all Lenders in the manner contemplated by subsection 10.5.

 

(c)           Swing Line Loan Assignments.  On the Funding Date of each Swing
Line Loan, each Revolving Lender shall be deemed to, and hereby agrees to,
purchase an assignment of such Swing Line Loan in an amount equal to its Pro
Rata Share.  If for any reason (1) Revolving Loans are not made upon the request
of Swing Line Lender as provided in the immediately preceding paragraph in an
amount sufficient to repay any amounts owed to Swing Line Lender in respect of
such Swing Line Loan or (2) the Revolving Loan Commitments are terminated at a
time when such Swing Line Loan is outstanding, upon notice from Swing Line
Lender as provided below, each Revolving Lender shall fund the purchase of such
assignment in an amount equal to its Pro Rata Share (calculated, in the case of
the foregoing clause (2), immediately prior to such termination of the Revolving
Loan Commitments) of the unpaid amount of such Swing Line Loan together with
accrued interest thereon.  Upon one Business Day’s notice from Swing Line

 

39

--------------------------------------------------------------------------------


 

Lender, each Revolving Lender shall deliver to Swing Line Lender such amount in
same day funds at the Funding and Payment Office.  In order to further evidence
such assignment (and without prejudice to the effectiveness of the assignment
provisions set forth above), each Revolving Lender agrees to enter into an
Assignment Agreement at the request of Swing Line Lender in form and substance
reasonably satisfactory to Swing Line Lender.  In the event any Revolving Lender
fails to make available to Swing Line Lender any amount as provided in this
paragraph, Swing Line Lender shall be entitled to recover such amount on demand
from such Revolving Lender together with interest thereon at the rate
customarily used by Swing Line Lender for the correction of errors among banks
for three Business Days and thereafter at the Base Rate.  In the event Swing
Line Lender receives a payment of any amount with respect to which other
Revolving Lenders have funded the purchase of assignments as provided in this
paragraph, Swing Line Lender shall promptly distribute to each such other
Revolving Lender its Pro Rata Share of such payment.

 

(d)           Revolving Lenders’ Obligations.  Anything contained herein to the
contrary notwithstanding, each Revolving Lender’s obligation to make Revolving
Loans for the purpose of repaying any Refunded Swing Line Loans pursuant to
subsection 2.1A(iv)(b) and each Revolving Lender’s obligation to purchase an
assignment of any unpaid Swing Line Loans pursuant to the immediately preceding
paragraph shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against Swing Line Lender,
Company or any other Person for any reason whatsoever; (2) the occurrence or
continuation of an Event of Default or a Potential Event of Default; (3) any
adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Company or any of its Subsidiaries;
(4) any breach of this Agreement or any other Loan Document by any party
thereto; or (5) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing; provided that such obligations of each
Revolving Lender are subject to the condition that (x) Swing Line Lender
believed in good faith that all conditions under Section 4 to the making of the
applicable Refunded Swing Line Loans or other unpaid Swing Line Loans, as the
case may be, were satisfied at the time such Refunded Swing Line Loans or unpaid
Swing Line Loans were made or (y) the satisfaction of any such condition not
satisfied had been waived in accordance with subsection 10.6 prior to or at the
time such Refunded Swing Line Loans or other unpaid Swing Line Loans were made.

 

B.         Borrowing Mechanics.  Loans made on any Funding Date (other than
Swing Line Loans, Revolving Loans made pursuant to a request by Swing Line
Lender pursuant to subsection 2.1A(iv) or Revolving Loans made pursuant to
subsection 3.3B) shall be in an aggregate minimum amount of $1,000,000 and
multiples of $100,000 in excess of that amount; provided that Loans made as
Eurodollar Rate Loans shall be in an aggregate minimum amount of $2,000,000 and
multiples of $100,000 in excess of that amount.  Swing Line Loans made on any

 

40

--------------------------------------------------------------------------------


 

Funding Date shall be in an aggregate minimum amount of $500,000 and multiples
of $100,000 in excess of that amount.  Whenever Company desires that Lenders
make Term Loans or Revolving Loans it shall deliver to Administrative Agent a
duly executed Notice of Borrowing no later than 11:00 a.m. (San Francisco time)
at least three Business Days in advance of the proposed Funding Date (in the
case of a Eurodollar Rate Loan) or at least one Business Day in advance of the
proposed Funding Date (in the case of a Base Rate Loan).  Whenever Company
desires that Swing Line Lender make a Swing Line Loan, it shall deliver to
Administrative Agent a duly executed Notice of Borrowing no later than
12:00 noon (San Francisco time) on the proposed Funding Date.  Term Loans and
Revolving Loans may be continued as or converted into Base Rate Loans and
Eurodollar Rate Loans in the manner provided in subsection 2.2D.  In lieu of
delivering a Notice of Borrowing, Company may give Administrative Agent
telephonic notice by the required time of any proposed borrowing under this
subsection 2.1B; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Borrowing to Administrative
Agent on or before the applicable Funding Date.

 

Neither Administrative Agent nor any Lender shall incur any liability to Company
in acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by an Responsible Officer or other
person authorized to borrow on behalf of Company or for otherwise acting in good
faith under this subsection 2.1B or under subsection 2.2D, and upon funding of
Loans by Lenders, and upon conversion or continuation of the applicable basis
for determining the interest rate with respect to any Loans pursuant to
subsection 2.2D, in each case in accordance with this Agreement, pursuant to any
such telephonic notice Company shall have effected Loans or a conversion or
continuation, as the case may be, hereunder.

 

Company shall notify Administrative Agent prior to the funding of any Loans in
the event that any of the matters to which Company is required to certify in the
applicable Notice of Borrowing is no longer true and correct as of the
applicable Funding Date, and the acceptance by Company of the proceeds of any
Loans shall constitute a re-certification by Company, as of the applicable
Funding Date, as to the matters to which Company is required to certify in the
applicable Notice of Borrowing.

 

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for, or a Notice of Conversion/Continuation for conversion to, or
continuation of, a Eurodollar Rate Loan (or telephonic notice in lieu thereof)
shall be irrevocable on and after the related Interest Rate Determination Date,
and Company shall be bound to make a borrowing or to effect a conversion or
continuation in accordance therewith.

 

Notwithstanding the foregoing provisions of this subsection 2.1B, if
Administrative Agent receives a duly executed Notice of Borrowing at least three
Business Days in advance of the Closing Date, all Loans made on the Closing Date
shall be Eurodollar Rate Loans.  If Administrative Agent does not receive a duly
executed Notice of Borrowing at least three Business Days in advance of the
Closing Date, all Loans made on the Closing Date shall be Base Rate Loans that
may not be converted into a Eurodollar Rate Loan until the earlier of the
fifteenth day after the Closing Date and the date specified by Administrative
Agent to Company on which the primary syndication of the Loans has been
completed.

 

41

--------------------------------------------------------------------------------


 

C.            Disbursement of Funds.  All Term Loans and Revolving Loans shall
be made by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that, except as provided in the succeeding
sentence, (i) neither Administrative Agent nor any Lender shall be responsible
for any default by any other Lender in that other Lender’s obligation to make a
Loan requested hereunder nor (ii) shall the amount of the Commitment of any
Lender to make the particular type of Loan requested be increased or decreased
as a result of a default by any other Lender in that other Lender’s obligation
to make a Loan requested hereunder.  Anything to the contrary herein
notwithstanding, if the conditions set forth in subsection 4.2 have been
satisfied or waived and any Lender fails to timely make its Pro Rata Share of
the Loans requested by Company to be made on the date on which the Merger is
scheduled to occur (such Loans, the “Defaulted Loans”), Wells Fargo shall make
Loans to Company in an amount equal to the Defaulted Loans.  In such event, such
Lender which has failed to fund its Loans shall be deemed to have assigned its
Commitments to Wells Fargo.  No such funding of Defaulted Loans by Wells Fargo
shall relieve any Lender that has failed to fund its Loans from liability to
Company or Wells Fargo.  Promptly after receipt by Administrative Agent of a
Notice of Borrowing pursuant to subsection 2.1B (or telephonic notice in lieu
thereof), Administrative Agent shall notify each Lender for that type of Loan or
Swing Line Lender, as the case may be, of the proposed borrowing.  Each such
Lender (other than Swing Line Lender) shall make the amount of its Loan
available to Administrative Agent not later than 1:00 p.m. (San Francisco time)
on the applicable Funding Date (provided that with respect to Loans made on the
Closing Date, such time shall be 10:00 a.m. (San Francisco time), and Swing Line
Lender shall make the amount of its Swing Line Loan available to Administrative
Agent not later than 2:00 p.m. (San Francisco time) on the applicable Funding
Date, in each case in same day funds in Dollars, at the Funding and Payment
Office.  Except as provided in subsection 2.1A(iv) and subsection 3.3B with
respect to Revolving Loans used to repay Refunded Swing Line Loans or to
reimburse any Issuing Lender for the amount of a drawing under a Letter of
Credit issued by it, upon satisfaction or waiver of the conditions precedent
specified in subsections 4.2 (in the case of Loans made on the Closing Date) and
4.3 (in the case of all Loans other than Loans made on the Closing Date),
Administrative Agent shall make the proceeds of such Loans available to Company
on the applicable Funding Date by causing an amount of same day funds in Dollars
equal to the proceeds of all such Loans received by Administrative Agent from
Lenders (and all Loans required to be made by Wells Fargo on the Closing Date as
a result of Defaulted Loans) to be credited to the account of Company at the
Funding and Payment Office; provided, however, that if an Escrow is established
pursuant to subsection 4.2N(iii), Administrative Agent, shall deposit in the
Escrow proceeds of the Tranche B Term Loans made on the Closing Date in an
amount equal to the Cash Merger Consideration that would have been payable in
respect of all Dissenting Common Stock (the “Escrowed Term Loans”).  The
Escrowed Term Loans shall be released from the Escrow on the earlier of (i) the
settlement or resolution of the appraisal proceedings with respect to any
particular holder of Dissenting Common Stock in proportion to the amount of
Dissenting Common Stock for which such resolution or settlement relates and
(ii) the one year anniversary of the Closing Date.

 

Unless Administrative Agent shall have been notified by any Lender prior to a
Funding Date that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Funding
Date, Administrative Agent may

 

42

--------------------------------------------------------------------------------


 

assume that such Lender has made such amount available to Administrative Agent
on such Funding Date and Administrative Agent may, in its sole discretion, but,
except in the case of Defaulted Loans, shall not be obligated to, make available
to Company a corresponding amount on such Funding Date.  If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate.  If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify Company and Company
shall immediately pay such corresponding amount to Administrative Agent together
with interest thereon, for each day from such Funding Date until the date such
amount is paid to Administrative Agent, at the rate payable under this Agreement
for Base Rate Loans; provided that this sentence shall not apply to Defaulted
Loans.  Nothing in this subsection 2.1C shall be deemed to relieve any Lender
from its obligation to fulfill its Commitments hereunder or to prejudice any
rights that Company may have against any Lender as a result of any default by
such Lender hereunder.

 

D.            The Register.  Administrative Agent, acting for these purposes
solely as an agent of Company (it being acknowledged that Administrative Agent,
in such capacity, and its officers, directors, employees, agent and affiliates
shall constitute Indemnitees under subsection 10.3), shall maintain (and make
available for inspection by Company and Lenders upon reasonable prior notice at
reasonable times) at its address referred to in subsection 10.8 a register for
the recordation of, and shall record, the names and addresses of Lenders and, to
the extent Administrative Agent has received notice of participation,
Participants and the respective amounts of the Tranche A Term Loan Commitment,
Tranche B Term Loan Commitment, Revolving Loan Commitment, Swing Line Loan
Commitment, Tranche A Term Loan, Tranche B Term Loan, Revolving Loans and Swing
Line Loans of each Lender and, to the extent Administrative Agent has received
notice of participation, Participant from time to time (the “Register”). 
Company, Administrative Agent and Lenders shall, absent manifest error, deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Loans listed therein for all purposes hereof;
all amounts owed with respect to any Commitment or Loan shall be owed to the
Lender listed in the Register as the owner thereof; and any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.  Each Lender shall record on its internal
records the amount of its Loans and Commitments and each payment in respect
hereof, and any such recordation shall be conclusive and binding on Company,
absent manifest error, subject to the entries in the Register, which shall,
absent manifest error, govern in the event of any inconsistency with any
Lender’s records.  Failure to make any recordation in the Register or in any
Lender’s records, or any error in such recordation, shall not affect any Loans
or Commitments or any Obligations in respect of any Loans.

 

43

--------------------------------------------------------------------------------


 

E.             Optional Notes.  If so requested by any Lender by written notice
to Company (with a copy to Administrative Agent) at least two Business Days
prior to the Closing Date or at any time thereafter, Company shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
subsection 10.1) on the Closing Date (or, if such notice is delivered after the
Closing Date, promptly after Company’s receipt of such notice) a promissory note
or promissory notes to evidence such Lender’s Tranche A Term Loan, Tranche B
Term Loan, Revolving Loans or Swing Line Loans, substantially in the form of
Exhibit IV, Exhibit V, Exhibit VI or Exhibit VII annexed hereto, respectively,
with appropriate insertions.

 

2.2          Interest on the Loans.

 

A.            Rate of Interest.  Subject to the provisions of subsections 2.6
and 2.7, each Term Loan and each Revolving Loan shall bear interest on the
unpaid principal amount thereof from the date made through maturity (whether by
acceleration or otherwise) at a rate determined by reference to the Base Rate or
the Eurodollar Rate.  Subject to the provisions of subsection 2.7, each Swing
Line Loan shall bear interest on the unpaid principal amount thereof from the
date made through maturity (whether by acceleration or otherwise) at a rate
determined by reference to the Base Rate.  The applicable basis for determining
the rate of interest with respect to any Term Loan or any Revolving Loan shall
be selected by Company initially at the time a Notice of Borrowing is given with
respect to such Loan pursuant to subsection 2.1B (subject to the last sentence
of subsection 2.1B), and the basis for determining the interest rate with
respect to any Term Loan or any Revolving Loan may be changed from time to time
pursuant to subsection 2.2D (subject to the last sentence of subsection 2.1B). 
If on any day a Term Loan or Revolving Loan is outstanding with respect to which
notice has not been delivered to Administrative Agent in accordance with the
terms of this Agreement specifying the applicable basis for determining the rate
of interest, then for that day that Loan shall bear interest determined by
reference to the Base Rate.

 

(i)            Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the
Tranche A Term Loans and the Revolving Loans shall bear interest through
maturity as follows:

 

(a)           if a Base Rate Loan, then at the sum of the Base Rate plus the
Base Rate Margin set forth in the table below opposite the applicable
Consolidated Leverage Ratio for the four Fiscal Quarter period for which the
applicable Pricing Certificate has been delivered pursuant to subsection 6.1(v);
or

 

(b)           if a Eurodollar Rate Loan, then at the sum of the Eurodollar Rate
plus the Eurodollar Rate Margin set forth in the table below opposite the
applicable Consolidated Leverage Ratio for the four Fiscal Quarter period for
which the applicable Pricing Certificate has been delivered pursuant to
subsection 6.1(v):

 

44

--------------------------------------------------------------------------------


 

 

 

Consolidated
Leverage Ratio

 

Eurodollar Rate
Margin

 

Base
Rate Margin

 

Greater than

 

3.25:1.00

 

3.50

%

2.50

%

Greater than but less than or equal to

 

2.25:1.00
3.25:1.00

 

3.00

%

2.00

%

Greater than but less than or equal to

 

1.75:1.00
2.25:1.00

 

2.50

%

1.50

%

Less than

 

1.75:1.00

 

2.00

%

1.00

%

 

provided that, for the first two full Fiscal Quarters after the Closing Date,
the applicable margin for Tranche A Term Loans and Revolving Loans that are
Eurodollar Rate Loans shall be 3.50% per annum and for Tranche A Term Loans and
Revolving Loans that are Base Rate Loans shall be 2.50% per annum.

 

(ii)           Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the
Tranche B Term Loans shall bear interest through maturity as follows:

 

(a)           if a Base Rate Loan, then at the sum of the Base Rate plus the
Base Rate Margin set forth in the table below opposite the applicable
Consolidated Leverage Ratio for the four Fiscal Quarter period for which the
applicable Pricing Certificate has been delivered pursuant to subsection 6.1(v);
or

 

(b)           if a Eurodollar Rate Loan, then at the sum of the Eurodollar Rate
plus the Eurodollar Rate Margin set forth in the table below opposite the
applicable Consolidated Leverage Ratio for the four Fiscal Quarter period for
which the applicable Pricing Certificate has been delivered pursuant to
subsection 6.1(v):

 

 

 

Consolidated
Leverage Ratio

 

Eurodollar Rate
Margin

 

Base
Rate Margin

 

Greater than or equal to

 

2.50:1.00

 

4.50

%

3.50

%

Less than

 

2.50:1.00

 

4.25

%

3.25

%

 

provided that, for the first two full Fiscal Quarters after the Closing Date,
the applicable margin for Tranche B Term Loans that are Eurodollar Rate Loans
shall be 4.50% per annum and for Tranche B Term Loans that are Base Rate Loans
shall be 3.50% per annum.

 

(iii)          Upon delivery of the Pricing Certificate by Company to
Administrative Agent pursuant to subsection 6.1(v), the Base Rate Margin and the
Eurodollar Rate

 

45

--------------------------------------------------------------------------------


 

Margin shall automatically be adjusted, such adjustment to become effective on
the third succeeding Business Day following the receipt by Administrative Agent
of such Pricing Certificate (subject to the provisions of the foregoing clauses
(i) and (ii)); provided that, if at any time a Pricing Certificate is not
delivered at the time required pursuant to subsection 6.1(v), from the time such
Pricing Certificate was required to be delivered until the third Business Day
succeeding delivery of such Pricing Certificate, the applicable margins shall be
the maximum percentage amount for the relevant Loan set forth above.

 

(iv)          Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the
Swing Line Loans shall bear interest through maturity at the sum of the Base
Rate plus the applicable Base Rate Margin for Revolving Loans minus a rate equal
to the commitment fee percentage then in effect as determined pursuant to
subsection 2.3A.

 

B.            Interest Periods.  In connection with each Eurodollar Rate Loan,
Company may, pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which Interest Period shall
be, at Company’s option, a one, two, three or six month period; provided that:

 

(i)            the initial Interest Period for any Eurodollar Rate Loan shall
commence on the Funding Date in respect of such Loan, in the case of a Loan
initially made as a Eurodollar Rate Loan, or on the date specified in the
applicable Notice of Conversion/Continuation, in the case of a Loan converted to
a Eurodollar Rate Loan;

 

(ii)           in the case of immediately successive Interest Periods applicable
to a Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

 

(iii)          if an Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that, if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

 

(iv)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (v) of this subsection 2.2B, end on the last Business Day of a calendar
month;

 

(v)           no Interest Period with respect to any portion of the Tranche A
Term Loans shall extend beyond the Tranche A Term Loan Maturity Date, no
Interest Period with respect to any portion of the Tranche B Term Loans shall
extend beyond the Tranche B Term Loan Maturity Date, and no Interest Period with
respect to any portion

 

46

--------------------------------------------------------------------------------


 

of the Revolving Loans shall extend beyond the Revolving Loan Commitment
Termination Date;

 

(vi)          no Interest Period with respect to any type of Term Loans shall
extend beyond a date on which Company is required to make a scheduled payment of
principal of such type of Term Loans, unless the sum of (a) the aggregate
principal amount of such type of Term Loans that are Base Rate Loans plus
(b) the aggregate principal amount of such type of Term Loans that are
Eurodollar Rate Loans with Interest Periods expiring on or before such date
equals or exceeds the principal amount required to be paid on such type of Term
Loans on such date;

 

(vii)         there shall be no more than ten Interest Periods outstanding at
any time; and

 

(viii)        in the event Company fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, Company shall be deemed to have selected an Interest
Period of one month.

 

C.            Interest Payments.  Subject to the provisions of subsection 2.2E,
interest on each Loan shall be payable in arrears on and to each Interest
Payment Date applicable to that Loan, upon any prepayment of that Loan (to the
extent accrued on the amount being prepaid) and at maturity of that Loan
(including final maturity of that Loan); provided that, in the event any Swing
Line Loans or any Revolving Loans that are Base Rate Loans are prepaid pursuant
to subsection 2.4B(i), interest accrued on such Loans through the date of such
prepayment shall be payable on the next succeeding Interest Payment Date
applicable to Base Rate Loans (or, if earlier, at final maturity).

 

D.            Conversion or Continuation.  Subject to the provisions of
subsection 2.6, Company shall have the option (i) to convert at any time all or
any part of its outstanding Term Loans or Revolving Loans equal to $2,000,000
and multiples of $100,000 in excess of that amount from Loans bearing interest
at a rate determined by reference to one basis to Loans bearing interest at a
rate determined by reference to an alternative basis or (ii) upon the expiration
of any Interest Period applicable to a Eurodollar Rate Loan, to continue all or
any portion of such Loan equal to $2,000,000 and multiples of $100,000 in excess
of that amount as a Eurodollar Rate Loan; provided, however, that a Eurodollar
Rate Loan may only be converted into a Base Rate Loan on the expiration date of
an Interest Period applicable thereto.

 

Company shall deliver a duly executed Notice of Conversion/Continuation to
Administrative Agent no later than 11:00 a.m. (San Francisco time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan).  In lieu of delivering a Notice of
Conversion/Continuation, Company may give Administrative Agent telephonic notice
by the required time of any proposed conversion/continuation under this
subsection 2.2D; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of

 

47

--------------------------------------------------------------------------------


 

Conversion/Continuation to Administrative Agent on or before the proposed
conversion/continuation date.  Administrative Agent shall notify each Lender of
any Loan subject to a Notice of Conversion/Continuation.

 

E.             Default Rate.  From and after the occurrence and during the
continuation of any Event of Default under subsection 8.1, 8.3 (with respect to
failure of Company to perform or comply with any term or condition contained in
Section 7 of this Agreement), 8.6 or 8.7, upon election by Administrative Agent
or Requisite Lenders, the outstanding principal amount of all Loans and, to the
extent permitted by applicable law, any interest payments thereon not paid when
due and any fees and other amounts then due and payable hereunder, shall,
commencing with the date of the occurrence of such Event of Default, bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable upon demand by
Administrative Agent at a rate that is 2% per annum in excess of the interest
rate otherwise payable under this Agreement with respect to the applicable Loans
(or, in the case of any such fees and other amounts, at a rate which is 2% per
annum in excess of the interest rate otherwise payable under this Agreement for
Base Rate Loans that are Revolving Loans); provided that, in the case of
Eurodollar Rate Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such Eurodollar Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable under this Agreement for Base Rate Loans.  Payment or
acceptance of the increased rates of interest provided for in this
subsection 2.2E is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

 

F.             Computation of Interest.  Interest on the Loans shall be computed
(i) in the case of Base Rate Loans, on the basis of a 365-day or 366-day year,
as the case may be, and (ii) in the case of Eurodollar Rate Loans, on the basis
of a 360-day year, in each case for the actual number of days elapsed in the
period during which it accrues.  In computing interest on any Loan, the date of
the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided that if a Loan is repaid on the same
day on which it is made, one day’s interest shall be paid on that Loan.

 

G.            Maximum Rate.  Notwithstanding the foregoing provisions of this
subsection 2.2, in no event shall the rate of interest payable by Company with
respect to any Loan exceed the maximum rate of interest permitted to be charged
under applicable law.

 

2.3        Fees.

 

A.            Commitment Fees.  Company agrees to pay to Administrative Agent,
for distribution to each Revolving Lender in proportion to that Lender’s Pro
Rata Share,

 

48

--------------------------------------------------------------------------------


 

commitment fees for the period from and including the Closing Date to and
excluding the Revolving Loan Commitment Termination Date equal to the average of
the daily excess of the Revolving Loan Commitment Amount over the sum of (i) the
aggregate principal amount of outstanding Revolving Loans (but not any
outstanding Swing Line Loans) plus (ii) the Letter of Credit Usage multiplied by
a rate per annum equal to the percentage set forth in the table below opposite
the Consolidated Leverage Ratio for the four Fiscal Quarter period for which the
applicable Pricing Certificate has been delivered pursuant to subsection 6.1(v):

 

 

 

Consolidated
 Leverage Ratio

 

Commitment Fee
Percentage

 

Greater than

 

3.25:1.00

 

0.50

%

Greater than but less than or equal to

 

2.25:1.00
3.25:1.00

 

0.40

%

 

 

 

 

 

 

Greater than but less than or equal to

 

1.75:1.00
2.25:1.00

 

0.30

%

Less than

 

1.75:1.00

 

0.25

%

 

such commitment fees to be calculated on the basis of a 360-day year and the
actual number of days elapsed and to be payable quarterly in arrears on
March 31, June 30, September 30 and December 31 of each year, commencing on the
first such date to occur after the Closing Date, and on the Revolving Loan
Commitment Termination Date; provided that for the first two full Fiscal
Quarters after the Closing Date, the applicable commitment fee percentage shall
be 0.50% per annum.  Upon delivery of the Pricing Certificate by Company to
Administrative Agent pursuant to subsection 6.1(v), the applicable commitment
fee percentage shall automatically be adjusted, such adjustment to become
effective on the third succeeding Business Day following the receipt by
Administrative Agent of such Pricing Certificate; provided that, if at any time
a Pricing Certificate is not delivered at the time required pursuant to
subsection 6.1(v), from the time such Pricing Certificate was required to be
delivered until delivery of such Pricing Certificate, the applicable commitment
fee percentage shall be the maximum percentage amount set forth above.

 

B.            Other Fees.  Company agrees to pay to Administrative Agent such
fees in the amounts and at the times separately agreed upon between Company and
Administrative Agent.

 

49

--------------------------------------------------------------------------------


 

2.4          Repayments, Prepayments and Reductions of Revolving Loan Commitment
Amount; General Provisions Regarding Payments; Application of Proceeds of
Collateral and Payments Under Guaranty.

 

A.            Scheduled Payments of Term Loans.

 

(i)            Scheduled Payments of Tranche A Term Loans.  Company shall make
principal payments on the Tranche A Term Loans in installments on the dates and
in the amounts set forth below:

 

 

Date

 

Scheduled Repayment

 

 

 

 

 

 

December 31, 2008

 

$

937,500

 

March 31, 2009

 

$

937,500

 

June 30, 2009

 

$

937,500

 

September 30, 2009

 

$

937,500

 

 

 

 

 

December 31, 2009

 

$

1,406,250

 

March 31, 2010

 

$

1,406,250

 

June 30, 2010

 

$

1,406,250

 

September 30, 2010

 

$

1,406,250

 

 

 

 

 

December 31, 2010

 

$

1,875,000

 

March 31, 2011

 

$

1,875,000

 

June 30, 2011

 

$

1,875,000

 

September 30, 2011

 

$

1,875,000

 

 

 

 

 

December 31, 2011

 

$

1,875,000

 

March 31, 2012

 

$

1,875,000

 

June 30, 2012

 

$

1,875,000

 

September 30, 2012

 

$

1,875,000

 

 

 

 

 

December 31, 2012

 

$

2,343,750

 

March 31, 2013

 

$

2,343,750

 

June 30, 2013

 

$

2,343,750

 

 

 

 

 

Tranche A Term Loan Maturity Date

 

$

43,593,750

 

 

provided that the scheduled installments of principal of the Tranche A Term
Loans set forth above shall be reduced in connection with any voluntary or
mandatory prepayments of the Tranche A Term Loans in accordance with
subsection 2.4B(iv); and provided, further that the Tranche A Term Loans and all
other amounts owed hereunder with respect to the Tranche A Term Loans shall be
paid in full no later than the Tranche A Term Loan Maturity Date, and the final
installment payable by Company in respect of the

 

 

50

--------------------------------------------------------------------------------


 

Tranche A Term Loans on such date shall be in an amount, if such amount is
different from that specified above, sufficient to repay all amounts owing by
Company under this Agreement with respect to the Tranche A Term Loans.

 

(ii)           Scheduled Payments of Tranche B Term Loans.  Company shall make
principal payments on the Tranche B Term Loans in installments on the dates and
in the amounts set forth below:

 

51

--------------------------------------------------------------------------------


 

Date

 

Scheduled Repayment

 

 

 

 

 

 

December 31, 2008

 

$

750,000

 

March 31, 2009

 

$

750,000

 

June 30, 2009

 

$

750,000

 

September 30, 2009

 

$

750,000

 

 

 

 

 

December 31, 2009

 

$

750,000

 

March 31, 2010

 

$

750,000

 

June 30, 2010

 

$

750,000

 

September 30, 2010

 

$

750,000

 

 

 

 

 

December 31, 2010

 

$

750,000

 

March 31, 2011

 

$

750,000

 

June 30, 2011

 

$

750,000

 

September 30, 2011

 

$

750,000

 

 

 

 

 

December 31, 2011

 

$

750,000

 

March 31, 2012

 

$

750,000

 

June 30, 2012

 

$

750,000

 

September 30, 2012

 

$

750,000

 

 

 

 

 

December 31, 2012

 

$

750,000

 

March 31, 2013

 

$

750,000

 

June 30, 2013

 

$

750,000

 

September 30, 2013

 

$

750,000

 

 

 

 

 

December 31, 2013

 

$

750,000

 

March 31, 2014

 

$

750,000

 

June 30, 2014

 

$

750,000

 

 

 

 

 

Tranche B Term Loan Maturity Date

 

$

282,750,000

 

 

provided that the scheduled installments of principal of the Tranche B Term
Loans set forth above shall be reduced in connection with any voluntary or
mandatory prepayments of the Tranche B Term Loans in accordance with
subsection 2.4B(iv); and provided, further that the Tranche B Term Loans and all
other amounts owed hereunder with

 

52

--------------------------------------------------------------------------------


 

respect to the Tranche B Term Loans shall be paid in full no later than the
Tranche B Term Loan Maturity Date, and the final installment payable by Company
in respect of the Tranche B Term Loans on such date shall be in an amount, if
such amount is different from that specified above, sufficient to repay all
amounts owing by Company under this Agreement with respect to the Tranche B Term
Loans.

 

B.            Prepayments and Unscheduled Reductions in Revolving Loan
Commitment Amount.

 

(i)            Voluntary Prepayments.  Company may, upon written or telephonic
notice to Administrative Agent on or prior to 11:00 a.m. (San Francisco time) on
the date of prepayment, which notice, if telephonic, shall be promptly confirmed
in writing, at any time and from time to time prepay any Swing Line Loan on any
Business Day in whole or in part in an aggregate minimum amount of $500,000 and
multiples of $100,000 in excess of that amount.  Company may, upon not less than
one Business Day’s prior written or telephonic notice, in the case of Base Rate
Loans, and three Business Days’ prior written or telephonic notice, in the case
of Eurodollar Rate Loans, in each case given to Administrative Agent by
11:00 a.m. (San Francisco time) on the date required and, if given by telephone,
promptly confirmed in writing to Administrative Agent, who will promptly notify
each Lender whose Loans are to be prepaid of such prepayment, at any time and
from time to time prepay any Term Loans or Revolving Loans on any Business Day
in whole or in part in an aggregate minimum amount of $1,000,000 and multiples
of $100,000 in excess of that amount.  All written notices delivered pursuant to
this subsection 2.4B(i) shall be in the form of a Notice of Prepayment and all
notices whether written or telephonic delivered pursuant to this subsection
2.4B(i) shall be irrevocable, and once given as aforesaid, the principal amount
of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein.  Any such voluntary prepayment shall be
applied as specified in subsection 2.4B(iv).

 

(ii)           Loan Call Protection.  In the event that the Tranche B Term Loans
are repaid or prepaid in whole or in part on or prior to the second anniversary
of the Closing Date, other than prepayments pursuant to subsections 2.4B(iv)(a),
(b), (c) and (e), Company shall pay to Lenders having any Tranche B Term Loan
Exposure a prepayment premium on the amount repaid or prepaid as follows:

 

Relevant Period

 

Prepayment premium as a percentage of the
amount so repaid or prepaid

 

On or prior to the first anniversary of the Closing Date

 

2

%

On or prior to the second anniversary of the Closing Date

 

1

%

 

53

--------------------------------------------------------------------------------


 

(iii)          Voluntary Reductions of Revolving Loan Commitments.  Company may,
upon not less than three Business Days’ prior written or telephonic notice
confirmed in writing to Administrative Agent, or upon such lesser number of
days’ prior written or telephonic notice, as determined by Administrative Agent
in its sole discretion, at any time and from time to time, terminate in whole or
permanently reduce in part, without premium or penalty, the Revolving Loan
Commitment Amount in an amount up to the amount by which the Revolving Loan
Commitment Amount exceeds the Total Utilization of Revolving Loan Commitments at
the time of such proposed termination or reduction; provided that any such
partial reduction of the Revolving Loan Commitment Amount shall be in an
aggregate minimum amount of $3,000,000 and multiples of $1,000,000 in excess of
that amount.  Company’s notice to Administrative Agent (who will promptly notify
each Revolving Lender of such notice) shall designate the date (which shall be a
Business Day) of such termination or reduction and the amount of any partial
reduction, and such termination or reduction shall be effective on the date
specified in Company’s notice and shall reduce the amount of the Revolving Loan
Commitment of each Revolving Lender proportionately to its Pro Rata Share.  Any
such voluntary reduction of the Revolving Loan Commitment Amount shall be
applied as specified in subsection 2.4B(iv).

 

(iv)          Mandatory Prepayments and Mandatory Reductions of Revolving Loan
Commitments.  The Loans shall be prepaid and/or the Revolving Loan Commitment
Amount shall be permanently reduced in the amounts and under the circumstances
set forth below, all such prepayments and/or reductions to be applied as set
forth below or as more specifically provided in subsection 2.4B(v) and
subsection 2.4D:

 

(a)           Prepayments and Reductions From Net Asset Sale Proceeds.  No later
than the fifth Business Day following the date of receipt by Company or any
Subsidiary Guarantor of any Net Asset Sale Proceeds in respect of any Asset
Sale, Company shall either (1) prepay the Loans and/or the Revolving Loan
Commitment Amount shall be permanently reduced in an aggregate amount equal to
such Net Asset Sale Proceeds or (2), so long as no Event of Default shall have
occurred and be continuing, deliver to Administrative Agent an Officer’s
Certificate setting forth that portion of such Net Asset Sale Proceeds that,
subject to subsection 7.3, Company or such Subsidiary intends to reinvest in
equipment or other productive assets (directly or through the acquisition of
Capital Stock of a Person that owns such assets) within 360 days of such date of
receipt, and Company shall, or shall cause one or more of its Subsidiaries to
(A) apply such portion to such reinvestment purposes or (B) no later than 360
days after receipt of such Net Asset Sale Proceeds make a prepayment of the
Loans (and/or the Revolving Loan Commitment Amount shall be permanently reduced)
in an amount equal to such Net Asset Sale Proceeds that are not so reinvested.

 

(b)           Prepayments and Reductions from Net Insurance/Condemnation
Proceeds.  No later than the fifth Business Day following the following the date
of receipt by Administrative Agent or by Company or any Subsidiary Guarantor of
any Net Insurance/Condemnation Proceeds that are required to be applied to

 

54

--------------------------------------------------------------------------------


 

prepay the Loans and/or reduce the Revolving Loan Commitment Amount pursuant to
the provisions of subsection 6.4C, Company shall prepay the Loans and/or the
Revolving Loan Commitment Amount shall be permanently reduced in an aggregate
amount equal to the amount of such Net Insurance/Condemnation Proceeds.

 

(c)           Prepayments and Reductions Due to Issuance of Equity Securities. 
No later than the fifth Business Day following the date of receipt of the Net
Securities Proceeds from the issuance of any Capital Stock of Holdings, Company
or any Domestic Subsidiary of Company after the Closing Date (excluding the
issuance of any such Capital Stock to United Online or its Subsidiaries or to
any Loan Party or to management, directors or employees of Company or Holdings
or any capital contributions to Company, Holdings or Subsidiaries of Company by
any holder of Capital Stock thereof after the Closing Date), Company shall
prepay the Loans and/or the Revolving Loan Commitment Amount shall be
permanently reduced in an aggregate amount equal to 50% of such Net Securities
Proceeds.

 

(d)           Prepayments and Reductions Due to Issuance of Indebtedness.  On
the date of receipt of the Net Securities Proceeds from the issuance of any
Indebtedness of Holdings, Company or any Subsidiary Guarantor after the Closing
Date, other than Indebtedness permitted pursuant to subsection 7.1, Company
shall prepay the Loans and/or the Revolving Loan Commitment Amount shall be
permanently reduced in an aggregate amount equal to such Net Securities
Proceeds.

 

(e)           Prepayments and Reductions from Consolidated Excess Cash Flow.  In
the event that there shall be Consolidated Excess Cash Flow for any Fiscal Year
(commencing with Fiscal Year 2009 (which, for the avoidance of doubt, shall be
the year ended December 31, 2009 if Company changes its Fiscal Year end from
June 30)), Company shall, no later than 105 days after the end of such Fiscal
Year, prepay the Loans and/or the Revolving Loan Commitment Amount shall be
permanently reduced in an aggregate amount equal to (i) 75% of such Consolidated
Excess Cash Flow minus (ii) voluntary prepayments of the Loans (excluding
repayments of Revolving Loans or Swingline Loans, except to the extent the
Revolving Commitments are permanently reduced in connection with such
repayments); provided that for any Fiscal Year in which the Consolidated
Leverage Ratio as of the last day of such Fiscal Year is less than 3.00:1.00,
the amount in clause (i) shall be reduced to 50%; provided further that for any
Fiscal Year in which the Consolidated Leverage Ratio as of the last day of such
Fiscal Year is less than 2.00:1.00, no prepayment shall be required under this
subsection 2.4B(iii)(e).

 

(f)            Calculations of Net Proceeds Amounts; Additional Prepayments and
Reductions Based on Subsequent Calculations.  Concurrently with any prepayment
of the Loans and/or reduction of the Revolving Loan Commitment Amount pursuant
to subsections 2.4B(iii)(a)-(e), Company shall deliver to

 

55

--------------------------------------------------------------------------------


 

Administrative Agent an Officer’s Certificate demonstrating the calculation of
the amount of the applicable Net Asset Sale Proceeds, Net Insurance/Condemnation
Proceeds, Net Securities Proceeds, or Consolidated Excess Cash Flow, as the case
may be, that gave rise to such prepayment and/or reduction.  In the event that
Company shall subsequently determine that the actual amount was greater than the
amount set forth in such Officer’s Certificate, Company shall promptly make an
additional prepayment of the Loans (and/or, if applicable, the Revolving Loan
Commitment Amount shall be permanently reduced) in an amount equal to the amount
of such excess, and Company shall concurrently therewith deliver to
Administrative Agent an Officer’s Certificate demonstrating the derivation of
the additional amount resulting in such excess.

 

(g)           Prepayments Due to Reductions or Restrictions of Revolving Loan
Commitment Amount.  Company shall from time to time prepay first the Swing Line
Loans and second the Revolving Loans (and, after prepaying all Revolving Loans,
Cash collateralize any outstanding Letters of Credit by depositing the requisite
amount in the Collateral Account) to the extent necessary so that the Total
Utilization of Revolving Loan Commitments shall not at any time exceed the
Revolving Loan Commitment Amount then in effect.  At such time as the Total
Utilization of Revolving Loan Commitments shall be equal to or less than the
Revolving Loan Commitment Amount, if no Event of Default has occurred and is
continuing, to the extent any Cash collateral was provided by Company and has
not been applied to any Obligations as provided in the Security Agreement, such
amount may, at the request of Company, be released to Company.

 

(v)           Application of Prepayments and Unscheduled Reductions of Revolving
Loan Commitment Amount.

 

(a)           Application of Voluntary Prepayments by Type of Loans and Order of
Maturity.  Any voluntary prepayments pursuant to subsection 2.4B(i) shall be
applied as specified by Company in the applicable Notice of Prepayment;
provided, however, that voluntary prepayments applied exclusively to the Tranche
A Term Loans or among the Tranche A Term Loans and the Tranche B Term Loans on a
non-pro rata basis shall not exceed $5,000,000 during any Fiscal Year (the
“Non-Pro Rata Basket”) (with the unused amount of the Non-Pro Rata Basket in any
Fiscal Year being available for use in succeeding Fiscal Years in an amount not
to exceed $15,000,000 in the aggregate for all such amounts carried forward (it
being understood that, if $15,000,000 were carried forward to any Fiscal Year,
$20,000,000 would be available in the Non-Pro Rata Basket in such Fiscal
Year)).  In the event Company fails to specify the Loans to which any such
prepayment shall be applied, such prepayment shall be applied first to repay
outstanding Swing Line Loans to the full extent thereof, second to repay
outstanding Revolving Loans to the full extent thereof, and third to repay
outstanding Term Loans to the full extent thereof and to prepay the Tranche A
Term Loans and the Tranche B Term Loans on a pro rata basis (in accordance with
the respective outstanding principal

 

56

--------------------------------------------------------------------------------


 

amounts thereof).  Any voluntary prepayments of the Term Loans pursuant to
subsection 2.4B(i) shall be applied to reduce the scheduled installments of
principal thereof set forth in subsection 2.4A(i) or 2.4A(ii), as the case may
be, (i) first, in forward chronological order for the next succeeding 12 months
and (ii) thereafter, on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof).

 

(b)           Application of Mandatory Prepayments by Type of Loans.  Except as
provided in subsection 2.4D, any amount required to be applied as a mandatory
prepayment of the Loans and/or a reduction of the Revolving Loan Commitment
Amount pursuant to subsections 2.4B(iv)(a)-(f) shall be applied first to prepay
the Term Loans to the full extent thereof, second, to the extent of any
remaining portion of such amount, to prepay the Swing Line Loans to the full
extent thereof and to permanently reduce the Revolving Loan Commitment Amount by
the amount of such prepayment, third, to the extent of any remaining portion of
such amount, to prepay the Revolving Loans to the full extent thereof and to
further permanently reduce the Revolving Loan Commitment Amount by the amount of
such prepayment, and fourth, to the extent of any remaining portion of such
amount, to further permanently reduce the Revolving Loan Commitment Amount to
the full extent thereof, provided that to the extent any such reduction of the
Revolving Loan Commitment Amount would result in the Total Utilization of
Revolving Loan Commitments exceeding the Revolving Loan Commitment Amount,
Company promptly shall Cash collateralize outstanding Letters of Credit by
depositing the requisite amount in the Collateral Account.  Any mandatory
reduction of the Revolving Loan Commitment Amount pursuant to this
subsection 2.4B shall be in proportion to each Revolving Lender’s Pro Rata
Share.

 

(c)           Application of Mandatory Prepayments of Term Loans to Tranche A
Term Loans and Tranche B Term Loans and the Scheduled Installments of Principal
Thereof.  Except as provided in subsection 2.4D, any mandatory prepayments of
the Term Loans pursuant to subsection 2.4B(iii) shall be applied to prepay the
Tranche A Term Loans and the Tranche B Term Loans on a pro rata basis (in
accordance with the respective outstanding principal amounts thereof) and shall
be applied on a pro rata basis (in accordance with the respective outstanding
principal amounts thereof) to each scheduled installment of principal of the
Tranche A Term Loans or the Tranche B Term Loans, as the case may be, set forth
in subsection 2.4A(i) or 2.4A(ii) that is unpaid at the time of such
prepayment.   Notwithstanding the foregoing, in the case of any mandatory
prepayment of the Tranche B Term Loans, so long as there are Tranche A Term
Loans outstanding, Lenders of the Tranche B Term Loans may waive the right to
receive the amount of such mandatory prepayment of the Tranche B Term Loans.  If
any Lender or Lenders elect to waive the right to receive the amount of such
mandatory prepayment, all of the amount that otherwise would have been applied
to mandatorily prepay the Tranche B Term Loans of such Lender or Lenders shall

 

57

--------------------------------------------------------------------------------


 

be applied instead to the further prepayment of the Tranche A Term Loans and any
amount remaining after such further prepayment of the Tranche A Term Loans may
be retained by Company.

 

(d)           Application of Prepayments to Base Rate Loans and Eurodollar Rate
Loans.  Considering Tranche A Term Loans, Tranche B Term Loans and Revolving
Loans being prepaid separately, any prepayment thereof shall be applied first to
Base Rate Loans to the full extent thereof before application to Eurodollar Rate
Loans, in each case in a manner that minimizes the amount of any payments
required to be made by Company pursuant to subsection 2.6D.

 

C.            General Provisions Regarding Payments.

 

(i)            Manner and Time of Payment.  All payments by Company of
principal, interest, fees and other Obligations shall be made in Dollars in same
day funds, without defense, setoff or counterclaim, free of any restriction or
condition, and delivered to Administrative Agent not later than 12:00 noon (San
Francisco time) on the date due at the Funding and Payment Office for the
account of Lenders; funds received by Administrative Agent after that time on
such due date shall be deemed to have been paid by Company on the next
succeeding Business Day.  Company hereby authorizes Administrative Agent to
charge its accounts with Administrative Agent in order to cause timely payment
to be made to Administrative Agent of all principal, interest, fees and expenses
due hereunder (subject to sufficient funds being available in its accounts for
that purpose).

 

(ii)           Application of Payments to Principal and Interest.  Except as
provided in subsection 2.2C, all payments in respect of the principal amount of
any Loan shall include payment of accrued interest on the principal amount being
repaid or prepaid, and all such payments shall be applied to the payment of
interest before application to principal.

 

(iii)          Apportionment of Payments.  Aggregate payments of principal and
interest shall be apportioned among all outstanding Loans to which such payments
relate, in each case proportionately to Lenders’ respective Pro Rata Shares. 
Administrative Agent shall promptly distribute to each Lender, at the account
specified in the payment instructions delivered to Administrative Agent by such
Lender, its Pro Rata Share of all such payments received by Administrative Agent
and the commitment fees and letter of credit fees of such Lender, if any, when
received by Administrative Agent pursuant to subsections 2.3 and 3.2. 
Notwithstanding the foregoing provisions of this subsection 2.4C(iii), if,
pursuant to the provisions of subsection 2.6C, any Notice of
Conversion/Continuation is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning interest payments received thereafter.

 

58

--------------------------------------------------------------------------------


 

(iv)          Payments on Business Days.  Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the payment of interest hereunder
or of the commitment fees hereunder, as the case may be.

 

(v)           Notation of Payment.  Each Lender agrees that before disposing of
any Note held by it, or any part thereof (other than by granting participations
therein), that Lender will make a notation thereon of all Loans evidenced by
that Note and all principal payments previously made thereon and of the date to
which interest thereon has been paid; provided that the failure to make (or any
error in the making of) a notation of any Loan made under such Note shall not
limit or otherwise affect the obligations of Company hereunder or under such
Note with respect to any Loan or any payments of principal or interest on such
Note.

 

D.            Application of Proceeds of Collateral and Payments after Event of
Default.  Upon the occurrence and during the continuation of an Event of
Default, if requested by Requisite Lenders, or upon acceleration of the
Obligations pursuant to Section 8, (a) all payments received by Administrative
Agent, whether from Company, Holdings or any Subsidiary Guarantor or otherwise,
and (b) all proceeds received by Administrative Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
under any Collateral Document may, in the discretion of Administrative Agent, be
held by Administrative Agent as Collateral for, and/or (then or at any time
thereafter) applied in full or in part by Administrative Agent, in each case in
the following order of priority:

 

(i)            to the payment of all costs and expenses of such sale, collection
or other realization, all other expenses, liabilities and advances made or
incurred by Administrative Agent in connection therewith, and all amounts for
which Administrative Agent is entitled to compensation (including the fees
described in subsection 2.3), reimbursement and indemnification under any Loan
Document and all advances made by Administrative Agent thereunder for the
account of the applicable Loan Party, and to the payment of all costs and
expenses paid or incurred by Administrative Agent in connection with the Loan
Documents, all in accordance with subsections 9.4, 10.2 and 10.3 and the other
terms of this Agreement and the Loan Documents;

 

(ii)           thereafter, to the payment of all other Obligations and
obligations of Loan Parties under any Hedge Agreement between a Loan Party and a
Swap Counterparty for the ratable benefit of the holders thereof (subject to the
provisions of subsection 2.4C(ii) hereof); and

 

(iii)          thereafter, to the payment to or upon the order of such Loan
Party or to whosoever may be lawfully entitled to receive the same or as a court
of competent jurisdiction may direct.

 

59

--------------------------------------------------------------------------------


 

2.5                               Use of Proceeds.

 

A.            Term Loans.  The proceeds of the Term Loans shall be applied by
Company to fund the Acquisition Financing Requirements.

 

B.            Revolving Loans; Swing Line Loans.  The proceeds of any Revolving
Loans and any Swing Line Loans shall be applied by Company for working capital
and other general corporate purposes (including Permitted Acquisitions and any
other Investments permitted hereunder), which may include the making of
intercompany loans to any of Company’s wholly-owned Subsidiaries, in accordance
with subsection 7.1(iv), for their own general corporate purposes.

 

C.            Margin Regulations.  No portion of the proceeds of any borrowing
under this Agreement shall be used by Company or any of its Subsidiaries in any
manner that might cause the borrowing or the application of such proceeds to
violate Regulation U or Regulation X of the Board of Governors of the Federal
Reserve System or any other regulation of such Board or to violate the Exchange
Act, in each case as in effect on the date or dates of such borrowing and such
use of proceeds.

 

2.6                               Special Provisions Governing Eurodollar Rate
Loans.

 

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans as to
the matters covered:

 

A.            Determination of Applicable Interest Rate.  On each Interest Rate
Determination Date, Administrative Agent shall determine in accordance with the
terms of this Agreement (which determination shall, absent manifest error, be
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Company and each applicable
Lender.

 

B.            Inability to Determine Applicable Interest Rate.  In the event
that Administrative Agent shall have determined (which determination shall be
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of Eurodollar Rate, Administrative Agent shall on such date give
notice (by telefacsimile or by telephone confirmed in writing) to Company and
each Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurodollar Rate Loans until such time as Administrative Agent
notifies Company and Lenders that the circumstances giving rise to such notice
no longer exist and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Company with respect to the Loans in respect of
which such determination was made shall be deemed to be for a Base Rate Loan.

 

60

--------------------------------------------------------------------------------


 

C.            Illegality or Impracticability of Eurodollar Rate Loans.  In the
event that on any date any Lender shall have determined (which determination
shall be conclusive and binding upon all parties hereto but shall be made only
after consultation with Company and Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful)
or (ii) has become impracticable, or would cause such Lender material hardship,
as a result of contingencies occurring after the date of this Agreement which
materially and adversely affect the London interbank market or the position of
such Lender in that market, then, and in any such event, such Lender shall be an
“Affected Lender” and it shall on that day give notice (by telefacsimile or by
telephone confirmed in writing) to Company and Administrative Agent of such
determination.  Administrative Agent shall promptly notify each other Lender of
the receipt of such notice.  Thereafter (a) the obligation of the Affected
Lender to make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be
suspended until such notice shall be withdrawn by the Affected Lender, (b) to
the extent such determination by the Affected Lender relates to a Eurodollar
Rate Loan then being requested by Company pursuant to a Notice of Borrowing or a
Notice of Conversion/Continuation, the Affected Lender shall make such Loan as
(or convert such Loan to, as the case may be) a Base Rate Loan, (c) the Affected
Lender’s obligation to maintain its outstanding Eurodollar Rate Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by law, and (d) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination.  Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a Eurodollar Rate Loan then being requested by Company pursuant to a Notice
of Borrowing or a Notice of Conversion/Continuation, Company shall have the
option, subject to the provisions of subsection 2.6D, to rescind such Notice of
Borrowing or Notice of Conversion/Continuation as to all Lenders by giving
notice (by telefacsimile or by telephone confirmed in writing) to Administrative
Agent of such rescission on the date on which the Affected Lender gives notice
of its determination as described above.  Administrative Agent shall promptly
notify each other Lender of the receipt of such notice.  Except as provided in
the immediately preceding sentence, nothing in this subsection 2.6C shall affect
the obligation of any Lender other than an Affected Lender to make or maintain
Loans as, or to convert Loans to, Eurodollar Rate Loans in accordance with the
terms of this Agreement.

 

D.            Compensation For Breakage or Non-Commencement of Interest
Periods.  Company shall compensate each Lender, upon written request by that
Lender pursuant to subsection 2.8, for all reasonable losses, expenses and
liabilities (including any interest paid by that Lender to lenders of funds
borrowed by it to make or carry its Eurodollar Rate Loans and any loss, expense
or liability sustained by that Lender in connection with the liquidation or
re-employment of such funds but excluding loss of anticipated profit) which that
Lender has sustained: (i) if for any reason (other than a default by that
Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a Notice of Borrowing or a telephonic request therefor, or
a conversion to or continuation of any Eurodollar Rate Loan does

 

61

--------------------------------------------------------------------------------


 

not occur on a date specified therefor in a Notice of Conversion/Continuation or
a telephonic request therefor; (ii) if any prepayment or other principal payment
or any conversion of any of its Eurodollar Rate Loans (including any prepayment
or conversion occasioned by the circumstances described in subsection 2.6C)
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; (iii) if any prepayment of any of its Eurodollar Rate Loans is not made on
any date specified in a Notice of Prepayment given by Company; or (iv) as a
consequence of any other default by Company in the repayment of its Eurodollar
Rate Loans when required by the terms of this Agreement.

 

E.             Booking of Eurodollar Rate Loans.  Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of that Lender.

 

F.             Assumptions Concerning Funding of Eurodollar Rate Loans. 
Calculation of all amounts payable to a Lender under this subsection 2.6 and
under subsection 2.7A shall be made as though that Lender had funded each of its
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Eurodollar Rate in an amount equal to the amount of such Eurodollar Rate Loan
and having a maturity comparable to the relevant Interest Period, whether or not
its Eurodollar Rate Loans had been funded in such manner.

 

G.            Eurodollar Rate Loans After Default.  From and after the
occurrence and during the continuation of any Event of Default, upon election by
Administrative Agent or Requisite Lenders, (i) Company may not elect to have a
Loan be made or maintained as, or converted to, a Eurodollar Rate Loan after the
expiration of any Interest Period then in effect for that Loan and (ii) subject
to the provisions of subsection 2.6D, any Notice of Borrowing or Notice of
Conversion/Continuation given by Company with respect to a requested borrowing
or conversion/continuation that has not yet occurred shall be deemed to be for a
Base Rate Loan or, if the conditions to making a Loan set forth in
subsection 4.2 cannot then be satisfied, to be rescinded by Company.

 

2.7                               Increased Costs; Capital Adequacy.

 

A.            Compensation for Increased Costs.  Subject to the provisions of
subsection 2.7B (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (including any Issuing Lender) shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any Change in Law:

 

(i)            subjects such Lender to any additional tax of any kind whatsoever
with respect to this Agreement or any of its obligations hereunder (including
with respect to issuing or maintaining any Letters of Credit or purchasing or
maintaining any participations therein or maintaining any Commitment hereunder)
or any payments to such Lender of principal, interest, fees or any other amount
payable hereunder (except for the imposition of, or any change in the rate of,
any Excluded Tax payable by such Lender);

 

62

--------------------------------------------------------------------------------


 

(ii)           imposes, modifies or holds applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, or advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Lender (other than any such reserve or other requirements
with respect to Eurodollar Rate Loans that are reflected in the definition of
Eurodollar Rate); or

 

(iii)          imposes any other condition (other than with respect to Taxes,
which shall be governed solely by subsection 2.7B) on or affecting such Lender
or its obligations hereunder or the London interbank market;

 

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
issue, issuing or maintaining any Letter of Credit or agreeing to purchase,
purchasing or maintaining any participation therein or to reduce any amount
received or receivable by such Lender with respect thereto; then, in any such
case, Company shall promptly pay to such Lender, upon receipt of the statement
referred to in subsection 2.8A, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder.

 

B.            Taxes.

 

(i)            Payments to Be Free and Clear.  Any and all payments by or on
account of any obligation of Company under this Agreement and the other Loan
Documents shall be made free and clear of, and without any deduction or
withholding on account of, any Indemnified Taxes or Other Taxes.

 

(ii)           Grossing-up of Payments.  If Company is required by law to make
any deduction or withholding on account of any Tax from any sum paid or payable
by Company to Administrative Agent or any Lender under any of the Loan
Documents:

 

(a)           Company shall notify Administrative Agent of any such requirement
or any change in any such requirement as soon as Company becomes aware of it;

 

(b)           Company shall timely pay any such Tax to the relevant Government
Authority when such Tax is due, in accordance with applicable law;

 

(c)           unless such Tax is an Excluded Tax, the sum payable by Company
shall be increased to the extent necessary to ensure that, after making the
required deductions (including deductions applicable to additional sums payable
under this subsection 2.7B(ii)), Administrative Agent or such Lender, as the
case may be, receives on the due date a net sum equal to the sum it would have
received had no such deduction been required or made; and

 

63

--------------------------------------------------------------------------------


 

(d)           within 30 days after paying any sum from which it is required by
law to make any such deduction, and within 30 days after the due date of payment
of any Tax which it is required by clause (b) above to pay, Company shall, upon
the written request of Administrative Agent, deliver to Administrative Agent
documentation reasonably satisfactory to the other affected parties to evidence
the payment and its remittance to the relevant Government Authority.

 

(iii)          Indemnification by Company.  Company shall indemnify
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including for the full
amount of any Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this subsection 2.7B(iii)) paid by
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto. 
With respect to any such payments made by Administrative Agent or such Lender
paid pursuant to an assessment by a Government Authority, such indemnification
shall be made within such period, whether or not such Indemnified Taxes or Other
Taxes were correctly or legally imposed or asserted by the relevant Government
Authority, and a certificate as to the amount of such payment or liability
delivered to Company by a Lender (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(iv)          Tax Status of Lenders.

 

(a)           Any Lender, if requested by Company or Administrative Agent, shall
deliver such forms or other documentation prescribed by applicable law or
reasonably requested by Company or Administrative Agent as will enable Company
or Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements;

 

(b)           Any Foreign Lender that is entitled to an exemption from or
reduction of any Tax with respect to payments hereunder or under any other Loan
Document shall deliver to Company and Administrative Agent, on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter, as may be necessary in the determination of
Company or Administrative Agent, each in the reasonable exercise of its
discretion), such properly completed and duly executed forms or other
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding;

 

(c)           Without limiting the generality of the foregoing, in the event
that Company is resident for tax purposes in the United States, any Foreign
Lender, to the extent it is legally entitled to do so, shall deliver to Company
and Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter, as may be necessary in

 

64

--------------------------------------------------------------------------------


 

the determination of Company or Administrative Agent, each in the reasonable
exercise of its discretion), whichever of the following is applicable:

 

(1)           properly completed and duly executed copies of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

 

(2)           properly completed and duly executed copies of Internal Revenue
Service Form W-8ECI,

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption “portfolio interest” under Section 881(c) of the Internal Revenue
Code, (a) a duly executed certificate to the effect that such Foreign Lender is
not (i) a “bank” within the meaning of Section 881(c)(3)(a) of the Internal
Revenue Code, (ii) a ten-percent shareholder (within the meaning of
Section 881(c)(3)(b) of the Internal Revenue Code) of Company or Holdings or
(iii) a controlled foreign corporation described in Section 881(c)(3)(c) of the
Internal Revenue Code and (b) properly completed and duly executed copies of
Internal Revenue Service Form W-8BEN,

 

(4)           properly completed and duly executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in any Tax,

 

in each case together with such supplementary documentation as may be prescribed
by applicable law to permit Company and Administrative Agent to determine the
withholding or deduction required to be made, if any;

 

(d)           without limiting the generality of the foregoing, in the event
that Company is resident for tax purposes in the United States, any Foreign
Lender that does not act or ceases to act for its own account with respect to
any portion of any sums paid or payable to such Lender under any of the Loan
Documents (for example, in the case of a typical participation by such Lender)
shall deliver to Administrative Agent and Company (in such number of copies as
shall be requested by the recipient), on or prior to the date such Foreign
Lender becomes a Lender, or on such later date when such Foreign Lender ceases
to act for its own account with respect to any portion of any such sums paid or
payable, and from time to time thereafter, as may be necessary in the
determination of Company or Administrative Agent (each in the reasonable
exercise of its discretion):

 

(1)           duly executed and properly completed copies of the forms and
statements required to be provided by such Foreign Lender under clause (c) of
subsection 2.7B(iv), to establish the portion of any such sums paid or payable
with respect to which such Lender acts for its own account

 

65

--------------------------------------------------------------------------------


 

and may be entitled to an exemption from or a reduction of the applicable Tax,
and

 

(2)           duly executed and properly completed copies of Internal Revenue
Service Form W-8IMY (or any successor forms) properly completed and duly
executed by such Foreign Lender, together with any information, if any, such
Foreign Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Internal Revenue Code or the
regulations thereunder, to establish that such Foreign Lender is not acting for
its own account with respect to a portion of any such sums payable to such
Foreign Lender;

 

(e)           without limiting the generality of the foregoing, in the event
that Company is resident for tax purposes in the United States, any Lender that
is not a Foreign Lender and has not otherwise established to the reasonable
satisfaction of Company and Administrative Agent that it is an exempt recipient
(as defined in Section 6049(b)(4) of the Internal Revenue Code and the United
States Treasury Regulations thereunder) shall deliver to Company and
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter as prescribed by applicable law
or upon the request of Company or Administrative Agent), duly executed and
properly completed copies of Internal Revenue Service Form W-9; and

 

(f)            without limiting the generality of the foregoing, each Lender
hereby agrees, from time to time after the initial delivery by such Lender of
such forms, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence so delivered obsolete or inaccurate in any
material respect, that such Lender shall promptly (1) deliver to Administrative
Agent and Company two original copies of renewals, amendments or additional or
successor forms, properly completed and duly executed by such Lender, together
with any other certificate or statement of exemption required in order to
confirm or establish that such Lender is entitled to an exemption from or
reduction of any Tax with respect to payments to such Lender under the Loan
Documents and, if applicable, that such Lender does not act for its own account
with respect to any portion of such payment, or (2) notify Administrative Agent
and Company of its inability to deliver any such forms, certificates or other
evidence.

 

C.            Capital Adequacy Adjustment.  If any Lender shall have determined
that any Change in Law regarding capital adequacy has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of, or with reference to, such Lender’s Loans or
Commitments or Letters of Credit or participations therein or other obligations
hereunder with respect to the Loans or the Letters of Credit to a level below
that which such Lender or such controlling corporation could have achieved but
for such Change in Law (taking into consideration the policies of such Lender or
such controlling corporation with regard to capital adequacy), then from time to
time, within five Business Days after receipt

 

66

--------------------------------------------------------------------------------


 

by Company from such Lender of the statement referred to in subsection 2.8A,
Company shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such controlling corporation for such reduction.

 

2.8          Statement of Lenders; Obligation of Lenders and Issuing Lenders to
Mitigate.

 

A.            Statements.  Each Lender claiming compensation or reimbursement
pursuant to subsection 2.6D, 2.7 or 2.8B shall deliver to Company (with a copy
to Administrative Agent) a written statement, setting forth in reasonable detail
the basis of the calculation of such compensation or reimbursement, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error; provided, however, that Company shall  not be required to
compensate a Lender pursuant to subsection 2.7A or 2.7C in respect of any period
occurring more than nine months prior to the date on which such Lender delivers
such written statement, except that if a Change in Law is retroactive, no such
time limitation shall apply so long as such Lender delivers such written notice
within nine months after the date on which the applicable Governmental Authority
informed such Lender of such Change in Law.

 

B.            Mitigation.  Each Lender and Issuing Lender agrees that, as
promptly as practicable after the officer of such Lender or Issuing Lender
responsible for administering the Loans or Letters of Credit of such Lender or
Issuing Lender, as the case may be, becomes aware of the occurrence of an event
or the existence of a condition that would cause such Lender to become an
Affected Lender or that would entitle such Lender or Issuing Lender to receive
payments under subsection 2.7, it will use reasonable efforts to make, issue,
fund or maintain the Commitments of such Lender or the Loans or Letters of
Credit of such Lender or Issuing Lender through another lending or letter of
credit office of such Lender or Issuing Lender, if (i) as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender or Issuing Lender pursuant to subsection 2.7 would be materially
reduced and (ii) as determined by such Lender or Issuing Lender in its sole
discretion, such action would not otherwise be disadvantageous to such Lender or
Issuing Lender; provided that such Lender or Issuing Lender will not be
obligated to utilize such other lending or letter of credit office pursuant to
this subsection 2.8B unless Company agrees to pay all incremental expenses
incurred by such Lender or Issuing Lender as a result of utilizing such other
lending or letter of credit office as described above.

 

2.9          Replacement of a Lender.

 

If Company receives a statement of amounts due pursuant to subsection 2.8A from
a Lender, a Lender defaults in its obligations to fund a Loan pursuant to this
Agreement (a “Defaulting Lender”), a Lender (a “Non-Consenting Lender”) refuses
to consent to an amendment, modification or waiver of this Agreement that,
pursuant to subsection 10.6, requires consent of 100% of Lenders or 100% of
Lenders with Obligations directly affected and consent of at least Requisite
Lenders or a majority of Lenders with Obligations directly affected, as the case
may be, has been obtained or a Lender becomes an Affected Lender (any such
Lender, a “Subject Lender”), so long as (i) Company has obtained a commitment
from another Lender or

 

67

--------------------------------------------------------------------------------


 

an Eligible Assignee to purchase at par the Subject Lender’s Loans and assume
the Subject Lender’s Commitments and all other obligations of the Subject Lender
hereunder, (ii) such Lender is not an Issuing Lender with respect to any Letters
of Credit outstanding (unless all such Letters of Credit are terminated or
arrangements acceptable to such Issuing Lender (such as a “back-to-back” letter
of credit) are made) and (iii), if applicable, the Subject Lender is unwilling
to withdraw the notice delivered to Company pursuant to subsection 2.8 and/or is
unwilling to remedy its default upon two Business Days prior written notice to
the Subject Lender and Administrative Agent, Company may require the Subject
Lender to assign all of its Loans and Commitments to such other Lender, Lenders,
Eligible Assignee or Eligible Assignees pursuant to the provisions of
subsection 10.1B; provided that, prior to or concurrently with such replacement,
(1) the Subject Lender shall have received payment in full of all principal,
interest, fees and other amounts (including all amounts under subsections 2.6D,
2.7 and/or 2.8B (if applicable)) through such date of replacement and a release
from its obligations under the Loan Documents (excluding any claims against such
Subject Lender if it is a Defaulting Lender), (2) the processing fee required to
be paid by subsection 10.1B(i) shall have been paid to Administrative Agent,
(3) all of the requirements for such assignment contained in subsection 10.1B,
including, without limitation, the consent of Administrative Agent (if required)
and the receipt by Administrative Agent of an Assignment Agreement executed by
the assignee (Administrative Agent being hereby authorized to execute any
Assignment Agreement on behalf of a Subject Lender relating to the assignment of
Loans and/or Commitments of such Subject Lender) and other supporting documents,
have been fulfilled, and (4) in the event such Subject Lender is a
Non-Consenting Lender, each assignee shall consent, at the time of such
assignment, to each matter in respect of which such Subject Lender was a
Non-Consenting Lender.  For the avoidance of doubt, if a Lender is a
Non-Consenting Lender solely because it refused to consent to an amendment,
modification or waiver that required the consent of 100% of Lenders with
Obligations directly affected thereby (which amendment, modification or waiver
did not accordingly require the consent of 100% of all Lenders), the Loans and
Commitments of such Non-Consenting Lender that are subject to the assignments
required by this subsection 2.9 shall include only those Loans and Commitments
that constitute the Obligations directly affected by the amendment, modification
or waiver to which such Non-Consenting Lender refused to provide its consent.

 

Section 3.              LETTERS OF CREDIT

 

3.1          Issuance of Letters of Credit and Lenders’ Purchase of
Participations Therein.

 

A.            Letters of Credit.  Company may request, in accordance with the
provisions of this subsection 3.1, from time to time during the period from and
including the Closing Date to but excluding the 30th day prior to the Revolving
Loan Commitment Termination Date, that one or more Revolving Lenders issue
Letters of Credit payable on a sight basis for the account of Company for the
general corporate purposes of Company or a Subsidiary of Company.  Subject to
the terms and conditions of this Agreement and in reliance upon the
representations and warranties of Company herein set forth, any one or more
Revolving Lenders may, but (except as provided in subsection 3.1B(ii)) shall not
be obligated to, issue such Letters

 

68

--------------------------------------------------------------------------------


 

of Credit in accordance with the provisions of this subsection 3.1; provided
that Company shall not request that any Revolving Lender issue (and no Revolving
Lender shall issue):

 

(i)            any Letter of Credit if, after giving effect to such issuance,
the Total Utilization of Revolving Loan Commitments would exceed the Revolving
Loan Commitment Amount then in effect;

 

(ii)           any Letter of Credit if, after giving effect to such issuance,
the Letter of Credit Usage would exceed $15,000,000;

 

(iii)          any Standby Letter of Credit having an expiration date later than
the earlier of (a) ten days prior to the Revolving Loan Commitment Termination
Date and (b) the date which is one year from the date of issuance of such
Standby Letter of Credit; provided that the immediately preceding clause
(b) shall not prevent any Issuing Lender from agreeing that a Standby Letter of
Credit will automatically be extended for one or more successive periods not to
exceed one year each unless such Issuing Lender elects not to extend for any
such additional period; and provided, further that such Issuing Lender shall
elect not to extend such Standby Letter of Credit if it has knowledge that an
Event of Default has occurred and is continuing (and has not been waived in
accordance with subsection 10.6) at the time such Issuing Lender must elect
whether or not to allow such extension;

 

(iv)          any Standby Letter of Credit issued for the purpose of supporting
(a) trade payables or (b) any Indebtedness constituting “antecedent debt” (as
that term is used in Section 547 of the Bankruptcy Code);

 

(v)           any Commercial Letter of Credit having an expiration date
(a) later than the earlier of (1) the date which is 30 days prior to the
Revolving Loan Commitment Termination Date and (2) the date which is 180 days
from the date of issuance of such Commercial Letter of Credit or (b) that is
otherwise unacceptable to the applicable Issuing Lender in its reasonable
discretion; or

 

(vi)          any Letter of Credit denominated in a currency other than Dollars
that in the judgment of Administrative Agent or the applicable Issuing Lender is
not readily and freely available.

 

B.            Mechanics of Issuance.

 

(i)            Request for Issuance.  Whenever Company desires the issuance of a
Letter of Credit, it shall deliver to the proposed Issuing Lender (with a copy
to Administrative Agent if Administrative Agent is not the proposed Issuing
Lender) a Request for Issuance no later than 12:00 noon (San Francisco time) at
least three Business Days (in the case of Standby Letters of Credit) or five
Business Days (in the case of Commercial Letters of Credit), or in each case
such shorter period as may be agreed to by the Issuing Lender in any particular
instance, in advance of the proposed date of issuance.  The Issuing Lender, in
its reasonable discretion, may require changes

 

69

--------------------------------------------------------------------------------


 

in the text of the proposed Letter of Credit or any documents described in or
attached to the Request for Issuance.  In furtherance of the provisions of
subsection 10.8, and not in limitation thereof, Company may submit Requests for
Issuance by telefacsimile and Administrative Agent and Issuing Lenders may rely
and act upon any such Request for Issuance without receiving an original signed
copy thereof.  No Letter of Credit shall require payment against a conforming
demand for payment to be made thereunder on the same business day (under the
laws of the jurisdiction in which the office of the Issuing Lender to which such
demand for payment is required to be presented is located) on which such demand
for payment is presented if such presentation is made after 10:00 A.M. (in the
time zone of such office of the Issuing Lender) on such business day.

 

Company shall notify the applicable Issuing Lender (and Administrative Agent, if
Administrative Agent is not such Issuing Lender) prior to the issuance of any
Letter of Credit in the event that any of the matters to which Company is
required to certify in the applicable Request for Issuance is no longer true and
correct as of the proposed date of issuance of such Letter of Credit, and upon
the issuance of any Letter of Credit Company shall be deemed to have
re-certified, as of the date of such issuance, as to the matters to which
Company is required to certify in the applicable Request for Issuance.

 

Notwithstanding the foregoing, the Existing Letters of Credit shall be deemed
issued on the Closing Date and shall be subject to the terms and conditions of
this Agreement.

 

(ii)           Determination of Issuing Lender.  Upon receipt by a proposed
Issuing Lender of a Request for Issuance pursuant to
subsection 3.1B(i) requesting the issuance of a Letter of Credit, (a) in the
event Administrative Agent is the proposed Issuing Lender, Administrative Agent
shall be the Issuing Lender with respect to such Letter of Credit,
notwithstanding the fact that the Letter of Credit Usage with respect to such
Letter of Credit and with respect to all other Letters of Credit issued by
Administrative Agent, when aggregated with Administrative Agent’s outstanding
Revolving Loans and Swing Line Loans, may exceed the amount of Administrative
Agent’s Revolving Loan Commitment then in effect; and (b) in the event any other
Revolving Lender is the proposed Issuing Lender, such Revolving Lender shall
promptly notify Company and Administrative Agent whether or not, in its sole
discretion, it has elected to issue such Letter of Credit, and (1) if such
Revolving Lender so elects to issue such Letter of Credit it shall be the
Issuing Lender with respect thereto and (2) if such Revolving Lender fails to so
promptly notify Company and Administrative Agent or declines to issue such
Letter of Credit, Company may request Administrative Agent or another Revolving
Lender to be the Issuing Lender with respect to such Letter of Credit in
accordance with the provisions of this subsection 3.1B.

 

(iii)          Issuance of Letter of Credit.  Upon satisfaction or waiver (in
accordance with subsection 10.6) of the conditions set forth in subsection 4.3,
the Issuing Lender shall issue the requested Letter of Credit in accordance with
the Issuing Lender’s standard operating procedures.

 

70

--------------------------------------------------------------------------------


 

(iv)          Notification to Revolving Lenders.  Upon the issuance of or
amendment to any Standby Letter of Credit the applicable Issuing Lender shall
promptly notify Administrative Agent and Company of such issuance or amendment
in writing and such notice shall be accompanied by a copy of such Letter of
Credit or amendment.  Upon receipt of such notice (or, if Administrative Agent
is the Issuing Lender, together with such notice), Administrative Agent shall
notify each Revolving Lender in writing of such issuance or amendment and the
amount of such Revolving Lender’s respective participation in such Standby
Letter of Credit or amendment, and, if so requested by a Revolving Lender,
Administrative Agent shall provide such Lender with a copy of such Letter of
Credit or amendment.  In the case of Commercial Letters of Credit, in the event
that Issuing Lender is other than Administrative Agent, such Issuing Lender will
send by facsimile transmission to Administrative Agent, promptly upon the first
Business Day of each week, a report of its daily aggregate maximum amount
available for drawing under Commercial Letters of Credit for the previous week. 
Upon receipt of such report, Administrative Agent shall notify each Revolving
Lender in writing of the contents thereof.

 

C.            Revolving Lenders’ Purchase of Participations in Letters of
Credit.  Immediately upon the issuance of each Letter of Credit, each Revolving
Lender shall be deemed to, and hereby agrees to, have irrevocably purchased from
the Issuing Lender a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Revolving Lender’s Pro Rata Share
of the maximum amount that is or at any time may become available to be drawn
thereunder.

 

3.2          Letter of Credit Fees.

 

Company agrees to pay the following amounts with respect to Letters of Credit
issued hereunder:

 

(i)            with respect to each Standby Letter of Credit, (a) a fronting
fee, payable directly to the applicable Issuing Lender for its own account,
equal to the greater of (x) $500 and (y) 0.25% per annum of the daily amount
available to be drawn under such Standby Letter of Credit and (b) a letter of
credit fee, payable to Administrative Agent for the account of Revolving
Lenders, equal to the applicable Eurodollar Rate Margin for Revolving Loans
plus, upon the application of increased rates of interest pursuant to
subsection 2.2E, 2% per annum, multiplied by the daily amount available to be
drawn under such Standby Letter of Credit, each such fronting fee or letter of
credit fee to be payable in arrears on and to (but excluding) each March 31,
June 30, September 30 and December 31 of each year and computed on the basis of
a 360-day year for the actual number of days elapsed;

 

(ii)           with respect to each Commercial Letter of Credit, (a) a fronting
fee, payable directly to the applicable Issuing Lender for its own account,
equal to the greater of (x) $500 and (y) 0.25% per annum of the daily amount
available to be drawn under such Commercial Letter of Credit and (b) a letter of
credit fee, payable to Administrative Agent for the account of Revolving
Lenders, equal to the applicable

 

71

--------------------------------------------------------------------------------


 

Eurodollar Rate Margin for Revolving Loans plus, upon the application of
increased rates of interest pursuant to subsection 2.2E, 2% per annum,
multiplied by the daily amount available to be drawn under such Commercial
Letter of Credit, each such fronting fee or letter of credit fee to be payable
in arrears on and to (but excluding) each March 31, June 30, September 30 and
December 31 of each year and computed on the basis of a 360-day year for the
actual number of days elapsed; and

 

(iii)          with respect to the issuance, amendment or transfer of each
Letter of Credit and each payment of a drawing made thereunder (without
duplication of the fees payable under clauses (i) and (ii) above), documentary
and processing charges payable directly to the applicable Issuing Lender for its
own account in accordance with such Issuing Lender’s standard schedule for such
charges in effect at the time of such issuance, amendment, transfer or payment,
as the case may be.

 

For purposes of calculating any fees payable under clauses (i) and (ii) of this
subsection 3.2, (1) the daily amount available to be drawn under any Letter of
Credit shall be determined as of the close of business on any date of
determination and (2) any amount described in such clauses that is denominated
in a currency other than Dollars shall be valued weekly based on the applicable
Exchange Rate for such currency as of the applicable date of determination.

 

3.3          Drawings and Reimbursement of Amounts Paid Under Letters of Credit.

 

A.            Responsibility of Issuing Lender With Respect to Drawings.  In
determining whether to honor any drawing under any Letter of Credit by the
beneficiary thereof, the Issuing Lender shall be responsible only to examine the
documents delivered under such Letter of Credit with reasonable care so as to
ascertain whether they appear on their face to be in accordance with the terms
and conditions of such Letter of Credit.

 

B.            Reimbursement by Company of Amounts Paid Under Letters of Credit. 
In the event an Issuing Lender has determined to honor a drawing under a Letter
of Credit issued by it, such Issuing Lender shall immediately notify Company and
Administrative Agent, and Company shall reimburse such Issuing Lender on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars (which amount, in the
case of a payment under a Letter of Credit which is denominated in a currency
other than Dollars, shall be calculated by reference to the applicable Exchange
Rate) or, at the option of such Issuing Lender, in the case of a Letter of
Credit denominated in a currency other than Dollars, in such other currency and
in same day funds equal to the amount of such payment; provided that, anything
contained in this Agreement to the contrary notwithstanding, (i) unless Company
shall have notified Administrative Agent and such Issuing Lender prior to 12:00
noon (San Francisco time) on the date such drawing is honored that Company
intends to reimburse such Issuing Lender for the amount of such payment with
funds other than the proceeds of Revolving Loans, Company shall be deemed to
have given a timely Notice of Borrowing to Administrative Agent requesting
Revolving Lenders to make Revolving Loans that are Base Rate Loans on the
Reimbursement Date in an amount in Dollars (which amount, in the case of a
payment under a Letter of Credit which is denominated in a currency other than
Dollars, shall be calculated by reference to the applicable Exchange Rate) equal
to the

 

72

--------------------------------------------------------------------------------


 

amount of such payment and (ii) subject to satisfaction or waiver of the
conditions specified in subsection 4.2B, Revolving Lenders shall, on the
Reimbursement Date, make Revolving Loans that are Base Rate Loans in the amount
of such payment, the proceeds of which shall be applied directly by
Administrative Agent to reimburse such Issuing Lender for the amount of such
payment; and provided, further that if for any reason proceeds of Revolving
Loans are not received by such Issuing Lender on the Reimbursement Date in an
amount equal to the amount of such payment, Company shall reimburse such Issuing
Lender, on demand, in an amount in same day funds equal to the excess of the
amount of such payment over the aggregate amount of such Revolving Loans, if
any, which are so received.  Nothing in this subsection 3.3B shall be deemed to
relieve any Revolving Lender from its obligation to make Revolving Loans on the
terms and conditions set forth in this Agreement, and Company shall retain any
and all rights it may have against any Revolving Lender resulting from the
failure of such Revolving Lender to make such Revolving Loans under this
subsection 3.3B.

 

C.            Payment by Lenders of Unreimbursed Amounts Paid Under Letters of
Credit.

 

(i)            Payment by Revolving Lenders.  In the event that Company shall
fail for any reason to reimburse any Issuing Lender as provided in
subsection 3.3B in an amount (calculated, in the case of a payment under a
Letter of Credit denominated in a currency other than Dollars, by reference to
the applicable Exchange Rate) equal to the amount of any payment by such Issuing
Lender under a Letter of Credit issued by it, such Issuing Lender shall promptly
notify Administrative Agent, who shall promptly notify each Revolving Lender of
the unreimbursed amount of such honored drawing and of such Revolving Lender’s
respective participation therein based on such Revolving Lender’s Pro Rata
Share.  Each Revolving Lender (other than such Issuing Lender) shall make
available to Administrative Agent an amount equal to its respective
participation, in Dollars, in same day funds, at the Funding and Payment Office,
not later than 12:00 noon (San Francisco time) on the first Business Day after
the date notified by Administrative Agent, and Administrative Agent shall make
available to such Issuing Lender in Dollars, in same day funds, at the office of
such Issuing Lender on such Business Day the aggregate amount of the payments so
received by Administrative Agent.  In the event that any Revolving Lender fails
to make available to Administrative Agent on such Business Day the amount of
such Revolving Lender’s participation in such Letter of Credit as provided in
this subsection 3.3C, such Issuing Lender shall be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the rate customarily used by such Issuing Lender for the correction of errors
among banks for three Business Days and thereafter at the Base Rate.  Nothing in
this subsection 3.3C shall be deemed to prejudice the right of Administrative
Agent to recover, for the benefit of Revolving Lenders, from any Issuing Lender
any amounts made available to such Issuing Lender pursuant to this
subsection 3.3C in the event that it is determined by the final judgment of a
court of competent jurisdiction that the payment with respect to a Letter of
Credit by such Issuing Lender in respect of which payments were made by
Revolving Lenders constituted gross negligence or willful misconduct on the part
of such Issuing Lender.

 

73

--------------------------------------------------------------------------------


 

(ii)           Distribution to Lenders of Reimbursements Received From Company. 
In the event any Issuing Lender shall have been reimbursed by other Revolving
Lenders pursuant to subsection 3.3C(i) for all or any portion of any payment by
such Issuing Lender under a Letter of Credit issued by it, and Administrative
Agent or such Issuing Lender thereafter receives any payments from Company in
reimbursement of such payment under the Letter of Credit, to the extent any such
payment is received by such Issuing Lender, it shall distribute such payment to
Administrative Agent, and Administrative Agent shall distribute to each other
Revolving Lender that has paid all amounts payable by it under
subsection 3.3C(i) with respect to such payment such Revolving Lender’s Pro Rata
Share of all payments subsequently received by Administrative Agent or by such
Issuing Lender from Company.  Any such distribution shall be made to a Revolving
Lender at the account specified in subsection 2.4C(iii).

 

D.            Interest on Amounts Paid Under Letters of Credit.

 

(i)            Payment of Interest by Company.  Company agrees to pay to
Administrative Agent, with respect to payments under any Letters of Credit
issued by any Issuing Lender, interest on the amount paid by such Issuing Lender
in respect of each such payment from the date a drawing is honored to but
excluding the date such amount is reimbursed by Company (including any such
reimbursement out of the proceeds of Revolving Loans pursuant to
subsection 3.3B) at a rate equal to (a) for the period from the date such
drawing is honored to but excluding the Reimbursement Date, the rate then in
effect under this Agreement with respect to Revolving Loans that are Base Rate
Loans and (b) thereafter, a rate which is 2% per annum in excess of the rate of
interest otherwise payable under this Agreement with respect to Revolving Loans
that are Base Rate Loans.  Interest payable pursuant to this
subsection 3.3D(i) shall be computed on the basis of a 360-day year for the
actual number of days elapsed in the period during which it accrues and shall be
payable on demand or, if no demand is made, on the date on which the related
drawing under a Letter of Credit is reimbursed in full.

 

(ii)           Distribution of Interest Payments by Administrative Agent. 
Promptly upon receipt by Administrative Agent of any payment of interest
pursuant to subsection 3.3D(i) with respect to a payment under a Letter of
Credit, (a) Administrative Agent shall distribute to (x) each Revolving Lender
(including the Issuing Lender) out of the interest received by Administrative
Agent in respect of the period from the date such drawing is honored to but
excluding the date on which the applicable Issuing Lender is reimbursed for the
amount of such payment (including any such reimbursement out of the proceeds of
Revolving Loans pursuant to subsection 3.3B), the amount that such Revolving
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period pursuant to subsection 3.2 if no drawing had been honored under such
Letter of Credit, and (y) such Issuing Lender the amount, if any, remaining
after payment of the amounts applied pursuant to clause (x), and (b) in the
event such Issuing Lender shall have been reimbursed by other Revolving Lenders
pursuant to subsection 3.3C(i) for all or any portion of such payment,
Administrative Agent shall

 

74

--------------------------------------------------------------------------------


 

distribute to each Revolving Lender (including such Issuing Lender) that has
paid all amounts payable by it under subsection 3.3C(i) with respect to such
payment such Revolving Lender’s Pro Rata Share of any interest received by
Administrative Agent in respect of that portion of such payment so made by
Revolving Lenders for the period from the date on which such Issuing Lender was
so reimbursed to but excluding the date on which such portion of such payment is
reimbursed by Company.  Any such distribution shall be made to a Revolving
Lender at the account specified in subsection 2.4C(iii).

 

E.             Cash Collateralization.  If Administrative Agent notifies Company
at any time that, due to a fluctuation in the applicable Exchange Rate or
otherwise, the Letter of Credit Usage at such time exceeds 105% of the sublimit
for Letters of Credit specified in subsection 3.1A(ii), then, within two
Business Days after receipt of such notice, Company shall deposit in the
Collateral Account established pursuant to the Security Agreement an amount
equal to the amount by which the Letter of Credit Usage exceeds such sublimit,
which amount shall constitute Collateral and be subject to the provisions of the
Security Agreement.  At such time as the Letter of Credit Usage shall be equal
to or less than such sublimit, if no Event of Default has occurred and is
continuing, such amount shall, at the request of Company, be released to
Company.

 

3.4                               Obligations Absolute.

 

The obligation of Company to reimburse each Issuing Lender for payments under
the Letters of Credit issued by it and to repay any Revolving Loans made by
Revolving Lenders pursuant to subsection 3.3B and the obligations of Revolving
Lenders under subsection 3.3C(i) shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances including any of the following circumstances:

 

(i)            any lack of validity or enforceability of any Letter of Credit;

 

(ii)           the existence of any claim, set-off, defense or other right which
Company or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any Issuing Lender or other Revolving Lender or any other Person
or, in the case of a Revolving Lender, against Company, whether in connection
with this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Company or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);

 

(iii)          any draft or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

75

--------------------------------------------------------------------------------


 

(iv)          payment by the applicable Issuing Lender under any Letter of
Credit against presentation of a draft or other document which does not
substantially comply with the terms of such Letter of Credit;

 

(v)           any Material Adverse Effect on Company or any of its Subsidiaries;

 

(vi)          any breach of this Agreement or any other Loan Document by any
party thereto;

 

(vii)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or

 

(viii)        the fact that an Event of Default or a Potential Event of Default
shall have occurred and be continuing;

 

provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Lender under the circumstances in question
(as determined by a final judgment of a court of competent jurisdiction).

 

3.5                               Nature of Issuing Lenders’ Duties.

 

As between Company and any Issuing Lender, Company assumes all risks of the acts
and omissions of, or misuse of the Letters of Credit issued by such Issuing
Lender by, the respective beneficiaries of such Letters of Credit.  In
furtherance and not in limitation of the foregoing, such Issuing Lender shall
not be responsible for:  (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any such Letter of Credit to comply
substantially with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms;
(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of such Issuing Lender,
including any act or omission by a Government Authority, and none of the above
shall affect or impair, or prevent the vesting of, any of such Issuing Lender’s
rights or powers hereunder.

 

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5, any action taken or
omitted by any Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and

 

76

--------------------------------------------------------------------------------


 

certificates delivered thereunder, if taken or omitted in good faith, shall not
put such Issuing Lender under any resulting liability to Company.

 

Notwithstanding anything to the contrary contained in this subsection 3.5,
Company shall retain any and all rights it may have against any Issuing Lender
for any liability arising solely out of the gross negligence or willful
misconduct of such Issuing Lender, as determined by a final judgment of a court
of competent jurisdiction.

 

Section 4.

 

CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

 

4.1                               Conditions to Effectiveness of this Agreement.

 

This Agreement shall become effective upon satisfaction of the following
conditions:

 

(i)            Administrative Agent shall have received this Agreement executed
and delivered by Acquisition Sub (with sufficient originally executed copies for
each Lender to follow promptly thereafter);

 

(ii)           Administrative Agent shall have received copies of the
Organizational Documents of Acquisition Sub, certified by the Secretary of State
of its jurisdiction of organization or, if such document is of a type that may
not be so certified, certified by the secretary or similar officer of
Acquisition Sub, together with a good standing certificate from the Secretary of
State of its jurisdiction of organization and, to the extent generally
available, a certificate or other evidence of good standing as to payment of any
applicable franchise or similar taxes from the appropriate taxing authority of
each of such jurisdictions, each dated a recent date prior to the Signing Date;
and

 

(iii)          the representations and warranties in subsections 5.1A, 5.2A,
5.2D and 5.10 with respect to Acquisition Sub shall be true and correct in all
material respects on and as of the Signing Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date.

 

4.2                               Conditions to Term Loans and Initial Revolving
Loans and Swing Line Loans.

 

The obligations of Lenders to make the Term Loans and any Revolving Loans and
Swing Line Loans to be made on the Closing Date and to issue the Letters of
Credit to be issued on the Closing Date are subject only to the prior or
concurrent satisfaction of the following conditions:

 

A.            Loan Party Documents.  On or before the Closing Date, Company
shall, and shall cause each other Loan Party to, deliver to Lenders (or to
Administrative Agent with sufficient originally executed copies, where
appropriate, for each Lender to follow promptly

 

77

--------------------------------------------------------------------------------


 

thereafter) the following with respect to Company or such Loan Party, as the
case may be, each, unless otherwise noted, dated the Closing Date:

 

(i)            Copies of the Organizational Documents of such Person, certified
by the Secretary of State of its jurisdiction of organization or, if such
document is of a type that may not be so certified, certified by the secretary
or similar officer of the applicable Loan Party, together with a good standing
certificate from the Secretary of State of its jurisdiction of organization and,
to the extent generally available, a certificate or other evidence of good
standing as to payment of any applicable franchise or similar taxes from the
appropriate taxing authority of such jurisdiction, each dated a recent date
prior to the Closing Date;

 

(ii)           Resolutions of the Governing Body of such Person approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, certified as of the Closing Date by the secretary or
similar officer of such Person as being in full force and effect without
modification or amendment;

 

(iii)          Signature and incumbency certificates of the officers of such
Person executing the Loan Documents to which it is a party; and

 

(iv)          Executed originals of the Loan Documents (in substantially the
form attached to this Agreement) to which such Person is a party.

 

B.            Fees.  Company shall have paid (or will pay substantially
concurrently with the disbursement of Loans to be made on the Closing Date) to
Administrative Agent, for distribution (as appropriate) to Administrative Agent
and Lenders, the fees payable on the Closing Date referred to in subsection 2.3.

 

C.            Representations and Warranties; Performance of Agreements. 
Company shall have delivered to Administrative Agent an Officer’s Certificate,
in form and substance satisfactory to Administrative Agent, to the effect that
the Specified Representations shall be accurate in all material respects on and
as of that Funding Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been accurate in all material respects on and as of such earlier
date; provided that if a representation and warranty, covenant or condition is
qualified as to materiality, the applicable materiality qualifier set forth
above shall be disregarded with respect to such representation and warranty for
purposes of this condition.  The representations and warranties of FTD set forth
in the Merger Agreement shall be true and correct as of the date of the Merger
Agreement and the Closing Date as if made at and as of such dates (except for
those representations and warranties which address matters only as of an earlier
date which shall have been true and correct as of such earlier date),
disregarding for these purposes any exception in such representations and
warranties relating to materiality or a Company Material Adverse Effect, except
for such failures to be true and correct which do not result in a Company
Material Adverse Effect.

 

78

--------------------------------------------------------------------------------


 

D.            Financial Statements; Pro Forma Financial Statements.  On or
before the Closing Date, Lenders shall have received from Company (i) audited
consolidated financial statements of FTD and its Subsidiaries for Fiscal Years
2005, 2006, 2007 and, if the Closing Date occurs after October 1, 2008, Fiscal
Year 2008, consisting of consolidated balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Years, (ii) unaudited consolidated financial statements of FTD and its
Subsidiaries for each Fiscal Quarter ending after Fiscal Year 2007 and at least
45 days prior to the Closing Date, consisting of a consolidated balance sheet
and the related consolidated statements of income and cash flows for each such
Fiscal Quarter, all in reasonable detail and certified by a Financial Officer of
FTD that they fairly present in all material respects the financial condition of
FTD and its Subsidiaries as at the dates indicated and the results of their
operations and cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments, (iii) unaudited
consolidated financial statements of FTD and its Subsidiaries for each calendar
month ending after the most recently completed Fiscal Quarter for which
unaudited financial statements have been delivered pursuant to clause (ii) and
at least 35 days prior to the Closing Date, consisting of a consolidated balance
sheet and the related consolidated statements of income and cash flows for each
such calendar month, all in reasonable detail and certified by a Financial
Officer of FTD that they fairly present in all material respects the financial
condition of FTD and its Subsidiaries as at the dates indicated and the results
of their operations and cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments, and (iv) pro forma
consolidated financial statements of FTD and its Subsidiaries as of the 12 month
period ended June 30, 2008, consisting of a consolidated balance sheet and the
related consolidated statement of income for such 12 month period, giving effect
to the Transactions as if the Transactions had occurred on such date (in the
case of the balance sheet) or at the beginning of such period (in the case of
such statement of income).

 

E.             Opinions of Counsel to Loan Parties.  Administrative Agent shall
have received an originally executed copy of one or more favorable written
opinions of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Loan
Parties (and such local counsel for the Loan Parties as may be necessary in
jurisdictions other than New York, Illinois and Delaware), in form and substance
reasonably satisfactory to Administrative Agent and its counsel, dated as of the
Closing Date and, in the case of the opinion of Skadden, Arps, Slate, Meagher &
Flom LLP, setting forth substantially the matters in the opinions designated in
Exhibit IX annexed hereto (this Agreement constituting a written request by each
Loan Party to such counsel to deliver such opinions to Lenders).

 

F.             Solvency Assurances.  Administrative Agent and Lenders shall have
received an Officer’s Certificate of FTD dated the Closing Date, substantially
in the form of Exhibit XI annexed hereto and with appropriate attachments, in
each case demonstrating that, after giving effect to the consummation of the
transactions contemplated by the Loan Documents, FTD and its Subsidiaries on a
consolidated basis will be Solvent.

 

G.            Evidence of Insurance.  Administrative Agent shall have received a
certificate from Company’s insurance broker or other evidence satisfactory to it
that all insurance required to be maintained pursuant to subsection 6.4 is in
full force and effect and that

 

79

--------------------------------------------------------------------------------


 

Administrative Agent on behalf of Lenders has been named as additional insured
and/or loss payee thereunder to the extent required under subsection 6.4.

 

H.            Necessary Governmental Authorizations and Consents; Expiration of
Waiting Periods, etc.  Company shall have obtained all Governmental
Authorizations required by the Merger Agreement.

 

I.              Security Interests in Personal and Mixed Property.  Holdings,
Company and Subsidiary Guarantors shall have delivered to Administrative Agent
(i) certificates (which certificates shall be accompanied by irrevocable undated
stock powers, duly endorsed in blank and otherwise satisfactory in form and
substance to Administrative Agent) representing all Capital Stock (to the extent
such Capital Stock is evidenced by certificates) pledged pursuant to the
Security Agreement, and (ii) duly completed UCC financing statements with
respect to all personal property Collateral of each Loan Party, for filing in
all domestic jurisdictions as may be necessary or, in the opinion of
Administrative Agent, desirable to perfect the security interests created
in such Collateral pursuant to the Collateral Documents.

 

J.             Additional Collateral.  Holdings, Company and Subsidiary
Guarantors shall have used commercially reasonable efforts to create in favor of
Administrative Agent, for the benefit of Lenders, a valid and (upon such filing
and recording) perfected First Priority security interest in the entire personal
and mixed property Collateral (other than Excluded Assets), which shall include
the use of commercially reasonable efforts to:

 

(i)            Instruments.  Deliver to Administrative Agent all promissory
notes or other instruments with a principal amount in excess of $1,000,000 (duly
endorsed, where appropriate, in a manner satisfactory to Administrative Agent)
evidencing any Collateral;

 

(ii)           Lien Searches.  Deliver to Administrative Agent the results of a
recent search, by a Person satisfactory to Administrative Agent, of all
effective UCC financing statements and fixture filings and all judgment and tax
lien filings which may have been made with respect to any personal or mixed
property of any Loan Party, together with copies of all such filings disclosed
by such search;

 

(iii)          Fixture Filings.  Deliver to Administrative Agent, where
appropriate, fixture filings, with respect to all personal and mixed property
Collateral of such Loan Party, for filing in all jurisdictions as may be
necessary or, in the opinion of Administrative Agent, desirable to perfect the
security interests created in such Collateral pursuant to the Collateral
Documents;

 

(iv)          Cover Sheets, etc.  Deliver to Administrative Agent all cover
sheets or other documents or instruments required to be filed with any IP Filing
Office in order to create or perfect Liens in respect of any IP Collateral,
together with releases duly executed (if necessary) of security interests by all
applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective filings in any IP

 

80

--------------------------------------------------------------------------------


 

Filing Office in respect of any IP Collateral (other than any such filings in
respect of Liens permitted to remain outstanding pursuant to the terms of this
Agreement);

 

(v)           Foreign Pledge Agreements.  Deliver to Administrative Agent
executed Foreign Pledge Agreements with respect to 66% of the Capital Stock
owned by Company or a Subsidiary Guarantor of all Foreign Subsidiaries with
respect to which Administrative Agent deems a Foreign Pledge Agreement necessary
or advisable to perfect or otherwise protect the First Priority Liens granted to
Administrative Agent on behalf of Lenders in such Capital Stock, and the taking
of all such other actions under the laws of such jurisdictions as Administrative
Agent may deem necessary or advisable to perfect or otherwise protect such
Liens; and

 

(vi)          Opinions of Foreign Local Counsel.  Deliver to Administrative
Agent an opinion of counsel (which counsel shall be reasonably satisfactory to
Administrative Agent) under the laws of each foreign jurisdiction for which a
Foreign Pledge Agreement is executed and delivered with respect to the creation
and perfection of the security interests in favor of Administrative Agent in
such Collateral and such other matters governed by the laws of such jurisdiction
regarding such security interests as Administrative Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Administrative Agent.

 

K.            Closing Date Mortgages; Closing Date Mortgage Policies; etc. 
Holdings, Company and Subsidiary Guarantors shall have used commercially
reasonable efforts to deliver to Administrative Agent:

 

(i)            Closing Date Mortgages.  Fully executed and notarized Mortgages
(each a “Closing Date Mortgage” and, collectively, the “Closing Date
Mortgages”), in proper form for recording in all appropriate places in all
applicable jurisdictions, encumbering each owned Real Property Asset with a
value equal to or greater than $5,000,000 and listed in Schedule 4.2K annexed
hereto (each a “Closing Date Mortgaged Property” and, collectively, the “Closing
Date Mortgaged Properties”);

 

(ii)           Opinions of Local Counsel.  An opinion of counsel (which counsel
shall be reasonably satisfactory to Administrative Agent) in each state in which
a Closing Date Mortgaged Property is located with respect to the enforceability
of the form(s) of Closing Date Mortgages to be recorded in such state and such
other matters as Administrative Agent may reasonably request, in each case in
form and substance reasonably satisfactory to Administrative Agent;

 

(iii)          Title Insurance.  (a) ALTA mortgagee title insurance policies or
unconditional commitments therefor (the “Closing Date Mortgage Policies”) issued
by the Title Company with respect to the Closing Date Mortgaged Properties
listed in Part A of Schedule 4.2K annexed hereto, in amounts not less than the
respective amounts designated therein with respect to any particular Closing
Date Mortgaged Properties, insuring fee simple title to each such Closing Date
Mortgaged Property vested in such Loan Party and assuring Administrative Agent
that the applicable Closing Date

 

81

--------------------------------------------------------------------------------


 

Mortgages create valid and enforceable First Priority mortgage Liens on the
respective Closing Date Mortgaged Properties encumbered thereby, subject only to
Permitted Encumbrances and a standard survey exception, which Closing Date
Mortgage Policies (1) shall include an endorsement for mechanics’ liens, for
future advances under this Agreement and for any other matters reasonably
requested by Administrative Agent and (2) shall provide for affirmative
insurance and such reinsurance as Administrative Agent may reasonably request,
all of the foregoing in form and substance reasonably satisfactory to
Administrative Agent; and (b) evidence satisfactory to Administrative Agent that
such Loan Party has (i) delivered to the Title Company all certificates and
affidavits reasonably required by the Title Company in connection with the
issuance of the Closing Date Mortgage Policies and (ii) paid to the Title
Company or to the appropriate Government Authorities all expenses and premiums
of the Title Company in connection with the issuance of the Closing Date
Mortgage Policies and all recording and stamp taxes (including mortgage
recording and intangible taxes) payable in connection with recording the Closing
Date Mortgages in the appropriate real estate records;

 

(iv)          Title Reports.  With respect to each Closing Date Mortgaged
Property listed in Schedule 4.2K annexed hereto, a title report issued by the
Title Company with respect thereto;

 

(v)           Copies of Documents Relating to Title Exceptions.  Copies of all
recorded documents listed as exceptions to title or otherwise referred to in the
Closing Date Mortgage Policies or in the title reports delivered pursuant to
subsection 4.2K(iv); and

 

(vi)          Matters Relating to Flood Hazard Properties.  (a) Evidence, which
may be in the form of a letter from an insurance broker or a municipal engineer,
as to whether (1) any Closing Date Mortgaged Property is a Flood Hazard Property
and (2) the community in which any such Flood Hazard Property is located is
participating in the National Flood Insurance Program, (b) if there are any such
Flood Hazard Properties, such Loan Party’s written acknowledgement of receipt of
written notification from Administrative Agent (1) as to the existence of each
such Flood Hazard Property and (2) as to whether the community in which each
such Flood Hazard Property is located is participating in the National Flood
Insurance Program, and (c) in the event any such Flood Hazard Property is
located in a community that participates in the National Flood Insurance
Program, evidence that Company has obtained flood insurance in respect of such
Flood Hazard Property to the extent required under the applicable regulations of
the Board of Governors of the Federal Reserve System.

 

L.            Matters Relating to Existing Indebtedness of Company and its
Subsidiaries.

 

(i)            Termination of Existing Credit Agreement and Related Liens.  On
the Closing Date, Company and its Subsidiaries shall have (a) repaid in full all
Indebtedness outstanding under the Existing Credit Agreement, (b) terminated any
commitments to

 

82

--------------------------------------------------------------------------------


 

lend or make other extensions of credit thereunder, (c) delivered to
Administrative Agent all documents or instruments necessary to release all Liens
securing Indebtedness or other obligations of Company and its Subsidiaries
thereunder, and (d) made arrangements satisfactory to Administrative Agent with
respect to any letters of credit outstanding thereunder.

 

(ii)           Redemption of Subordinated Notes.  Company shall have redeemed or
defeased or acquired and canceled all of the Subordinated Notes.

 

M.           Merger Agreement.  Administrative Agent shall have received a fully
executed or conformed copy of the Merger Agreement and any documents executed in
connection therewith, and the Merger Agreement shall be in full force and
effect.

 

N.            Consummation of Acquisition and Merger; Equity Contribution;
Escrow.

 

(i)            Acquisition and Merger.  The Transaction shall be consummated in
accordance in all material respects with the Merger Agreement and no provisions
thereof shall have been amended, supplemented, waived or otherwise modified in
any manner which is materially adverse to Lenders, in each case without the
written consent of Lead Arranger.

 

(ii)           Equity Contribution.  Company shall have received a Cash capital
contribution in an aggregate amount of not less than the amount necessary to
fund the Acquisition Financing Requirements to the extent required to be paid by
Acquisition Sub (and not funded by available Cash at FTD or under the credit
facilities evidenced by this Agreement).

 

(iii)          Escrow.  In the event that there is Dissenting Common Stock (as
defined in the Merger Agreement) and the Lead Arranger so requests, an escrow or
similar arrangement (the “Escrow”) shall have been established on terms
reasonably satisfactory to Lead Arranger and United Online.

 

(iv)          United Online Debt Documents.  Lead Arranger shall have received a
fully executed or conformed copy of the credit agreement and related documents
entered into by United Online in connection with the Transaction, and the terms
thereof shall be reasonably satisfactory to Administrative Agent.

 

O.            Closing Date Consolidated Adjusted EBITDA.  Lead Arranger shall
have received a Closing Date Certificate signed by a Financial Officer of
Company, demonstrating in reasonable detail Closing Date Consolidated Adjusted
EBITDA of at least $97,500,000 for the most recently completed trailing 12 month
period ended at least 35 days prior to the Closing Date for which financial
statements have been delivered pursuant to subsection 4.2D.

 

83

--------------------------------------------------------------------------------


 

P.            Company Material Adverse Effect.  From June 30, 2007 through
April 30, 2008, there have not been any Company Effects that constitute a
Company Material Adverse Effect.

 

Q.            Market Material Adverse Change.  There shall not have been any
material disruption or material adverse change occurring after April 30, 2008 in
the financial or capital markets generally or in the market for syndicated
credit facilities generally that in the reasonable judgment of Lead Arranger
would materially adversely affect the Successful Syndication (as defined in that
certain Fee Letter dated April 30, 2008 (the “Fee Letter”) between United Online
and Administrative Agent) of the Facilities as contemplated by that certain
Commitment Letter dated April 30, 2008 (the “Commitment Letter”) between United
Online and Administrative Agent, including after giving effect to changes to the
Facilities permitted pursuant to the Fee Letter.

 

R.            Competing Offers.  There shall not have been any competing
offering, placement or arrangement for any debt security or bank financing other
than (i) the obligations under the United Online Debt Documents, (ii) senior
debt of United Online in an amount not to exceed $60 million or
(iii) Alternative Online Debt (as defined in the Commitment Letter).

 

4.3                               Conditions to All Loans.

 

The obligations of any Lender to make its Loans on each Funding Date (other than
the Closing Date) are subject to the following further conditions precedent:

 

A.            Administrative Agent shall have received before that Funding Date,
in accordance with the provisions of subsection 2.1B, a duly executed Notice of
Borrowing, in each case signed by a duly authorized Responsible Officer of
Company.

 

B.            As of that Funding Date:

 

(i)            The representations and warranties contained herein and in the
other Loan Documents shall be true, correct and complete in all material
respects on and as of that Funding Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true, correct and complete in all material respects
on and as of such earlier date; provided, that, if a representation and warranty
is qualified as to materiality, the materiality qualifier set forth above shall
be disregarded with respect to such representation and warranty for purposes of
this condition;

 

(ii)           No event shall have occurred and be continuing or would result
from the consummation of the borrowing contemplated by such Notice of Borrowing
that would constitute an Event of Default or a Potential Event of Default; and

 

84

--------------------------------------------------------------------------------


 

(iii)          No order, judgment or decree of any arbitrator or Government
Authority shall purport to enjoin or restrain such Lender from making the Loans
to be made by it on that Funding Date.

 

4.4                               Conditions to Letters of Credit.

 

The issuance of any Letter of Credit hereunder (other than any Letter of Credit
issued on the Closing Date) is subject to the following further conditions
precedent:

 

A.            On or before the date of issuance of such Letter of Credit,
Administrative Agent shall have received, in accordance with the provisions of
subsection 3.1B(i), an originally executed Request for Issuance (or a facsimile
copy thereof) in each case signed by a duly authorized Responsible Officer of
Company, together with all other information specified in subsection 3.1B(i) and
such other documents or information as the applicable Issuing Lender may
reasonably require in connection with the issuance of such Letter of Credit.

 

B.            On the date of issuance of such Letter of Credit, all conditions
precedent described in subsection 4.3B shall be satisfied to the same extent as
if the issuance of such Letter of Credit were the making of a Loan and the date
of issuance of such Letter of Credit were a Funding Date.

 

Section 5.              COMPANY’S REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce Issuing Lenders to issue Letters of Credit and to induce Revolving
Lenders to purchase participations therein, Company represents and warrants to
each Lender; provided, however, notwithstanding anything to the contrary
expressed or implied in this Agreement or the other Loan Documents, the parties
hereto acknowledge and agree that the only representations and warranties made
under the Loan Documents (i) on the Signing Date are those set forth in
subsection 4.1(iii) and (ii) on the Closing Date are those constituting the
Specified Representations:

 

5.1                               Organization, Powers, Qualification, Good
Standing, Business and Subsidiaries.

 

A.            Organization and Powers.  Each of Holdings, Acquisition Sub and
FTD is a corporation duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization as specified in Schedule 5.1
annexed hereto.  Each of Holdings, Acquisition Sub and FTD has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.

 

B.            Qualification and Good Standing.  Each of Holdings, Acquisition
Sub and FTD is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in

 

85

--------------------------------------------------------------------------------


 

jurisdictions where the failure to be so qualified or in good standing has not
had and could not reasonably be expected to result in a Material Adverse Effect.

 

C.            Conduct of Business.  Holdings, Acquisition Sub, FTD and their
respective Subsidiaries are engaged only in the businesses permitted to be
engaged in pursuant to subsections 7.11 and 8.14.

 

D.            Subsidiaries.  All of the Subsidiaries of Acquisition Sub and FTD
and their jurisdictions of organization are identified in Schedule 5.1 annexed
hereto, as said Schedule 5.1 may be supplemented from time to time pursuant to
the provisions of subsection 6.1(xvi).  The Capital Stock of each of the
Subsidiaries identified in Schedule 5.1 annexed hereto (as so supplemented by
Company) is duly authorized and validly issued and none of such Capital Stock
constitutes Margin Stock and, except as set forth in Schedule 5.1 annexed hereto
(as so supplemented), is fully paid and nonassessable.  Each of the Subsidiaries
identified in Schedule 5.1 annexed hereto (as so supplemented by Company) is a
corporation, partnership, trust or limited liability company duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of organization set forth therein, has all requisite power and
authority to own and operate its properties and to carry on its business as now
conducted and as proposed to be conducted, and is qualified to do business and
in good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, in each case except where
failure to be so qualified or in good standing or a lack of such power and
authority has not had and could not reasonably be expected to result in a
Material Adverse Effect.  Schedule 5.1 annexed hereto (as so supplemented)
correctly sets forth the ownership interest of Acquisition Sub and FTD and each
of their respective Subsidiaries in each of the Subsidiaries of Acquisition Sub
and FTD identified therein.

 

5.2                               Authorization of Borrowing, etc.

 

A.            Authorization of Borrowing.  The execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
action on the part of each Loan Party that is a party thereto.

 

B.            No Conflict.  The execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents do not and will not
(i) violate any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, the Organizational Documents
of Holdings or any of its Subsidiaries or any order, judgment or decree of any
court or other Government Authority binding on Holdings or any of its
Subsidiaries, (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Holdings or any of its Subsidiaries, (iii) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holdings or any
of its Subsidiaries (other than any Liens created under any of the Loan
Documents in favor of Administrative Agent on behalf of Lenders), or
(iv) require any approval of stockholders or any approval or consent of any
Person under any Contractual Obligation of Holdings or any of its Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Closing Date and except, in each case, to the extent such violation, conflict,

 

86

--------------------------------------------------------------------------------


 

breach, Lien or failure to obtain such approval or consent could not reasonably
be expected to result in a Material Adverse Effect.

 

C.            Governmental Consents.  The execution, delivery and performance by
the Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any Governmental Authorization except any thereof which the
failure to obtain could not reasonably be expected to have a Material Adverse
Effect.

 

D.            Binding Obligation.  Each of the Loan Documents has been duly
executed and delivered by each Loan Party that is a party thereto and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 

5.3                               Financial Condition.

 

Company has heretofore delivered to Lenders, at Lenders’ request, the financial
statements and information described in subsection 4.2D.  All such statements
other than pro forma financial statements were prepared in conformity with GAAP
and fairly present, in all material respects, the financial position (on a
consolidated basis) of the entities described in such financial statements as at
the respective dates thereof and the results of operations and cash flows (on a
consolidated basis) of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end or quarter-end adjustments.  As
of the Signing Date, neither Company nor any of its Subsidiaries has any
Contingent Obligation, contingent liability or liability for taxes, long-term
lease or unusual forward or long-term commitment that is not reflected in the
foregoing financial statements available as of the Signing Date or the notes
thereto and that, in any such case, would have a Material Adverse Effect.

 

5.4                               No Material Adverse Change; No Restricted
Junior Payments.

 

Since June 30, 2007, no event or change has occurred that has resulted in or
evidences, either in any case or in the aggregate, a Material Adverse Effect. 
Since and including the Closing Date, neither Company nor any of its
Subsidiaries has directly or indirectly declared, ordered, paid or made, or set
apart any sum or property for, any Restricted Junior Payment or agreed to do so
except as permitted by subsection 7.5.

 

5.5                               Title to Properties; Liens; Real Property;
Intellectual Property.

 

A.            Title to Properties; Liens.  Company and its Subsidiaries have
(i) good, sufficient and legal title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), or (iii) good title to (in the case of all other
personal property), all of their respective properties and assets reflected in
the financial statements referred to in subsection 5.3 or in the most recent
financial statements

 

87

--------------------------------------------------------------------------------


 

delivered pursuant to subsection 6.1, in each case except for assets disposed of
since the date of such financial statements in the ordinary course of business
or as otherwise permitted by subsection 7.7 and except for such defects that
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.  All such properties and assets are free and clear of
Liens except for Liens permitted pursuant to subsection 7.2A.

 

B.            Real Property.  As of the Signing Date, Schedule 5.5B annexed
hereto contains a true, accurate and complete list of (i) all fee interests in
any Real Property Assets of Acquisition Sub, FTD and their respective
Subsidiaries and (ii) all material leases, subleases or assignments of leases
(together with all amendments, modifications, supplements, renewals or
extensions of any thereof) affecting each Real Property Asset, regardless of
whether a Loan Party is the landlord or tenant (whether directly or as an
assignee or successor in interest) under such lease, sublease or assignment.

 

C.            Intellectual Property.  As of the Closing Date, Company and its
Subsidiaries own or have the right to use, all Intellectual Property used in the
conduct of their business, except where the failure to own or have such right to
use in the aggregate could not reasonably be expected to result in a Material
Adverse Effect.  No claim has been asserted and is pending by any Person
challenging the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does any Responsible
Officer of Company know of any valid basis for any such claim, except for such
claims that in the aggregate could not reasonably be expected to result in a
Material Adverse Effect.  To Company’s knowledge, the use of such Intellectual
Property by Company and its Subsidiaries does not infringe on the rights of any
Person, except for such claims and infringements that, in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.  All material
federal registrations of and applications for Intellectual Property that are
owned or licensed by Acquisition Sub and FTD or any of their respective Domestic
Subsidiaries on the Signing Date are described on Schedule 5.5C annexed hereto.

 

5.6                       Litigation; Adverse Facts.

 

Except as set forth in Schedule 5.6 annexed hereto, there are no Proceedings
(whether or not purportedly on behalf of Acquisition Sub, FTD or any of their
respective Subsidiaries) at law or in equity, or before or by any court or other
Government Authority (including any Environmental Claims) that are pending or,
to the knowledge of any Responsible Officer of Company, threatened against or
affecting Acquisition Sub, FTD or any of their respective Subsidiaries or any
property of Acquisition Sub, FTD or any of their respective Subsidiaries and
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  Neither Company nor any of its Subsidiaries
(i) is in violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, or (ii) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or other Government Authority that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

 

88

--------------------------------------------------------------------------------


 

5.7                               Payment of Taxes.

 

Except as could not reasonably be expected to have a Material Adverse Effect,
all tax returns and reports of Holdings and its Subsidiaries required to be
filed by any of them have been timely filed, and except to the extent permitted
by subsection 6.3, all taxes shown on such tax returns to be due and payable and
all assessments, fees and other governmental charges upon Holdings and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises that are due and payable have been paid prior to delinquency
other than those (i) currently payable without penalty or interest, or
(ii) being contested in good faith by appropriate proceedings; provided that
Holdings or such Subsidiary, as the case may be, has set aside on its books
adequate reserves therefor in accordance with GAAP and the failure to pay such
amounts would not reasonably be expected to result in a Material Adverse Effect.

 

5.8                       Performance of Agreements.

 

Neither Company nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Contractual Obligations, and no condition exists that,
with the giving of notice or the lapse of time or both, would constitute such a
default, except where the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to result in a Material
Adverse Effect.

 

5.9                               Governmental Regulation.

 

Neither Company nor any of its Subsidiaries is subject to regulation under the
Federal Power Act, the Interstate Commerce Act or the Investment Company Act of
1940 or under any other federal or state statute or regulation which may limit
its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.

 

5.10                        Securities Activities.

 

A.            Neither Company nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.

 

B.            Following application of the proceeds of each Loan, not more than
25% of the value of the assets (either of Company only or of Company and its
Subsidiaries on a consolidated basis) subject to the provisions of
subsection 7.2 or 7.7 or subject to any restriction contained in any agreement
or instrument, between Company and any Lender or any Affiliate of any Lender,
relating to Indebtedness and within the scope of subsection 8.2, will be Margin
Stock.

 

5.11                Employee Benefit Plans.

 

A.            Company, each of its Subsidiaries and each of their respective
ERISA Affiliates are in compliance in all material respects with all applicable
provisions and

 

89

--------------------------------------------------------------------------------


 

requirements of ERISA and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan.  Each Employee Benefit Plan
that is intended to qualify under Section 401(a) of the Internal Revenue Code is
so qualified.

 

B.            No ERISA Event has occurred or is reasonably expected to occur.

 

C.            Except to the extent required under Section 4980B of the Internal
Revenue Code or except as set forth in Schedule 5.11 annexed hereto, no Employee
Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of Company, any of
its Subsidiaries or any of their respective ERISA Affiliates.

 

D.            As of the most recent valuation date for any Pension Plan, the
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), does not exceed $5,000,000.

 

E.             As of the most recent valuation date for each Multiemployer Plan
for which the actuarial report is available, the potential liability of Company,
its Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to
Section 4221(e) of ERISA, does not exceed $5,000,000.

 

F.             As of the Signing Date hereof, Company and its Subsidiaries have
made full payment when due of all required contributions to any Foreign Plan,
except where the failure to do so would not result in a Material Adverse Effect.

 

5.12                Certain Fees.

 

No broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated hereby, except such as are
included in Transaction Costs, and Company hereby indemnifies Lenders against,
and agrees that it will hold Lenders harmless from, any claim, demand or
liability for any such broker’s or finder’s fees alleged to have been incurred
in connection herewith or therewith and any expenses (including reasonable fees,
expenses and disbursements of counsel) arising in connection with any such
claim, demand or liability.

 

5.13                Environmental Protection.

 

(i)            Neither Company nor any of its Subsidiaries nor any of their
respective Facilities or operations are subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to
(a) any Environmental Law, (b) any Environmental Claim, or (c) any Hazardous
Materials Activity, in each case, that,

 

90

--------------------------------------------------------------------------------


 

individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

 

(ii)           neither Company nor any of its Subsidiaries has received any
letter or written request for information under Section 104 of the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9604) or
any comparable state law, in each case, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

 

(iii)          to any Responsible Officer of Company’s knowledge there are, and
have been, no conditions, occurrences, or Hazardous Materials Activities that
could reasonably be expected to form the basis of an Environmental Claim against
Company or any of its Subsidiaries that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;

 

(iv)          as of the Closing Date neither Company nor any of its Subsidiaries
nor, to any Responsible Officer of Company’s knowledge, any predecessor of
Company or any of its Subsidiaries has filed any notice under any Environmental
Law indicating past or present treatment of Hazardous Materials at any Facility,
and none of Company’s or any of its Subsidiaries’ operations involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260-270 or any state equivalent, in each case,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect; and

 

(v)           compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws could not, individually or
in the aggregate, be reasonably expected to result in a Material Adverse Effect.

 

5.14                Employee Matters.

 

There is no strike or work stoppage in existence or threatened involving Company
or any of its Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect.

 

5.15                Solvency.

 

The Loan Parties, on a consolidated basis, are,  and, upon the incurrence of any
Obligations by any Loan Party on any date on which this representation is made,
will be, Solvent.

 

5.16                Matters Relating to Collateral.

 

A.            Creation, Perfection and Priority of Liens.  The execution and
delivery of the Collateral Documents by the Loan Parties, together with (i) the
actions taken to date pursuant to subsections 4.2, 6.8 and 6.9 and (ii) the
delivery to Administrative Agent of any Pledged Collateral not delivered to
Administrative Agent at the time of execution and delivery of

 

91

--------------------------------------------------------------------------------


 

the applicable Collateral Document (all of which Pledged Collateral has been so
delivered) are effective to create in favor of Administrative Agent for the
benefit of Lenders, as security for the respective Secured Obligations (as
defined in the applicable Collateral Document in respect of any Collateral), a
valid First Priority Lien on all of the Collateral (other than Excluded
Perfection Assets), and all filings of UCC financing statements necessary to
perfect and maintain the perfection and First Priority status of such Liens that
can be perfected by filing UCC financing statements have been duly made or taken
and remain in full force and effect (or will be duly made or taken within
applicable time periods), other than the filing of any UCC financing statements
delivered to Administrative Agent for filing (but not yet filed) and the
periodic filing of UCC continuation statements in respect of UCC financing
statements filed by or on behalf of Administrative Agent.  The foregoing
notwithstanding, from and including the Closing Date to the date that is 90 days
after the Closing Date, this representation will be deemed satisfied (including
for its purpose as a Specified Representation) to the extent Company has used
commercially reasonable efforts to take the actions described in subsection
4.2J.

 

B.            Governmental Authorizations.  No authorization, approval or other
action by, and no notice to or filing with, any Government Authority is required
for either (i) the pledge or grant by any Loan Party of the Liens purported to
be created in favor of Administrative Agent pursuant to any of the Collateral
Documents or (ii) the exercise by Administrative Agent of any rights or remedies
in respect of any Collateral (whether specifically granted or created pursuant
to any of the Collateral Documents or created or provided for by applicable
law), except for filings or recordings contemplated by the Collateral Documents
and except as may be required, in connection with the disposition of any Pledged
Collateral, by laws generally affecting the offering and sale of securities.

 

C.            Absence of Third-Party Filings.  Except such as may have been
filed in favor of Administrative Agent as contemplated by the Collateral
Documents and to evidence permitted lease obligations and other Liens permitted
pursuant to subsection 7.2A and those that are being terminated in connection
with the termination of the Existing Credit Agreement, (i) no effective UCC
financing statement, fixture filing or other instrument similar in effect
covering all or any part of the Collateral is on file in any filing or recording
office and (ii) no effective filing covering all or any part of the IP
Collateral is on file in any IP Filing Office.

 

D.            Margin Regulations.  The pledge of the Pledged Collateral pursuant
to the Collateral Documents does not violate Regulation U or X of the Board of
Governors of the Federal Reserve System.

 

E.             Information Regarding Collateral.  All information supplied to
Administrative Agent by or on behalf of any Loan Party with respect to any of
the Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects.

 

5.17                        Disclosure.

 

No information (excluding projections, forward-looking information and
information of a general economic or industry nature) furnished by or on behalf
of any Loan

 

92

--------------------------------------------------------------------------------


 

Party to Administrative Agent or any Lender in connection with the negotiation
of any Loan Document or included therein or delivered pursuant thereto
(including the Confidential Information Memorandum), taken as a whole, contained
or contains any untrue statement of a material fact or omitted or omits to state
a material fact necessary to make the statements contained therein not
materially misleading, in light of the circumstances under which they were or
are made as of the date such information is dated or certified.  All projections
furnished by or on behalf of any Loan Party to Administrative Agent or any
Lender in connection with the negotiation of any Loan Document were prepared in
good faith based upon assumptions that were believed by the preparer thereof to
be reasonable at the time made, it being understood and agreed that such
projections are not a guarantee of financial performance and actual results may
differ from the projections and such differences may be material.

 

5.18                Subordinated Indebtedness.

 

The Obligations constitute senior indebtedness that is entitled to the benefits
of the subordination provisions, if any, of all Indebtedness of Company and its
Subsidiaries.

 

5.19                Merger Agreement.

 

Company has delivered to Lenders complete and correct copies of the Merger
Agreement and of all exhibits and schedules thereto.

 

5.20                Reporting to IRS.

 

Company does not intend to treat the Loans and related transactions as being a
“reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4).  In the event Company determines to take any action
inconsistent with such intention, it will promptly notify Administrative Agent
thereof.

 

Company acknowledges that one or more Lenders may treat their Loans as part of a
transaction that is subject to Treasury Regulation Section 1.6011-4 or
Section 301.6112-1, and Administrative Agent and such Lender or Lenders, as
applicable, may file such IRS forms or maintain such lists and other records as
they may determine is required by such Treasury Regulations.

 

5.21                Foreign Assets Control Regulations, etc.

 

Neither the making of the Loans to, or issuance of a Letter of Credit on behalf
of, Company nor its use of the proceeds thereof will violate the Trading with
the Enemy Act, as amended, or any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto. 
Without limiting the foregoing, neither Company nor any of its Subsidiaries or
Affiliates (i) is or will become a Person whose property or interests in
property are blocked pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001))
or (ii) 

 

93

--------------------------------------------------------------------------------


 

engages or will engage in any dealings or transactions, or be otherwise
associated, with any such Person.  Company and its Subsidiaries and Affiliates
are in compliance, in all material respects, with the Patriot Act.

 

5.22                        Insignificant Subsidiaries.

 

As of the Closing Date, FTD Canada, Inc. is not a Significant Subsidiary.

 

Section 6.              COMPANY’S AFFIRMATIVE COVENANTS

 

Company covenants and agrees that from and including the Closing Date, so long
as any of the Commitments hereunder shall remain in effect and until payment in
full of all of the Loans and other Obligations (other than Unasserted
Obligations) and the cancellation, expiration or collateralization (in a manner
reasonably acceptable to Administrative Agent) of all Letters of Credit, unless
Requisite Lenders shall otherwise give written consent, Company shall perform,
and shall cause each of its Subsidiaries to perform, all covenants in this
Section 6.

 

6.1                       Financial Statements and Other Reports.

 

Company will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with
GAAP.  Company will deliver to Administrative Agent:

 

(i)            Events of Default, etc.:  promptly upon any Responsible Officer
of Company obtaining knowledge (a) of any condition or event that constitutes an
Event of Default or Potential Event of Default, (b) that any Person has given
any notice to Company or any of its Subsidiaries or taken any other action with
respect to a claimed default or event or condition of the type referred to in
subsection 8.2, (c) of any change in Company’s independent certified
accountants, any changes in Company’s Organizational Documents, or any
restatement of Company’s financial statements or (d) of the occurrence of any
event or change that has caused or evidences, either in any case or in the
aggregate, a Material Adverse Effect, an Officer’s Certificate specifying the
nature and period of existence of such condition, event or change, or specifying
the notice given or action taken by any such Person and the nature of such
claimed Event of Default, Potential Event of Default, default, event or
condition, and what action Company has taken, is taking and proposes to take
with respect thereto;

 

(ii)           Monthly Financials: as soon as available and in any event within
45 days after the end of each month ending after the Signing Date and on or
prior to September 30, 2008, the consolidated balance sheet of Company and its
Subsidiaries as at the end of such month and the related consolidated statements
of income and cash flows of Company and its Subsidiaries for such month, all in
reasonable detail and certified by a Financial Officer of Company that they
fairly present, in all material respects, the financial condition of Company and
its Subsidiaries as at the dates indicated and the

 

94

--------------------------------------------------------------------------------


 

results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end and quarter end
adjustments;

 

(iii)          Quarterly Financials:  as soon as available and in any event
within 45 days after the end of each Fiscal Quarter, other than the last Fiscal
Quarter of any Fiscal Year (commencing with the first such complete Fiscal
Quarter that began after the Closing Date), (a) the consolidated balance sheet
of Company and its Subsidiaries as at the end of such fiscal period and the
related consolidated statements of income and cash flows of Company and its
Subsidiaries for such fiscal period and for the period from the beginning of the
then current Fiscal Year to the end of such fiscal period, setting forth in each
case (commencing with the Fiscal Year ending December 31, 2010) in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year, to the extent prepared for such fiscal period, all in reasonable
detail and certified by a Financial Officer of Company that they fairly present,
in all material respects, the financial condition of Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments and (b) revenue and gross profits for the
international, floral and consumer divisions of Company’s business for such
period;

 

(iv)          Year-End Financials:  as soon as available and in any event within
90 days after the end of each Fiscal Year (commencing with the Fiscal Year
ending December 31, 2008), (a) the consolidated balance sheets of Company and
its Subsidiaries and the related consolidated statements of income and cash
flows of Company and its Subsidiaries for such Fiscal Year (which, in the case
of the Fiscal Year ended December 31, 2008, shall be for the period from the
Closing Date to December 31, 2008), setting forth in each case (commencing with
the Fiscal Year ending December 31, 2010) in comparative form the corresponding
figures for the previous Fiscal Year, all in reasonable detail and certified by
a Financial Officer of Company that they fairly present, in all material
respects, the financial condition of Company and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, (b) in the case of such consolidated financial statements, a
report thereon of PricewaterhouseCoopers LLP or other independent certified
public accountants of recognized national standing selected by Company and
reasonably satisfactory to Administrative Agent, which report shall be
unqualified, including concerning the ability of Company and its Subsidiaries to
continue as a going concern, and shall state that such consolidated financial
statements fairly present, in all material respects, the consolidated financial
position of Company and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except as
otherwise disclosed in such financial statements and excluding any such prior
year which commenced before January 1. 2009) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards, and (c) revenue
and gross profits

 

95

--------------------------------------------------------------------------------


 

for the international, floral and consumer divisions of the Company’s business
for such period;

 

(v)           Pricing and Compliance Certificates:  together with each delivery
of financial statements pursuant to clauses (iii) and (iv) above, (a) an
Officer’s Certificate of Company stating that the signers have reviewed the
terms of this Agreement and have made, or caused to be made under their
supervision, a review in reasonable detail of the transactions and condition of
Company and its Subsidiaries during the accounting period covered by such
financial statements and that such review has not disclosed the existence during
or at the end of such accounting period, and that the signers do not have
knowledge of the existence as at the date of such Officer’s Certificate, of any
condition or event that constitutes an Event of Default or Potential Event of
Default, or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action Company has taken, is
taking and proposes to take with respect thereto; and (b) a Compliance
Certificate demonstrating in reasonable detail compliance during and at the end
of the applicable accounting periods with the restrictions contained in
subsections 7.1, 7.2, 7.3, 7.4, 7.6, 7.7, 7.8 and 7.9, in each case to the
extent compliance with such restrictions is required to be tested at the end of
the applicable accounting period; in addition, on or before the 45th day
following the end of each of the first three Fiscal Quarters of each Fiscal Year
and on or before the 90th day following the end of each Fiscal Year, a Pricing
Certificate demonstrating in reasonable detail the calculation of the
Consolidated Leverage Ratio as of the end of the four-Fiscal Quarter period then
ended;

 

(vi)          Reconciliation Statements:  if, as a result of any change in
accounting principles and policies from those used in the preparation of the
audited financial statements referred to in subsection 5.3, the consolidated
financial statements of Company and its Subsidiaries delivered pursuant to
clauses (ii), (iii) or (xii) of this subsection 6.1 will differ in any material
respect from the consolidated financial statements that would have been
delivered pursuant to such clauses had no such change in accounting principles
and policies been made, then (a) together with the first delivery of financial
statements pursuant to clause (ii), (iii), (iv) or (xiii) of this subsection 6.1
following such change, consolidated financial statements of Company and its
Subsidiaries for (y) the current Fiscal Year to the effective date of such
change and (z) the two full Fiscal Years immediately preceding the Fiscal Year
in which such change is made, in each case prepared on a pro forma basis as if
such change had been in effect during such periods, and (b) together with each
delivery of financial statements pursuant to clause (ii), (iii), (iv) or (xiii)
of this subsection 6.1 following such change, if required pursuant to
subsection 1.2, a written statement of the chief accounting officer or chief
financial officer of Company setting forth the differences (including any
differences that would affect any calculations relating to the financial
covenants set forth in subsection 7.6) which would have resulted if such
financial statements had been prepared without giving effect to such change;

 

(vii)         Accountants’ Certification:  together with each delivery of
consolidated financial statements pursuant to clause (iii) above to the extent
available from

 

96

--------------------------------------------------------------------------------


 

Company’s independent certified public accountants on commercially reasonable
terms and in accordance with the standards of the Public Company Accounting
Oversight Board (United States), a written statement by the independent
certified public accountants giving the report thereon stating whether, in
connection with their audit examination, any condition or event that constitutes
an Event of Default under subsection 7.6A or B has come to their attention and,
if such a condition or event has come to their attention, specifying the nature
and period of existence thereof; provided that such accountants shall not be
liable by reason of any failure to obtain knowledge of any such Event of
Default;

 

(viii)        Accountants’ Reports:  promptly upon receipt thereof (unless
restricted by applicable professional standards), copies of all reports
submitted to Company by independent certified public accountants in connection
with each annual, interim or special audit of the financial statements of
Company and its Subsidiaries made by such accountants, including any comment
letter submitted by such accountants to management in connection with their
annual audit;

 

(ix)           SEC Filings and Press Releases:  promptly, a notice of the filing
of all regular and periodic reports and all registration statements (other than
on Form S-8 or a similar form) and prospectuses, if any, filed by Company or any
of its Subsidiaries with the Securities and Exchange Commission and all press
releases made available generally by Company or any of its Subsidiaries to the
public concerning developments that are material to the business of Company or
any of its Subsidiaries, taken as a whole;

 

(x)            Litigation or Other Proceedings:  promptly upon any Responsible
Officer of Company obtaining knowledge of (1) the institution of, or
non-frivolous written threat of, any Proceeding against or affecting Company or
any of its Subsidiaries or any property of Company or any of its Subsidiaries
not previously disclosed in writing by Company to Lenders or (2) any material
development in any Proceeding that, in any case:

 

(x)            has a reasonable possibility after giving effect to the coverage
and policy limits of insurance policies issued to Company and its Subsidiaries
of giving rise to a Material Adverse Effect; or

 

(y)           seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby;

 

written notice thereof together with such other information as may be reasonably
available to Company to enable Lenders and their counsel to evaluate such
matters.

 

(xi)           ERISA Events:  promptly upon a Responsible Officer of Company
becoming aware of the occurrence of or forthcoming occurrence of any ERISA
Event, a written notice specifying the nature thereof, what action Company, any
of its Subsidiaries or any of their respective ERISA Affiliates has taken, is
taking or proposes

 

97

--------------------------------------------------------------------------------


 

to take with respect thereto and, when known, any action taken or threatened by
the Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto;

 

(xii)          ERISA Notices:  with reasonable promptness, copies of (a) all
written notices received by Company, any of its Subsidiaries or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (b) copies of such other documents or governmental reports or
filings relating to any Employee Benefit Plan as Administrative Agent shall
reasonably request;

 

(xiii)         Financial Plans:  as soon as practicable and in any event no
later than 90 days after the beginning of each Fiscal Year, a consolidated plan
and financial forecast for such Fiscal Year (the “Financial Plan” for such
Fiscal Year), including (a) forecasted consolidated balance sheets and
forecasted consolidated statements of income and cash flows of Company and its
Subsidiaries for each such Fiscal Year, together with a pro forma Compliance
Certificate for each such Fiscal Year and an explanation of the assumptions on
which such forecasts are based, (b) forecasted consolidated statements of income
and cash flows of Company and its Subsidiaries for each quarter of each such
Fiscal Year,  and (c) such other information and projections as any Lender may
reasonably request;

 

(xiv)        Insurance:  as soon as practicable after any material change in
insurance coverage maintained by Company and its Subsidiaries notice thereof to
Administrative Agent specifying the changes and reasons therefor;

 

(xv)         Governing Body:  with reasonable promptness, written notice of any
change in the Governing Body or principal executive officer of Company;

 

(xvi)        New Subsidiaries:  promptly upon any Person becoming a Subsidiary
of Company, a written notice setting forth with respect to such Person (a) the
date on which such Person became a Subsidiary of Company and (b) all of the data
required to be set forth in Schedule 5.1 annexed hereto with respect to all
Subsidiaries of Company (it being understood that such written notice shall be
deemed to supplement Schedule 5.1 annexed hereto for all purposes of this
Agreement);

 

(xvii)       Good Standing Certificates:  promptly upon request of
Administrative Agent (but no more frequently than once each Fiscal Quarter),
good standing certificates as to each Loan Party from its jurisdiction of
organization;

 

(xviii)      Notices from Holders of Subordinated Indebtedness:  promptly, upon
receipt, copies of material all notices from holders of Subordinated
Indebtedness or a trustee, agent or other representative of such a holder;

 

(xix)         Patriot Act, etc.: with reasonable promptness, information to
confirm compliance with the representations contained in subsection 5.21
reasonably requested by any Lender through Administrative Agent; and

 

98

--------------------------------------------------------------------------------


 

(xx)          Other Information:  with reasonable promptness, such other
information and data with respect to Company or any of its Subsidiaries as from
time to time may be reasonably requested by Administrative Agent.

 

6.2                       Existence, etc.

 

Except as permitted by subsection 7.7, Company will, and will cause each of its
Subsidiaries to, at all times preserve and keep in full force and effect its
existence in the jurisdiction of organization specified on Schedule 5.1 (as
supplemented by the Company from time to time) and all rights and franchises
material to its business; provided, however that neither Company nor any of its
Subsidiaries shall be required to preserve any such right or franchise if the
Governing Body of Company or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
Company or such Subsidiary, as the case may be, and that the loss thereof is not
disadvantageous in any material respect to Company, such Subsidiary or Lenders.

 

6.3                       Payment of Taxes and Claims; Tax.

 

Except as would not reasonably be expected to result in a Material Adverse
Effect, Holdings will, and will cause each of its Subsidiaries to, pay all
taxes, fees, assessments and other governmental charges imposed upon it or any
of its properties or assets or in respect of any of its income, businesses or
franchises before any penalty accrues thereon, and all claims for sums that have
become due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that no such tax, fee, assessment,
charge or claim need be paid if it is being contested in good faith by
appropriate proceedings, so long as (i) such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefor, and (ii) in the case of a tax, assessment, charge or claim which
has or may become a Lien against any of the Collateral, such proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such charge or claim.

 

6.4                               Maintenance of Properties; Insurance;
Application of Net Insurance/ Condemnation Proceeds.

 

A.            Maintenance of Properties.  Company will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear and casualty events or accidents
excepted, all material properties used or useful in the business of Company and
its Subsidiaries (including all Intellectual Property) and from time to time
will make or cause to be made all appropriate repairs, renewals and replacements
thereof, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

 

B.            Insurance.  Company will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Company and

 

99

--------------------------------------------------------------------------------


 

its Subsidiaries as may customarily be carried or maintained under similar
circumstances by companies of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for companies similarly situated in the industry.  Without
limiting the generality of the foregoing, Company will maintain or cause to be
maintained (i) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (ii) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times satisfactory to Administrative Agent in its
commercially reasonable judgment.  Each policy of liability insurance (excluding
director and officer liability policies) shall name Administrative Agent for the
benefit of Lenders as an additional insured thereunder as its interests may
appear and each business interruption and casualty insurance policy shall
contain a loss payable clause or endorsement, satisfactory in form and substance
to Administrative Agent, that names Administrative Agent for the benefit of
Lenders as the loss payee thereunder for any covered loss in excess of
$1,000,000 and provides for at least 30 days prior written notice to
Administrative Agent of any modification or cancellation of such policy (except
in the case of non-payment of premium).  In connection with the renewal of each
such policy of insurance, Company promptly shall deliver to Administrative Agent
a certificate from Company’s insurance broker or other evidence satisfactory to
Administrative Agent that Administrative Agent on behalf of Lenders has been
named as additional insured and/or loss payee thereunder.

 

C.            Application of Net Insurance/Condemnation Proceeds.

 

(i)            Business Interruption Insurance.  Upon receipt by Company or any
of its Subsidiaries of any business interruption insurance proceeds constituting
Net Insurance/Condemnation Proceeds from business interruption insurance, (a) so
long as no Event of Default pursuant to subsection 8.1, 8.6 or 8.7 shall have
occurred and be continuing, Company or such Subsidiary may retain and apply such
Net Insurance/Condemnation Proceeds for working capital and any other corporate
purposes, and (b) if an Event of Default pursuant to subsection 8.1, 8.6 or 8.7
shall have occurred and be continuing, Company shall apply an amount equal to
such Net Insurance/Condemnation Proceeds, to the extent such Net
Insurance/Condemnation Proceeds exceed $2,500,000, to prepay the Loans (and/or
the Revolving Loan Commitment Amount shall be reduced) as provided in
subsections 2.4B and 2.4D.

 

(ii)           Other Net Insurance/Condemnation Proceeds.  Upon receipt by
Company or any of its Subsidiaries or by Administrative Agent as loss payee of
any Net Insurance/Condemnation Proceeds in excess of $2,500,000 other than from
business interruption insurance:

 

(a)           so long as no Event of Default shall have occurred and be
continuing, Administrative Agent, if it received such Net Insurance/Condemnation
Proceeds, shall deliver them to Company, and Company shall, or shall cause one
or more of its Subsidiaries to apply any such Net

 

100

--------------------------------------------------------------------------------


 

Insurance/Condemnation Proceeds to pay or reimburse the costs of repairing,
restoring or replacing the assets in respect of which such Net
Insurance/Condemnation Proceeds were received or, to the extent not so applied,
to prepay the Loans (and/or the Revolving Loan Commitment Amount shall be
reduced) as provided in subsection 2.4B; and

 

(b)           if at any time an Event of Default shall have occurred and be
continuing, Administrative Agent, if it holds such Net Insurance/Condemnation
Proceeds, is hereby authorized by Company to, and Company, if it or one of its
Subsidiaries holds such Net Insurance/Condemnation Proceeds, shall, apply such
Net Insurance/Condemnation Proceeds to prepay the Loans (and/or the Revolving
Loan Commitment Amount shall be reduced) as provided in subsection 2.4B and
subsection 2.4D.

 

6.5                               Inspection Rights; Lender Meeting.

 

A.            Inspection Rights.  Company shall, and shall cause each of its
Subsidiaries to, permit any authorized representatives designated by any Lender
to visit and inspect any of the properties of Company or of any of its
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent public accountants
(provided that Company may, if it so chooses, be present at or participate in
any such discussion), (i) so long as no Event of Default has  occurred and is
continuing, upon reasonable notice and at such reasonable times during normal
business hours as may reasonably be requested but not to exceed once each Fiscal
Year or (ii) at any time or from time to time following the occurrence and
during the continuation of an Event of Default.

 

B.            Lender Meeting.  Company will, upon the request of Administrative
Agent or Requisite Lenders, participate in a meeting of Administrative Agent and
Lenders once during each Fiscal Year to be held at Company’s principal offices
(or at such other location as may be agreed to by Company and Administrative
Agent) at such time as may be agreed to by Company and Administrative Agent.

 

6.6                               Compliance with Laws, etc.

 

Company shall comply, and shall cause each of its Subsidiaries and all other
Persons on or occupying any Facilities to comply, with the requirements of all
applicable laws, rules, regulations and orders of any Government Authority
(including all Environmental Laws), noncompliance with which could reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect.

 

6.7                               Environmental Matters.

 

A.            Environmental Disclosure.  Company will deliver to Administrative
Agent:

 

101

--------------------------------------------------------------------------------


 

(i)            Environmental Audits and Reports.  As soon as practicable
following receipt thereof, copies of all environmental audits, investigations,
analyses and reports of any kind or character, whether prepared by personnel of
Company or any of its Subsidiaries or by independent consultants, Government
Authorities or any other Persons, with respect to significant environmental
matters at any Facility that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect or with respect to any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

 

(ii)           Notice of Certain Releases, Remedial Actions, etc.  Promptly upon
the occurrence thereof, written notice describing in reasonable detail (a) any
Release required to be reported to any Government Authority under any applicable
Environmental Laws, (b) any remedial action taken by Company or any other Person
in response to (1) any Hazardous Materials Activities the existence of which
could reasonably be expected to result in one or more Environmental Claims
having, individually or in the aggregate, a Material Adverse Effect, or (2) any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, and (c) Company’s discovery of
any occurrence or condition on any real property adjoining or in the vicinity of
any Facility that could cause such Facility or any part thereof to be subject to
any material restrictions on the ownership, occupancy, transferability or use
thereof under any Environmental Laws that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 

(iii)          Written Communications Regarding Environmental Claims, Releases,
etc.  As soon as practicable following the sending or receipt thereof by Company
or any of its Subsidiaries, a copy of any and all written communications with
respect to (a) any Environmental Claims that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, (b) any
Release required to be reported to any Government Authority that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect, and (c) any request for information from any Government
Authority that suggests such Government Authority is investigating whether
Company or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

 

(iv)          Notice of Certain Proposed Actions Having Environmental Impact. 
Prompt written notice describing in reasonable detail (a) any proposed
acquisition of stock, assets, or property by Company or any of its Subsidiaries
that could reasonably be expected to (1) expose Company or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect or (2) affect the ability of Company or any of its Subsidiaries to
maintain in full force and effect all material Governmental Authorizations
required under any Environmental Laws for their respective operations and
(b) any proposed action to be taken by Company or any of its Subsidiaries to
commence manufacturing or other industrial operations or to modify current
operations

 

102

--------------------------------------------------------------------------------


 

in a manner that could reasonably be expected to subject Company or any of its
Subsidiaries to any material additional obligations or requirements under any
Environmental Laws, in each case, that could reasonably be expected to result
in, individually or in the aggregate, a Material Adverse Effect

 

B.            Company’s Actions Regarding Hazardous Materials Activities. 
Company shall, in compliance with all applicable Environmental Laws, promptly
undertake, and shall cause each of its Subsidiaries promptly to undertake, any
and all investigations, studies, sampling, testing, abatement, cleanup, removal,
remediation or other response actions required under Environmental Laws to
remove, remediate, clean up or abate any Hazardous Materials Activity on, under
or about any Facility that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect and that is in violation of
any Environmental Laws or that presents a material risk of giving rise to an
Environmental Claim.

 

6.8                               Execution of Guaranty and Personal Property
Collateral Documents After the Closing Date.

 

A.            Execution of Guaranty and Personal Property Collateral Documents. 
In the event that any Person becomes a Subsidiary of Company after the date
hereof, Company will promptly notify Administrative Agent of that fact and cause
such Subsidiary to execute and deliver to Administrative Agent a counterpart of
the Guaranty and Security Agreement and to take all such further actions and
execute all such further documents and instruments (including actions, documents
and instruments comparable to those described in subsection 4.2I and 4.2J) as
may be necessary or, in the opinion of Administrative Agent, desirable to create
in favor of Administrative Agent, for the benefit of Lenders, a valid and
perfected First Priority Lien on all of the personal and mixed property assets
(to the extent included in the definition of Collateral) of such Subsidiary
described in the applicable forms of Collateral Documents other than any
personal or mixed property asset subject to a Lien permitted by subsection
7.2A(ii) or (v).  In addition, as provided in the Security Agreement, Company
shall, or shall cause the Subsidiary that owns the Capital Stock of such Person
to, execute and deliver to Administrative Agent a supplement to the Security
Agreement and to deliver to Administrative Agent all certificates representing
such Capital Stock of such Person (accompanied by irrevocable undated stock
powers, duly endorsed in blank).

 

B.            Foreign Subsidiaries.  Notwithstanding the provisions of
subsection 6.8A, (i) no Foreign Subsidiary shall be required to execute and
deliver the Guaranty or the Security Agreement, and (ii) no Capital Stock of a
Foreign Subsidiary in excess of 66% of the Capital Stock of such Foreign
Subsidiary shall be required to be pledged pursuant to the provisions of the
Security Agreement.

 

C.            Subsidiary Organizational Documents, Legal Opinions, etc.  Company
shall deliver to Administrative Agent, together with the Loan Documents required
to be delivered under subsection 6.8A, (i) certified copies of the
Organizational Documents of any Person that becomes a Subsidiary of Company
after the date hereof executing the Guaranty and Security Agreement, together
with a good standing certificate from the Secretary of State of the jurisdiction
of its organization and, to the extent generally available, a certificate or
other

 

103

--------------------------------------------------------------------------------


 

evidence of good standing as to payment of any applicable franchise or similar
taxes from the appropriate taxing authority of such jurisdiction, each to be
dated a recent date prior to their delivery to Administrative Agent, (ii) a
certificate executed by the secretary or similar officer of such Subsidiary as
to (a) the fact that the attached resolutions of the Governing Body of such
Subsidiary approving and authorizing the execution, delivery and performance of
such Loan Documents are in full force and effect and have not been modified or
amended and (b) the incumbency and signatures of the officers of such Subsidiary
executing such Loan Documents, and (iii) a favorable opinion of counsel to such
Subsidiary, in form and substance satisfactory to Administrative Agent and its
counsel, as to (a) the due organization and good standing of such Subsidiary,
(b) the due authorization, execution and delivery by such Subsidiary of such
Loan Documents, (c) the enforceability of such Loan Documents against such
Subsidiary and (d) such other matters (including matters relating to the
creation and perfection of Liens in any Collateral pursuant to such Loan
Documents) as Administrative Agent may reasonably request, all of the foregoing
to be satisfactory in form and substance to Administrative Agent and its
counsel.

 

6.9                       Matters Relating to Additional Real Property
Collateral.

 

A.            Additional Mortgages, etc.  From and after the Closing Date, in
the event that (i) Company or any Subsidiary Guarantor acquires any fee interest
in real property with a value in excess of $5,000,000 or (ii) at the time any
Person becomes a Subsidiary Guarantor, such Person owns or holds any fee
interest in real property with a value in excess of $5,000,000, in the case of
clause (ii) above excluding any such Real Property Asset the encumbrancing of
which requires the consent of any applicable lessor or then-existing senior
lienholder, where Company and its Subsidiaries have attempted in good faith, but
are unable, to obtain such lessor’s or senior lienholder’s consent (any such
non-excluded Real Property Asset described in the foregoing clause (i) or
(ii) being an “Additional Mortgaged Property”), Company or such Subsidiary
Guarantor shall deliver to Administrative Agent, as soon as practicable after
such Person acquires such Additional Mortgaged Property or becomes a Subsidiary
Guarantor, as the case may be, a fully executed and notarized Mortgage (an
“Additional Mortgage”), in proper form for recording in all appropriate places
in all applicable jurisdictions, encumbering the interest of such Loan Party in
such Additional Mortgaged Property; and such opinions, documents, title
insurance and environmental reports as may be reasonably required by
Administrative Agent.

 

B.            Real Estate Appraisals.  Upon request of Administrative Agent in
connection with the delivery of an Additional Mortgage, Company shall, and shall
cause each of its Subsidiaries to, permit an independent real estate appraiser
satisfactory to Administrative Agent, upon reasonable notice, to visit and
inspect such Additional Mortgaged Property for the purpose of preparing an
appraisal of such Additional Mortgaged Property satisfying the requirements of
any applicable laws and regulations (in each case to the extent required under
such laws and regulations as determined by Administrative Agent in its
discretion).

 

6.10                        Interest Rate Protection.

 

For the period from and including the date that is 90 days after the Closing
Date to and including the third anniversary of the Closing Date, Company shall
maintain one or more

 

104

--------------------------------------------------------------------------------


 

Interest Rate Agreements in form and substance reasonably satisfactory to
Administrative Agent with respect to the Term Loans, in an aggregate notional
principal amount of not less than 40% of the Term Loans then outstanding during
such period.

 

6.11                        Post-Closing Items.

 

To the extent not satisfied prior to the Signing Date pursuant to subsection
4.2, not later than the date that is 90 days after the Signing Date (or such
longer period as Administrative Agent may agree), Company shall take or cause to
be taken all such actions, executed and delivered or cause to be executed and
delivered all such agreements, documents and instruments, and made or caused to
be made all such filings and recordings that may be necessary or, in the opinion
of Administrative Agent, desirable in order to create in favor of Administrative
Agent, for the benefit of Lenders, a valid and perfected First Priority security
interest in the entire personal and mixed property Collateral (other than
Excluded Assets), including the delivery of duly completed UCC termination
statements, and authorization of the filing thereof from the applicable secured
party, as may be necessary to terminate any effective UCC financing statements
or fixture filings (other than any such financing statements or fixture filings
in respect of Liens permitted to remain outstanding pursuant to the terms of
this Agreement).

 

Section 7.              COMPANY’S NEGATIVE COVENANTS

 

Company covenants and agrees that from and including the Closing Date, so long
as any of the Commitments hereunder shall remain in effect and until payment in
full of all of the Loans and other Obligations (other than Unasserted
Obligations) and the cancellation, expiration or collateralization (in a manner
reasonably acceptable to Administrative Agent) of all Letters of Credit, unless
Requisite Lenders shall otherwise give prior written consent, Company shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 7.

 

7.1                       Indebtedness.

 

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:

 

(i)            Company and its Subsidiaries may become and remain liable with
respect to the Obligations;

 

(ii)           Company and its Subsidiaries (other than Dormant Subsidiaries)
may become and remain liable with respect to Contingent Obligations permitted by
subsection 7.4 and, upon any matured obligations actually arising pursuant
thereto, the Indebtedness corresponding to the Contingent Obligations so
extinguished;

 

(iii)          Company and its Subsidiaries (other than Dormant Subsidiaries)
may become and remain liable with respect to Indebtedness in respect of Capital
Leases and Indebtedness of Company and its Subsidiaries secured by Liens
permitted by

 

105

--------------------------------------------------------------------------------


 

subsection 7.2A(ii) in an aggregate principal amount not to exceed $20,000,000
at any time outstanding;

 

(iv)          Company may become and remain liable with respect to Indebtedness
to any Subsidiary, and any wholly-owned Subsidiary of Company (other than any
Dormant Subsidiary) may become and remain liable with respect to Indebtedness to
Company or any Subsidiary Guarantor, and any Foreign Subsidiary may become and
remain liable with respect to Indebtedness to another Foreign Subsidiary;
provided that (a) a Lien on all such intercompany Indebtedness owing to a Loan
Party (excluding Indebtedness of a Foreign Subsidiary except as provided below)
shall have been granted to Administrative Agent for the benefit of Lenders,
(b) if such intercompany Indebtedness is evidenced by a promissory note or other
instrument owing to a Loan Party, such promissory note or instrument shall have
been pledged to Administrative Agent pursuant to the Security Agreement, and
(c) the aggregate amount (without duplication) of all such Indebtedness of
Foreign Subsidiaries to Company or any Subsidiary Guarantor, all Investments in
Foreign Subsidiaries permitted by subsection 7.3(ix) and all Contingent
Obligations permitted by subsection 7.4(ix) does not exceed $40,000,000 (plus
any Additional Contributions not being utilized by Company or any of its
Subsidiaries for any other purpose under this subsection 7.1 or subsection 7.3
or 7.4 (other than Additional Contributions loaned to a Foreign Subsidiary under
this subsection 7.1(iv), and the corresponding Investment in respect of such
loan, for the purpose of (1) Permitted Acquisitions under subsection 7.3(viii),
(2) Permitted Acquisitions or Investments under subsection 7.3(xiv) or
(3) satisfying Contingent Obligations under subsection 7.4(ix))) at any time
outstanding; provided that any such Indebtedness of a wholly-owned Foreign
Subsidiary to Company or a Subsidiary Guarantor shall be evidenced by a
promissory note or other instrument (except to the extent such note or
instrument would result in a tax or otherwise have adverse consequences on or
with respect to such Foreign Subsidiaries) and such promissory note or other
instrument shall be pledged to Administrative Agent;

 

(v)           Company and its Subsidiaries (other than Dormant Subsidiaries), as
applicable, may remain liable with respect to Indebtedness described in
Schedule 7.1 annexed hereto and any refinancings, refundings, renewals or
extensions thereof that in any case do not increase the principal or commitment
amount thereof;

 

(vi)          Company may remain liable with respect to Indebtedness evidenced
by the Subordinated Notes in an amount not to exceed the aggregate principal
amount thereof outstanding on the Closing Date; provided that the Subordinated
Notes have been subject to legal or covenant defeasance;

 

(vii)         Company and its Subsidiaries (other than Dormant Subsidiaries) may
become and remain liable with respect to other Indebtedness in an aggregate
principal amount not to exceed $20,000,000 at any time outstanding;

 

(viii)        Company and its Subsidiaries (other than Dormant Subsidiaries) may
become and remain liable with respect to Indebtedness of any Person assumed in

 

106

--------------------------------------------------------------------------------


 

connection with any acquisition of such Person permitted by subsection 7.3 and a
Person that becomes a direct or indirect wholly-owned Subsidiary of Company as a
result of any acquisition permitted by subsection 7.3 may remain liable with
respect to Indebtedness existing on the date of such acquisition; provided that
such Indebtedness is not created in anticipation of such acquisition;

 

(ix)           Company and its Subsidiaries (other than Dormant Subsidiaries)
may become and remain liable with respect to refinancings or renewals of
Indebtedness described in clause (viii) above; provided that (a) any such
refinancing Indebtedness is in an aggregate principal amount not greater than
the aggregate principal amount of the Indebtedness being renewed or refinanced,
plus the amount of any interest, fees and premiums required to be paid thereon
and reasonable fees and expenses associated therewith, (b) such refinancing
Indebtedness has a later or equal final maturity and longer or equal weighted
average life than the Indebtedness being renewed or refinanced, (c) the
covenants, events of default, subordination and other provisions thereof
(including any guarantees thereof) shall be, in the aggregate no less favorable
to Lenders than those contained in the Indebtedness being renewed or refinanced,
and (d) no Event of Default shall have occurred or be continuing immediately
prior and after giving effect thereto;

 

(x)            Company and its Subsidiaries may become and remain liable with
respect to Indebtedness consisting of insurance premium financing;

 

(xi)           Company and its Subsidiaries (other than Dormant Subsidiaries)
may become and remain liable with respect to obligations in respect of purchase
price or other similar adjustments incurred by Company and its Subsidiaries
(other than Dormant Subsidiaries) in a Permitted Acquisition or any other
Investment or disposition expressly permitted hereunder; and

 

(xii)          Company and its Subsidiaries (other than Dormant Subsidiaries)
may become and remain liable with respect to Indebtedness in respect of sale and
lease-back transactions permitted by subsection 7.10(b).

 

7.2                       Liens and Related Matters.

 

A.            Prohibition on Liens.  Company shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly, create, incur, assume or permit
to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC or under any similar recording or notice statute, except:

 

(i)            Permitted Encumbrances;

 

107

--------------------------------------------------------------------------------


 

(ii)           Liens on any asset existing at the time of acquisition of such
asset by Company or a Subsidiary (other than Dormant Subsidiaries), or Liens to
secure the payment of all or any part of the purchase price of an asset upon the
acquisition of such asset by Company or a Subsidiary (other than Dormant
Subsidiaries) or to secure any Indebtedness permitted hereby incurred by Company
or a Subsidiary (other than Dormant Subsidiaries) at the time of or within
ninety days after the acquisition of such asset, which Indebtedness is incurred
for the purpose of financing all or any part of the purchase price thereof;
provided, however, that any such Lien shall apply only to the asset so acquired
and proceeds thereof and accessions thereto; and provided further, that the
aggregate principal amount of all Indebtedness secured by such Liens and all
Indebtedness in respect of Capital Leases permitted by subsection 7.1(iii) does
not exceed $20,000,000 at any time outstanding;

 

(iii)          Liens described in Schedule 7.2 annexed hereto and any Lien
granted as a replacement or substitute therefor, so long as such Lien covers the
same property as is secured by the Lien described in Schedule 7.2;

 

(iv)          Other Liens securing Indebtedness and other obligations in an
aggregate amount not to exceed $10,000,000 at any time outstanding;

 

(v)           Liens securing Indebtedness described in subsections 7.1(viii) and
7.1(ix) in an aggregate principal amount not to exceed $5,000,000 at any time
outstanding; and

 

(vi)          Liens securing Indebtedness refinancing or renewing the
Indebtedness secured by Liens described in clauses (ii), (iii) and (v) of this
subsection 7.2A; provided that such Liens encumber the same or substantially the
same property encumbered by the original Liens (including after-acquired
property to the extent that the Liens securing the Indebtedness being refinanced
or renewed extended to after-acquired property) and no other property and the
principal or commitment amount of Indebtedness secured thereby does not
increase.

 

B.            Equitable Lien in Favor of Lenders.  If Company or any of its
Subsidiaries shall create or assume any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, other than Liens excepted by
the provisions of subsection 7.2A, it shall make or cause to be made effective
provision whereby the Obligations will be secured by such Lien equally and
ratably with any and all other Indebtedness secured thereby as long as any such
Indebtedness shall be so secured; provided that, notwithstanding the foregoing,
this covenant shall not be construed as a consent by Requisite Lenders to the
creation or assumption of any such Lien not permitted by the provisions of
subsection 7.2A.

 

C.            No Further Negative Pledges.  Neither Company nor any of its
Subsidiaries shall enter into any agreement (other than the Subordinated Note
Indenture) prohibiting the creation or assumption of any Lien upon any of its
properties or assets as security for the Obligations or any Indebtedness that
refinances the Obligations, whether now owned or hereafter acquired, other than
(i) any agreement (a) prohibiting only the creation of Liens securing
Subordinated Indebtedness or (b) containing an “equal and ratable” clause,
(ii) any

 

108

--------------------------------------------------------------------------------


 

agreement evidencing Indebtedness secured by Liens permitted by
subsection 7.2A(ii), as to the assets securing such Indebtedness or subject to
Liens permitted under subsection 7.2A(v) or 7.2A(vi) or Permitted Encumbrances
referred to in clauses (iii), (xv), (xvi), (xviii) or (xix) of the definition
thereof, (iii) any agreement evidencing an asset sale, as to the assets being
sold, (iv) provisions restricting Liens on assets of and interests in Joint
Ventures; (v) leases and licenses containing customary non-assignment or
negative pledge restrictions entered into in the ordinary course of business;
and (vi) agreements binding on property or Persons acquired in a Permitted
Acquisition (or Investment permitted hereunder), not entered into in
contemplation of such Permitted Acquisition (or Investment permitted hereunder)
and not applicable to any Person other than the Person acquired, or to any
property other than the property so acquired.

 

D.            No Restrictions on Subsidiary Distributions to Company or Other
Subsidiaries.  Company will not, and will not permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary to
(i) pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by Company or any other Subsidiary of Company, (ii) repay or
prepay any Indebtedness owed by such Subsidiary to Company or any other
Subsidiary of Company, (iii) make loans or advances to Company or any other
Subsidiary of Company, or (iv) transfer any of its property or assets to Company
or any other Subsidiary of Company, except (a) as provided in this Agreement or
any other Loan Documents, (b) as to transfers of assets, as may be provided in
an agreement with respect to a sale of such assets, (c) the Subordinated Note
Indenture, (d) in any agreement of any Person assumed in connection with any
acquisition of such Person permitted by subsection 7.3 that apply only to
property of such Person, including restrictions under any acquired Indebtedness
of such Person not incurred in violation of this Agreement relating to the
property of such Person or any of its Subsidiaries, which restriction in each
case existed at the time of acquisition, was not put into place in connection
with or in anticipation of such acquisition and is not applicable to any Person
other than the Person acquired, or to any property other than the property so
acquired, (e) as to transfers of assets, as may be provided in leases or
licenses entered into in the ordinary course of business, (f) any agreement that
amends, refinances or replaces any agreement containing restrictions permitted
by the preceding clause (d); provided that the terms and conditions of such
agreement, as they relate to any such restrictions, are no less favorable to
Company or any such Subsidiary, as applicable, than those under the agreement so
amended, refinanced or replaced, (g) restrictions contained in Indebtedness of a
Foreign Subsidiary permitted by subsection 7.1(vii); provided that such
restrictions relate only to one or more Foreign Subsidiaries, (h) as to
transfers of assets, as may be provided in any agreement relating to Liens
permitted by subsection 7.2A, and (i) encumbrances or restrictions relating to
Joint Ventures.

 

7.3                       Investments; Acquisitions.

 

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, make any Investment in any Person, including any Joint Venture, or
acquire, by purchase or otherwise, all or substantially all the business,
property or fixed assets of, or Capital Stock of any Person, or any division or
line of business of any Person except:

 

109

--------------------------------------------------------------------------------


 

(i)            Company and its Subsidiaries (other than Dormant Subsidiaries)
may make and own Investments in Cash and Cash Equivalents;

 

(ii)           (a) Company and its wholly-owned Domestic Subsidiaries (other
than Dormant Subsidiaries) may make and own additional equity Investments in
their respective wholly-owned Domestic Subsidiaries (other than Dormant
Subsidiaries) and (b) Foreign Subsidiaries may make and own additional equity
Investments in other Foreign Subsidiaries;

 

(iii)          Company and its Subsidiaries (other than Dormant Subsidiaries)
may make Investments in the form of Indebtedness permitted by
subsection 7.1(iv);

 

(iv)          Company and its Subsidiaries (other than Dormant Subsidiaries) may
make Consolidated Capital Expenditures permitted by subsection 7.8;

 

(v)           Company and its Subsidiaries may consummate the Acquisition in
accordance with the terms and conditions of the Merger Agreement;

 

(vi)          Company and its Subsidiaries may continue to own the Investments
owned by them and described in Schedule 7.3 annexed hereto;

 

(vii)         Company and its Subsidiaries (other than Dormant Subsidiaries) may
make Permitted Acquisitions (including the acquisition of the Capital Stock of
Subsidiaries formed in connection with any such Permitted Acquisition) for a
purchase price (including all Cash, Securities and Indebtedness (other than
Capital Leases) permitted by subsection 7.1(viii)) not to exceed $80,000,000
(plus any Additional Contributions not being utilized by Company or any of its
Subsidiaries for any other purpose under subsection 7.1, 7.3(ix) or 7.4 which,
(a) when aggregated with any Additional Contributions made for purposes of
Permitted Acquisitions permitted by subsections 7.3(viii) and 7.3(xiv), do not
exceed $40,000,000 and (b) when aggregated with any Additional Contributions
made for purposes of Permitted Acquisitions and other Investments permitted by
subsections 7.3(viii) and 7.3(xiv) do not exceed $60,000,000) and continue to
own such assets after the acquisition thereof; provided that (a) no Potential
Event of Default or Event of Default shall have occurred and be continuing at
the time such acquisition occurs or after giving effect thereto, (b) Company
shall, and shall cause its Subsidiaries to, comply with the applicable
requirements of subsections 6.8 and 6.9 with respect to each such acquisition
that results in a Person becoming a Subsidiary and (c) Company shall be in Pro
Forma Compliance at the time of such acquisition;

 

(viii)        any Foreign Subsidiary of Company may make Permitted Acquisitions
(including the acquisition of the Capital Stock of Subsidiaries formed in
connection with any such Permitted Acquisition) for a purchase price (including
all Cash, Securities and Indebtedness (other than Capital Leases) permitted by
subsection 7.1(viii)) not to exceed $40,000,000 (plus any Additional
Contributions not being utilized by Company or any of its Subsidiaries for any
other purpose under subsection 7.1, 7.3(ix) or 7.4 (other than

 

110

--------------------------------------------------------------------------------


 

Additional Contributions loaned to a Foreign Subsidiary under subsection
7.1(iv), and the corresponding Investment in respect of such loan, for the
purpose of (a) Permitted Acquisitions under subsection 7.3(viii), (b) Permitted
Acquisitions or Investments under subsection 7.3(xiv) or (c) satisfying
Contingent Obligations under subsection 7.4(ix)) which, (a) when aggregated with
any Additional Contributions made for purposes of Permitted Acquisitions
permitted by subsections 7.3(vii) and (xiv), do not exceed $40,000,000 and (b)
when aggregated with any Additional Contributions made for purposes of Permitted
Acquisitions and other Investments permitted by subsections 7.3(vii) and
7.3(xiv) do not exceed $60,000,000) and continue to own such assets after the
acquisition thereof; provided that (a) no Potential Event of Default or Event of
Default shall have occurred and be continuing at the time such acquisition
occurs or after giving effect thereto and (b) Company shall be in Pro Forma
Compliance at the time of such acquisition;

 

(ix)           Company and its wholly-owned Domestic Subsidiaries (other than
Dormant Subsidiaries) may make additional Investments in their respective
Foreign Subsidiaries; provided that the aggregate amount (without duplication)
of all such Investments under this subsection 7.3(ix), all Indebtedness of
Foreign Subsidiaries to Company or any Subsidiary Guarantor permitted by
subsection 7.1(iv) and all Contingent Obligations permitted by subsection
7.4(ix) does not exceed $40,000,000 (plus any Additional Contributions not being
utilized by Company or any of its Subsidiaries for any other purpose under this
subsection 7.3 or subsection 7.1 or 7.4 (other than Additional Contributions
loaned to a Foreign Subsidiary under subsection 7.1(iv), and the corresponding
Investment in respect of such loan, for the purpose of (a) Permitted
Acquisitions under subsection (viii), (b) Permitted Acquisitions or other
Investments under subsection 7.3(xiv) or (c) satisfying Contingent Obligations
under subsection 7.4(ix))) at any time outstanding;

 

(x)            Company and its Subsidiaries (other than Dormant Subsidiaries)
may receive and hold promissory notes and other non-Cash consideration received
in connection with any Asset Sale permitted by subsection 7.7;

 

(xi)           Company and its Subsidiaries (other than Dormant Subsidiaries)
may acquire Securities or Investments in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to Company or any of its
Subsidiaries, including Securities or Investments received in connection with
the bankruptcy, insolvency or reorganization of the Person obligated on such
Indebtedness or claim, or as security for any such Indebtedness or claim;

 

(xii)          Company and its Subsidiaries (other than Dormant Subsidiaries)
may make loans (financing equipment sold by Company and its Subsidiaries) or
equipment leases to customers doing business with Company and its Subsidiaries
in an aggregate principal amount not to exceed $40,000,000 at any time
outstanding (with the principal amount of such leases to be deemed to be equal
to the discounted present value, at a market rate of interest, of the remaining
rental payments plus any residual value of the leased equipment as shown on
Company’s financial statements);

 

111

--------------------------------------------------------------------------------


 

(xiii)         Company and its Subsidiaries (other than Dormant Subsidiaries)
may make loans to customers doing business with Company and its Subsidiaries in
settlement of accounts receivable owing to Company or any of its Subsidiaries
from such customer in an aggregate principal amount not to exceed $15,000,000 at
any time outstanding;

 

(xiv)        Company and its Subsidiaries (other than Dormant Subsidiaries) may
make Permitted Acquisitions and make and own other Investments in an aggregate
amount (without duplication) not to exceed $20,000,000 at any time outstanding
(plus (a) in the case of Permitted Acquisitions, any Additional Contributions
not being utilized by Company or any of its Subsidiaries for any other purpose
under subsection 7.1, 7.3(ix) or 7.4 (other than Additional Contributions loaned
to a Foreign Subsidiary under subsection 7.1(iv), and the corresponding
Investment in respect of such loan, for the purpose of (1) Permitted
Acquisitions or other Investments under subsection 7.3(viii) or 7.3(xiv) or
(2) satisfying Contingent Obligations under subsection 7.4(ix)), which, when
aggregated with any Additional Contributions made for purposes of Permitted
Acquisitions permitted by subsection 7.3(vii) or 7.3(viii), do not exceed
$40,000,000 at any time outstanding and (b) in the case of other Investments,
any Additional Contributions not being utilized by Company and its Subsidiaries
for any other purpose under subsection 7.1 , 7.3(ix) or 7.4 (other than
Additional Contributions loaned to a Foreign Subsidiary under subsection
7.1(iv)), and the corresponding Investment in respect of such loan, for the
purpose of (1) Permitted Acquisitions or other Investments under subsection
7.3(viii) or 7.3(xiv) or (2) satisfying Contingent Obligations under subsection
7.4(ix)), which, when aggregated with any Additional Contributions made for
purposes of Permitted Acquisitions permitted by subsection 7.3(vii) or
7.3(viii), do not exceed $60,000,000 at any time outstanding); and

 

(xv)         Company and its Subsidiaries (other than Dormant Subsidiaries) may
make loans and advances to officers, directors or employees for business-related
travel expenses, moving expenses and other similar expenses, in each case
incurred in the ordinary course of business or consistent with past practice.

 

7.4                       Contingent Obligations.

 

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or become or remain liable with respect to any Contingent
Obligation, except:

 

(i)            Subsidiary Guarantors may become and remain liable with respect
to Contingent Obligations in respect of the Guaranty;

 

(ii)           Company may become and remain liable with respect to Contingent
Obligations in respect of Letters of Credit;

 

(iii)          Company and its Subsidiaries (other than Dormant Subsidiaries)
may become and remain liable with respect to Contingent Obligations under Hedge
Agreements;

 

112

--------------------------------------------------------------------------------


 

(iv)          Company and its Subsidiaries (other than Dormant Subsidiaries) may
become and remain liable with respect to Contingent Obligations in respect of
customary indemnification and purchase price adjustment obligations incurred in
connection with Asset Sales or other sales of assets;

 

(v)           Company and its Subsidiaries (other than Dormant Subsidiaries) may
become and remain liable with respect to Contingent Obligations in respect of
any Indebtedness of Company or any of its Domestic Subsidiaries permitted by
subsection 7.1;

 

(vi)          Company and its Subsidiaries, as applicable, may remain liable
with respect to Contingent Obligations described in Schedule 7.4 annexed hereto;

 

(vii)         Subsidiary Guarantors may remain liable with respect to Contingent
Obligations arising under their subordinated guaranties of the Subordinated
Notes, provided that the Subordinated Notes have been defeased;

 

(viii)        Company and its Subsidiaries (other than Dormant Subsidiaries) may
become and remain liable with respect to other Contingent Obligations; provided
that the amount of such Contingent Obligations shall not exceed $5,000,000 at
any time outstanding;

 

(ix)           Company and its Subsidiaries (other than Dormant Subsidiaries)
may become and remain liable with respect to Contingent Obligations in respect
of any obligations of any Foreign Subsidiary; provided that the aggregate amount
(without duplication) of all such Contingent Obligations, all Indebtedness of
Foreign Subsidiaries to Company or any Subsidiary Guarantor permitted by
subsection 7.1(iv) and all Investments in Foreign Subsidiaries permitted by
subsection 7.3(ix) does not exceed $40,000,000 (plus any Additional
Contributions not being utilized by Company or any of its Subsidiaries for any
other purpose under this subsection 7.4 or subsections 7.1 or 7.3) at any time
outstanding;

 

(x)            Company and the Subsidiary Guarantors may become and remain
liable with respect to Contingent Obligations in respect of any obligations of
Company or any Subsidiary Guarantor not prohibited by this Agreement; and

 

(xi)           Any Subsidiary of Company (other than the Subsidiary Guarantors)
may become and remain liable with respect to Contingent Obligations in respect
of any other Subsidiary not prohibited by this Agreement.

 

7.5                       Restricted Junior Payments.

 

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Junior Payment; provided that Company may (i) make regularly scheduled payments
of interest in respect of any Subordinated Indebtedness in accordance with the
terms of, and only to the extent required by,

 

113

--------------------------------------------------------------------------------


 

and subject to the subordination provisions contained in, the indenture or other
agreement pursuant to which such Subordinated Indebtedness was issued, as such
indenture or other agreement may be amended from time to time to the extent not
prohibited by this Agreement; (ii) make Restricted Junior Payments to Holdings
or United Online (a) provided such amounts are reflected in the calculation of
Consolidated Net Income, to the extent necessary to permit Holdings to pay
Company’s allocated share of general administrative costs and expenses to United
Online, (b) to the extent necessary to permit Holdings to reimburse United
Online for the allocated tax liabilities of Company, in each case so long as
Holdings applies the amount of any such Restricted Junior Payment for such
purpose or to make payments under a tax sharing agreement with United Online
permitted under subsection 7.9 which provides for payment by Company and its
Subsidiaries of the taxes of United Online allocable to Holdings, Company and
its Subsidiaries, and (c) for RSU Payments that constitute Restricted Junior
Payments; and (iii) Company may make all payments necessary in connection with
the Merger Agreement (including payments to defease and/or repurchase
Subordinated Notes).

 

7.6                       Financial Covenants.

 

A.            Minimum Consolidated Fixed Charge Coverage Ratio.  Company shall
not permit the Consolidated Fixed Charge Coverage Ratio as of the last day of
the most recently ended Fiscal Quarter to be less than the ratio set forth below
opposite the applicable Fiscal Quarter:

 

114

--------------------------------------------------------------------------------


 

Period

 

Minimum Consolidated Fixed Charge
Coverage Ratio

 

 

 

 

 

December 31, 2008

 

1.65:1.00

 

 

 

 

 

March 31, 2009

 

1.65:1.00

 

June 30, 2009

 

1.65:1.00

 

September 30, 2009

 

1.65:1.00

 

December 31, 2009

 

1.65:1.00

 

 

 

 

 

March 31, 2010

 

1.65:1.00

 

June 30, 2010

 

1.65:1.00

 

September 30, 2010

 

1.65:1.00

 

December 31, 2010

 

1.65:1.00

 

 

 

 

 

March 31, 2011

 

1.65:1.00

 

June 30, 2011

 

1.65:1.00

 

September 30, 2011

 

1.65:1.00

 

December 31, 2011

 

1.65:1.00

 

 

 

 

 

March 31, 2012

 

1.65:1.00

 

June 30, 2012

 

1.65:1.00

 

September 30, 2012

 

1.65:1.00

 

December 31, 2012

 

1.65:1.00

 

 

 

 

 

March 31, 2013

 

1.65:1.00

 

June 30, 2013

 

1.65:1.00

 

September 30, 2013

 

1.65:1.00

 

December 31, 2013 and any Fiscal Quarter thereafter

 

1.70:1.00

 

 

B.            Maximum Leverage Ratio.  Company shall not permit the Consolidated
Leverage Ratio as of the last day of the most recently ended Fiscal Quarter
ending on the dates set forth below to exceed the correlative ratio indicated:

 

115

--------------------------------------------------------------------------------


 

Period

 

Maximum Leverage Ratio

 

 

 

 

 

December 31, 2008

 

4.75:1.00

 

 

 

 

 

March 31, 2009

 

4.75:1.00

 

June 30, 2009

 

4.75:1.00

 

September 30, 2009

 

4.75:1.00

 

December 31, 2009

 

4.50:1.00

 

 

 

 

 

March 31, 2010

 

4.50:1.00

 

June 30, 2010

 

4.50:1.00

 

September 30, 2010

 

4.50:1.00

 

December 31, 2010

 

4.00:1.00

 

 

 

 

 

March 31, 2011

 

4.00:1.00

 

June 30, 2011

 

4.00:1.00

 

September 30, 2011

 

4.00:1.00

 

December 31, 2011

 

3.50:1.00

 

 

 

 

 

March 31, 2012

 

3.50:1.00

 

June 30, 2012

 

3.50:1.00

 

September 30, 2012

 

3.50:1.00

 

December 31, 2012

 

3.25:1.00

 

 

 

 

 

March 31, 2013

 

3.00:1.00

 

June 30, 2013

 

3.00:1.00

 

September 30, 2013

 

3.00:1.00

 

December 31, 2013 and any Fiscal Quarter thereafter

 

2.50:1.00

 

 

7.7                       Restriction on Fundamental Changes; Asset Sales.

 

Company shall not, and shall not permit any of its Subsidiaries to enter into
any transaction of merger or consolidation, or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease or
sub-lease (as lessor or sublessor), transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business,
property or assets (including its notes or receivables and Capital Stock of a
Subsidiary, whether newly issued or outstanding), whether now owned or hereafter
acquired, except:

 

(i)            (a) any Subsidiary of Company may be merged with or into Company
or any wholly-owned Subsidiary Guarantor, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to Company or

 

116

--------------------------------------------------------------------------------


 

any wholly-owned Subsidiary Guarantor (or, in the case of a Foreign Subsidiary,
to another Foreign Subsidiary); provided that, in the case of such a merger,
Company or such wholly-owned Subsidiary Guarantor shall be the continuing or
surviving Person; and (b) any Foreign Subsidiary may be merged with or into any
other Foreign Subsidiary;

 

(ii)           Company and its Subsidiaries (other than Dormant Subsidiaries)
may sell, lease or otherwise dispose of assets in transactions that do not
constitute Asset Sales; provided that the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof;

 

(iii)          Company and its Subsidiaries (other than Dormant Subsidiaries)
may dispose of obsolete, worn out or surplus property in the ordinary course of
business;

 

(iv)          Company and its Subsidiaries (other than Dormant Subsidiaries) may
make Asset Sales of assets having a fair market value not in excess of
$10,000,000 and may sell Florists’ Transworld Delivery, Inc.’s headquarters
located at 3113 Woodcreek Drive, Downers Grove, Illinois; provided that (a) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof; (b) 75% of the consideration received shall be
Cash or Cash Equivalents; (c) no Event of Default shall have occurred or be
continuing after giving effect thereto; and (d) the proceeds of such Asset Sales
shall be applied as required by subsection 2.4B(iv)(a) or subsection 2.4D;

 

(v)           Company and its Subsidiaries may sell real property located in
Sleaford, England owned by any Subsidiary of Company;

 

(vi)          in order to resolve disputes that occur in the ordinary course of
business, Company and its Subsidiaries (other than Dormant Subsidiaries) may
discount or otherwise compromise for less than the face value thereof, notes or
accounts receivable;

 

(vii)         Company or a Subsidiary (other than a Dormant Subsidiary) may sell
or dispose of shares of Capital Stock of any of its Subsidiaries in order to
qualify members of the Governing Body of the Subsidiary if required by
applicable law;

 

(viii)        any Person may be merged with or into Company or any Subsidiary
(other than any Dormant Subsidiary) if the acquisition of the Capital Stock of
such Person by Company or such Subsidiary would have been permitted pursuant to
subsection 7.3; provided that (a) in the case of Company, Company shall be the
continuing or surviving Person, (b) if a Subsidiary is not the surviving or
continuing Person, the surviving Person becomes a Subsidiary and complies with
the provisions of subsections 6.8 and 6.9 and (c) no Potential Event of Default
or Event of Default shall have occurred or be continuing after giving effect
thereto;

 

(ix)           Company or a Subsidiary (other than a Dormant Subsidiary) may, in
the ordinary course of business, dispose of Hedge Agreements;

 

117

--------------------------------------------------------------------------------


 

(x)                                   Company and its Subsidiaries (other than
Dormant Subsidiaries) may sell or grant licenses to use Intellectual Property to
the extent such licenses do not prohibit the licensor from using such
Intellectual Property;

 

(xi)                                Company and its Subsidiaries may consummate
the Acquisition and Merger in accordance with the terms and conditions of the
Merger Agreement;

 

(xii)                             Company and its Subsidiaries may settle
accounts receivable owing to Company or any of its Subsidiaries in connection
with the making of loans permitted by subsection 7.3(xii);

 

(xiii)                          Company and its Subsidiaries may transfer
property as a result of casualty or condemnation events;

 

(xiv)                         Company and its Subsidiaries may enter into leases
and subleases of real and personal property in the ordinary course of business;

 

(xv)                            Company and its Subsidiaries may sell or dispose
of shares of Capital Stock of any of its Subsidiaries in order to qualify
members of the Governing Body of the Subsidiary if required by applicable law;
and

 

(xvi)                         Company and its Subsidiaries may dispose of Cash
or Cash Equivalents in transactions not prohibited by this Agreement.

 

7.8                       Consolidated Capital Expenditures.

 

Company shall not, and shall not permit its Subsidiaries to, make or incur
Consolidated Capital Expenditures, in any calendar year indicated below, in an
aggregate amount in excess of the corresponding amount (the “Maximum
Consolidated Capital Expenditures Amount”) set forth below opposite such
calendar year; provided that the Maximum Consolidated Capital Expenditures
Amount for any calendar year shall be increased by an amount equal to the
excess, if any, of the Maximum Consolidated Capital Expenditures Amount for the
previous calendar year (without giving effect to any adjustment in accordance
with this proviso) over the actual amount of Consolidated Capital Expenditures
for such previous calendar year with the Consolidated Capital Expenditures in
such following calendar year to be applied first to such unused amounts;
provided, further that in no event shall the amount of such increase exceed 50%
of the Maximum Consolidated Capital Expenditures Amount for such previous
calendar year (prior to any adjustment in accordance with this proviso);
provided further that the foregoing limitations shall not restrict Consolidated
Capital Expenditures funded with Net Securities Proceeds:

 

118

--------------------------------------------------------------------------------


 

Calendar Year

 

Maximum Consolidated
Capital Expenditures

 

 

 

 

 

2008

 

$

14,000,000

 

2009

 

$

18,000,000

 

2010

 

$

10,000,000

 

2011

 

$

11,000,000

 

2012

 

$

11,000,000

 

2013

 

$

12,000,000

 

 

7.9                               Transactions with Shareholders and Affiliates.

 

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Company, on terms that are less favorable to
Company or that Subsidiary in any material respect, taken as a whole, as the
case may be, than those that would have been obtained at the time from Persons
who are not an Affiliate; provided that the foregoing restriction shall not
apply to:

 

(i)            any transaction between Company and any of its wholly-owned
Subsidiaries or between any of its wholly-owned Subsidiaries;

 

(ii)           indemnification payments (including reimbursement of fees and
expenses) to officers, directors, employees or consultants of Company or any of
its Subsidiaries;

 

(iii)          any Restricted Junior Payment permitted by subsection 7.5;

 

(iv)          Investments permitted by subsection 7.3;

 

(v)           any transaction involving consideration of $2,000,000 or less per
annum;

 

(vi)          any employment agreement, employee benefit plan, officer or
director indemnification agreement or any similar arrangement entered into by
Company or any of its Subsidiaries in the ordinary course of business and
payments or issuances of Equity Interests of United Online pursuant thereto;

 

(vii)         any tax sharing agreements of Company or any of its Subsidiaries
entered into with United Online and any of its Subsidiaries providing for
Company and

 

119

--------------------------------------------------------------------------------


 

its Subsidiaries to pay the portion of United Online’s consolidated taxes
directly attributed to Holdings, Company and its Subsidiaries;

 

(viii)        the existence of, or the performance by Company or any its
Subsidiaries of its obligations under the terms of, the Merger Agreement; and

 

(ix)           marketing, advertising and cross promotional arrangements
regarding the promotion and sale of the products and services of Company or any
of its Subsidiaries, on one side, and the promotion and sale of the products and
services of United Online or any of its Subsidiaries, on the other side,
provided (a) with respect to such marketing, advertising and cross promotional
arrangements provided by Company and its Subsidiaries, the amounts paid to
Company and its Subsidiaries shall be at least equal to the out-of-pockets cost
incurred by Company and its Subsidiaries and shall not exceed $15,000,000 in any
calendar year and (b) with respect to marketing, advertising and cross
promotional arrangements provided to Company and its Subsidiaries, the amount
paid by Company and its Subsidiaries shall be reasonable in the good faith
judgment of Company taking into account all relevant factors including the
market value of the benefit received by Company and the market value of such
promotions, products or services to the extent ascertainable and shall not
exceed $15,000,000 in any calender year;

 

(x)            agreements in connection with RSU Payments; and

 

(xi)           agreements between United Online and its Subsidiaries (other than
the Loan Parties and their Subsidiaries) on the one hand, and the Loan Parties,
on the other hand, with respect to good faith allocations of expenses relating
to, and cost sharing arrangements relating to, general and administrative
matters.

 

7.10                        Sales and Lease-Backs.

 

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (i) that Company or any of its Subsidiaries has sold or transferred or
is to sell or transfer to any other Person (other than Company or any of its
Subsidiaries) or (ii) that Company or any of its Subsidiaries intends to use for
substantially the same purpose as any other property that has been or is to be
sold or transferred by Company or any of its Subsidiaries to any Person (other
than Company or any of its Subsidiaries) in connection with such lease; provided
that (a) Company and its Subsidiaries (other than Dormant Subsidiaries) may
become and remain liable as lessee, guarantor or other surety with respect to
any such lease if and to the extent that Company or any of its Subsidiaries
would be permitted to enter into, and remain liable under, such lease to the
extent that the transaction would be permitted by subsection 7.1, assuming the
sale and lease-back transaction constituted Indebtedness in a principal amount
equal to the gross proceeds of the sale and (b) so long as no Event of Default
has occurred and is continuing or shall be caused thereby, Company or any of its
Subsidiaries may sell and become and remain liable as lessee with respect to a
lease for (x) 

 

120

--------------------------------------------------------------------------------


 

Company’s headquarters located at 3113 Woodcreek Drive, Downers Grove, Illinois
and (y) any real property owned by Company or its Subsidiaries and located in
Sleaford, England, in each case, so long as the Net Asset Sale Proceeds
resulting therefrom are applied to prepay the Loans and/or reduce permanently
the Revolving Loan Commitment Amount in an amount equal to such proceeds.

 

7.11                        Conduct of Business.

 

From and after the Closing Date, Company shall not, and shall not permit any of
its Subsidiaries to, engage in any business other than (i) the businesses
engaged in by Company and its Subsidiaries on the Closing Date and reasonably
ancillary, complementary, similar or related businesses and (ii) such other
lines of business as may be consented to by Requisite Lenders.

 

7.12                        Fiscal Year.

 

Company shall not change its Fiscal Year-end from June 30; provided that
notwithstanding the foregoing, Company may change its Fiscal Year-end to
December 31.

 

Section 8.                                                  EVENTS OF DEFAULT

 

If, following the Closing Date, any of the following conditions or events
(“Events of Default”) shall occur:

 

8.1                               Failure to Make Payments When Due.

 

(a) Failure by Company to pay any installment of principal of any Loan when due,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise; or (b) failure by Company to pay when due
any amount payable to an Issuing Lender in reimbursement of any drawing under a
Letter of Credit; or failure by Company to pay any interest on any Loan or any
fee or any other amount due under this Agreement within five days after the date
due; or

 

8.2                               Default in Other Agreements.

 

(i)            Failure of Holdings, Company or any of its Subsidiaries to pay
when due any principal of or interest on or any other amount payable in respect
of one or more items of Indebtedness (other than Indebtedness referred to in
subsection 8.1),  Contingent Obligations in respect of Indebtedness, Hedging
Obligations or letters of credit in an individual principal amount of $7,500,000
or more or an aggregate principal amount of $12,500,000 or more, in each case
beyond the end of any grace period provided therefor (provided that, in the case
of any Hedging Obligation, the amount counted for this purpose shall be the
amount payable by Holdings, Company or any of its Subsidiaries if such Hedging
Obligation were terminated at such time); or

 

(ii)           breach or default by Holdings, Company or any of its Subsidiaries
with respect to any other material term of (a) one or more items of Indebtedness
(or

 

121

--------------------------------------------------------------------------------


 

Contingent Obligations in respect of Indebtedness, Hedging Obligations or
letters of credit) in the aggregate principal amount referred to in clause
(i) above or (b) any loan agreement, mortgage, indenture or other agreement
relating to such item(s) of Indebtedness or Contingent Obligation(s), if the
effect of such breach or default is to cause, or to permit the holder or holders
of that Indebtedness or Contingent Obligation(s) (or a trustee on behalf of such
holder or holders) to cause, that Indebtedness or Contingent Obligation(s) to
become or be declared due and payable prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be (provided such breach
or default has not been cured or waived or ceased to be continuing); or

 

8.3                       Breach of Certain Covenants.

 

Failure of Company to perform or comply with any term or condition contained in
subsection 2.5 or 6.2 or Section 7 of this Agreement; or

 

8.4                       Breach of Warranty.

 

Any representation, warranty, certification or other statement made by Company
or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Company or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect on the date as of which made; or

 

8.5                       Other Defaults Under Loan Documents.

 

Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within 30 days after the earlier
of (i) a Responsible Officer of Company or such Loan Party becoming aware of
such default or (ii) receipt by Company and such Loan Party of notice from
Administrative Agent or any Lender of such default; or

 

8.6                       Involuntary Bankruptcy; Appointment of Receiver, etc.

 

(i)            A court having jurisdiction in the premises shall enter a decree
or order for relief in respect of Holdings, Company or any of its Significant
Subsidiaries in an involuntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law; or

 

(ii)           an involuntary case shall be commenced against Holdings, Company
or any of its Significant Subsidiaries under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over

 

122

--------------------------------------------------------------------------------


 

Holdings, Company or any of its Significant Subsidiaries, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of Holdings, Company or any of its Significant Subsidiaries for all or
a substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of Holdings, Company or any of its Significant Subsidiaries, and any
such event described in this clause (ii) shall continue for 60 days unless
dismissed, bonded or discharged; or

 

8.7                       Voluntary Bankruptcy; Appointment of Receiver, etc.

 

(i)            Holdings, Company or any of its Significant Subsidiaries shall
have an order for relief entered with respect to it or commence a voluntary case
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or Holdings, Company or any of
its Significant Subsidiaries shall make any assignment for the benefit of
creditors; or

 

(ii)           Holdings, Company or any of its Significant Subsidiaries shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due; or

 

8.8                       Judgments and Attachments.

 

Any money judgment, writ or warrant of attachment or similar process
involving in the aggregate at any time an amount in excess of $15,000,000, in
any case to the extent not adequately covered by insurance as to which a solvent
and unaffiliated insurance company has acknowledged coverage, (i) shall be
entered or filed against Company or any of its Subsidiaries or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of 60 consecutive days (in any event later than five days prior to
the date of any action to foreclose or collect upon its judgment); or

 

8.9                       Dissolution.

 

Any order, judgment or decree shall be entered against Holdings, Company or any
of its Significant Subsidiaries decreeing the dissolution or split up of
Holdings, Company or that Significant Subsidiary and such order shall remain
undischarged or unstayed for a period in excess of 30 days; or

 

123

--------------------------------------------------------------------------------


 

8.10                Employee Benefit Plans.

 

There shall occur one or more ERISA Events or similar events in respect of any
Foreign Plans, that individually or in the aggregate result in or could
reasonably be expected to result in a Material Adverse Effect; or

 

8.11                Change in Control.

 

A Change in Control shall have occurred; or

 

8.12                        Invalidity of Loan Documents; Failure of Security;
Repudiation of Obligations.

 

At any time after the execution and delivery thereof, (i) any Loan Document or
any material provision thereof, for any reason other than the satisfaction in
full of all Obligations, shall cease to be in full force and effect (other than
in accordance with its terms) in any material respect or shall be declared to be
null and void, (ii) Administrative Agent shall not have or shall cease to have a
valid and perfected First Priority Lien in any material portion of the
Collateral purported to be covered by the Collateral Documents, in each case for
any reason other than the failure of Administrative Agent or any Lender to take
any action within its control, or (iii) any Loan Party shall contest the
validity or enforceability of any Loan Document or any provision thereof in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Loan Document or any provision
thereof to which it is a party; or

 

8.13                Conduct of Business By Holdings.

 

Holdings shall (i) engage in any business other than entering into and
performing its obligations incidental to, under and in accordance with the Loan
Documents to which it is a party (which, for the avoidance of doubt, shall
include the ability to make Restricted Junior Payments to the extent permitted
by this Agreement) or related to or incidental to its ownership of Company or
(ii) own any assets other than (a) the Capital Stock of Company and (b) Cash and
Cash Equivalents in an amount not to exceed $5,000,000 at any one time for the
purpose of paying general operating expenses of Holdings (excluding funds
permitted to be paid or distributed to Holdings or capital contributions to and
issuances of equity by Holdings); or

 

8.14                Conduct of Business By Dormant Subsidiaries.

 

Any of the Dormant Subsidiaries (i) engages in any business other than entering
into and performing its obligations under, incidental to and in accordance with
the Loan Documents to which it is a party (if any) or (ii) owns any assets
(other than Renaissance Greeting Cards, Inc. in respect of the subordinated note
dated December 21, 2005 issued by Marian Heath Greeting Cards, LLC) or (iii) has
any Indebtedness or other liability in respect of Indebtedness or any
Contractual Obligation; or

 

124

--------------------------------------------------------------------------------


 

8.15                Failure to Consummate Acquisition or Merger.

 

The conditions set forth in subsection 4.2N shall not be satisfied concurrently
with the making of the initial Loan, or the Acquisition or Merger shall be
unwound, reversed or otherwise rescinded in whole or in part for any reason;

 

THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans, (b) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (whether or not any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letter of Credit), and (c) all other Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by Company, and the obligation of each Lender to make any Loan, the
obligation of Administrative Agent to issue any Letter of Credit and the right
of any Lender to issue any Letter of Credit hereunder shall thereupon terminate,
and (ii) upon the occurrence and during the continuation of any other Event of
Default, Administrative Agent shall, upon the written request or with the
written consent of Requisite Lenders, by written notice to Company, declare all
or any portion of the amounts described in clauses (a) through (c) above to be,
and the same shall forthwith become, immediately due and payable, and the
obligation of each Lender to make any Loan, the obligation of Administrative
Agent to issue any Letter of Credit and the right of any Lender to issue any
Letter of Credit hereunder shall thereupon terminate; provided that the
foregoing shall not affect in any way the obligations of Revolving Lenders under
subsection 3.3C(i) or the obligations of Revolving Lenders to purchase
assignments of any unpaid Swing Line Loans as provided in subsection 2.1A(iv).

 

Any amounts described in clause (b) above, when received by Administrative
Agent, shall be held by Administrative Agent pursuant to the terms of the
Security Agreement and shall be applied as therein provided.

 

Section 9.                                          ADMINISTRATIVE AGENT

 

9.1                       Appointment.

 

A.            Appointment of Administrative Agent.  Wells Fargo is hereby
appointed Administrative Agent hereunder and under the other Loan Documents. 
Each Lender hereby authorizes Administrative Agent to act as its agent in
accordance with the terms of this Agreement and the other Loan Documents.  Wells
Fargo agrees to act upon the express conditions contained in this Agreement and
the other Loan Documents, as applicable.  The provisions of this Section 9 are
solely for the benefit of Agents and Lenders and no Loan Party shall have rights
as a third party beneficiary of any of the provisions thereof.  In performing
its functions and duties under this Agreement, Administrative Agent (other than
as provided in subsection 2.1D) shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Company or any other Loan Party.

 

125

--------------------------------------------------------------------------------


 

Administrative Agent may execute any of its duties under this Agreement or any
other Loan Document by or through agents, employees or attorneys-in-fact
appointed by Administrative Agent in its sole discretion.  Administrative Agent
and any such sub-agent may perform any and all of the duties of Administrative
Agent and exercise the rights and powers of Administrative Agent by or through
their respective Affiliates and the partners, directors, officers, employees,
agents and advisors of such Person and of such Person’s Affiliates (“Related
Parties”).  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of Administrative Agent and any such
sub-agent.

 

B.            Appointment of Supplemental Collateral Agents.  It is the purpose
of this Agreement and the other Loan Documents that there shall be no violation
of any law of any jurisdiction denying or restricting the right of banking
corporations or associations to transact business as agent or trustee in such
jurisdiction.  It is recognized that in case of litigation under this Agreement
or any of the other Loan Documents, and in particular in case of the enforcement
of any of the Loan Documents, or in case Administrative Agent deems that by
reason of any present or future law of any jurisdiction it may not exercise any
of the rights, powers or remedies granted herein or in any of the other Loan
Documents or take any other action which may be desirable or necessary in
connection therewith, it may be necessary that Administrative Agent appoint an
additional individual or institution as a separate trustee, co-trustee,
collateral agent or collateral co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental Collateral
Agent” and collectively as “Supplemental Collateral Agents”).

 

In the event that Administrative Agent appoints a Supplemental Collateral Agent
with respect to any Collateral, (i) each and every right, power, privilege or
duty expressed or intended by this Agreement or any of the other Loan Documents
to be exercised by or vested in or conveyed to Administrative Agent with respect
to such Collateral shall be exercisable by and vest in such Supplemental
Collateral Agent to the extent, and only to the extent, necessary to enable such
Supplemental Collateral Agent to exercise such rights, powers and privileges
with respect to such Collateral and to perform such duties with respect to such
Collateral, and every covenant and obligation contained in the Loan Documents
and necessary to the exercise or performance thereof by such Supplemental
Collateral Agent shall run to and be enforceable by either Administrative Agent
or such Supplemental Collateral Agent, and (ii) the provisions of this Section 9
and of subsections 10.2 and 10.3 that refer to Administrative Agent shall inure
to the benefit of such Supplemental Collateral Agent and all references therein
to Administrative Agent shall be deemed to be references to Administrative Agent
and/or such Supplemental Collateral Agent, as the context may require.

 

Should any instrument in writing from Company or any other Loan Party be
required by any Supplemental Collateral Agent so appointed by Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, Company shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by Administrative Agent.  In case any Supplemental Collateral
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental

 

126

--------------------------------------------------------------------------------


 

Collateral Agent, to the extent permitted by law, shall vest in and be exercised
by Administrative Agent until the appointment of a new Supplemental Collateral
Agent.

 

C.            Control.  Each Lender and Administrative Agent hereby appoint each
other Lender as agent for the purpose of perfecting Administrative Agent’s
security interest in assets that, in accordance with the UCC, can be perfected
by possession or control.

 

9.2                       Powers and Duties; General Immunity.

 

A.            Powers; Duties Specified.  Each Lender irrevocably authorizes
Administrative Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Loan Documents as
are specifically delegated or granted to Administrative Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto.  Administrative Agent shall have only those
duties and responsibilities that are expressly specified in this Agreement and
the other Loan Documents.  Administrative Agent may exercise such powers, rights
and remedies and perform such duties by or through its agents or employees. 
Administrative Agent shall not have, by reason of this Agreement or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender or
Company; and nothing in this Agreement or any of the other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect of this Agreement or any of the
other Loan Documents except as expressly set forth herein or therein.

 

B.            Notice of Default.  If any Lender has given any notice to Company
or taken any other action with respect to a claimed Event of Default or
Potential Event of Default, it shall promptly provide a copy of such notice to
Administrative Agent.

 

C.            No Responsibility for Certain Matters.  No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by such Agent to Lenders or by or on
behalf of Company to such Agent or any Lender in connection with the Loan
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of Company or any other Person liable for the
payment of any Obligations, nor shall such Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Loan Documents or as
to the use of the proceeds of the Loans or the use of the Letters of Credit or
as to the existence or possible existence of any Event of Default or Potential
Event of Default.  Anything contained in this Agreement to the contrary
notwithstanding, Administrative Agent shall not have any liability arising from
confirmations of the amount of outstanding Loans or the Letter of Credit Usage
or the component amounts thereof.

 

D.            Exculpatory Provisions.  No Agent or any of its officers,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by such Agent

 

127

--------------------------------------------------------------------------------


 

under or in connection with any of the Loan Documents except to the extent
caused by such Agent’s gross negligence or willful misconduct.  An Agent shall
be entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection with this Agreement or any of the other
Loan Documents or from the exercise of any power, discretion or authority vested
in it hereunder or thereunder unless and until such Agent shall have received
instructions in respect thereof from Requisite Lenders (or such other Lenders as
may be required to give such instructions under subsection 10.6) and, upon
receipt of such instructions from Requisite Lenders (or such other Lenders, as
the case may be), such Agent shall be entitled to act or (where so instructed)
refrain from acting, or to exercise such power, discretion or authority, in
accordance with such instructions; provided that no Agent shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law.  Without prejudice to the generality of the foregoing, (i) each Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
communication (including any electronic message, Internet or intranet website
posting or other distribution), instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Company and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against an
Agent as a result of such Agent acting or (where so instructed) refraining from
acting under this Agreement or any of the other Loan Documents in accordance
with the instructions of Requisite Lenders (or such other Lenders as may be
required to give such instructions under subsection 10.6).

 

E.             Agents Entitled to Act as Lender.  The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, an Agent in its individual capacity as a Lender
hereunder.  With respect to its participation in the Loans and the Letters of
Credit, an Agent shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not performing the duties and
functions delegated to it hereunder, and the term “Lender” or “Lenders” or any
similar term shall, unless the context clearly otherwise indicates, include each
Agent in its individual capacity.  An Agent and its Affiliates may accept
deposits from, lend money to, acquire equity interests in and generally engage
in any kind of commercial banking, investment banking, trust, financial advisory
or other business with Company or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Company for services in connection with this Agreement and
otherwise without having to account for the same to Lenders.

 

9.3                               Independent Investigation by Lenders; No
Responsibility For Appraisal of Creditworthiness.

 

Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of Company and its Subsidiaries in connection
with the making of the Loans and the issuance of Letters of Credit hereunder and
that it has made and shall continue to make its own appraisal of the
creditworthiness of Company and its Subsidiaries. No Agent shall have any duty
or responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit

 

128

--------------------------------------------------------------------------------


 

or other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

 

9.4                       Right to Indemnity.

 

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent and its officers, directors, employees, agents, attorneys,
professional advisors and Affiliates to the extent that any such Person shall
not have been reimbursed by Company, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements and fees and disbursements of
any financial advisor engaged by Agents) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against an Agent or
such other Person in exercising the powers, rights and remedies of an Agent or
performing duties of an Agent hereunder or under the other Loan Documents or
otherwise in its capacity as Agent in any way relating to or arising out of this
Agreement or the other Loan Documents; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of an Agent
resulting solely from such Agent’s gross negligence or willful misconduct as
determined by a final judgment of a court of competent jurisdiction.  If any
indemnity furnished to an Agent or any other such Person for any purpose shall,
in the opinion of such Agent, be insufficient or become impaired, such Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished.

 

9.5                               Resignation of Agents; Successor
Administrative Agent and Swing Line Lender.

 

A.            Resignation; Successor Administrative Agent.  Any Agent may resign
at any time by giving 30 days’ prior written notice thereof to Lenders and
Company.  Upon any such notice of resignation by Administrative Agent, Requisite
Lenders shall have the right, upon five Business Days’ notice to, and, so long
as no Event of Default has occurred and is continuing, the consent of, Company
(which consent shall not be unreasonably withheld), to appoint a successor
Administrative Agent.  If no such successor shall have been so appointed by
Requisite Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, the retiring
Administrative Agent may, on behalf of Lenders, appoint a successor
Administrative Agent.  If Administrative Agent shall notify Lenders and Company
that no Person has accepted such appointment as successor Administrative Agent,
such resignation shall nonetheless become effective in accordance with
Administrative Agent’s notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents, except that
any Collateral held by Administrative Agent will continue to be held by it until
a Person shall have accepted the appointment of successor Administrative Agent,
and (ii) all payments, communications and determinations provided to be made by,
to or through Administrative Agent shall instead be made by, to or through each
Lender directly, until such time as Requisite Lenders appoint a successor
Administrative Agent in accordance with this subsection 9.5A.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent,

 

129

--------------------------------------------------------------------------------


 

that successor Administrative Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement (if not already discharged
as set forth above).  After any retiring Agent’s resignation hereunder, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was an Agent under this Agreement.

 

B.            Successor Swing Line Lender.  Any resignation of Administrative
Agent pursuant to subsection 9.5A shall also constitute the resignation of Wells
Fargo or its successor as Swing Line Lender, and any successor Administrative
Agent appointed pursuant to subsection 9.5A shall, upon its acceptance of such
appointment, become the successor Swing Line Lender for all purposes hereunder. 
In such event (i) Company shall prepay any outstanding Swing Line Loans made by
the retiring Administrative Agent in its capacity as Swing Line Lender,
(ii) upon such prepayment, the retiring Administrative Agent and Swing Line
Lender shall surrender any Swing Line Note held by it to Company for
cancellation, and (iii) if so requested by the successor Administrative Agent
and Swing Line Lender in accordance with subsection 2.1E, Company shall issue a
Swing Line Note to the successor Administrative Agent and Swing Line Lender
substantially in the form of Exhibit VII annexed hereto, in the amount of the
Swing Line Loan Commitment then in effect and with other appropriate insertions.

 

9.6                       Collateral Documents and Guaranties.

 

Each Lender (which terms shall include, for purposes of this subsection 9.6 any
Swap Counterparty) hereby further authorizes Administrative Agent, on behalf of
and for the benefit of Lenders, to enter into each Collateral Document as
secured party and to be the agent for and representative of Lenders under the
Guaranty, and each Lender agrees to be bound by the terms of each Collateral
Document and the Guaranty; provided that Administrative Agent shall not
(i) enter into or consent to any material amendment, modification, termination
or waiver of any provision contained in any Collateral Document or the Guaranty
or (ii) release any Collateral (except as otherwise expressly permitted or
required pursuant to the terms of this Agreement or the applicable Collateral
Document), in each case without the prior consent of Requisite Lenders (or, if
required pursuant to subsection 10.6, all Lenders); provided further, however,
that, without further written consent or authorization from Lenders,
Administrative Agent may execute any documents or instruments necessary to
(a) release any Lien encumbering any item of Collateral that is the subject of a
sale or other disposition of assets permitted by this Agreement or to which
Requisite Lenders have otherwise consented, (b) release any Subsidiary Guarantor
from the Guaranty if all of the Capital Stock of such Subsidiary Guarantor is
sold to any Person (other than an Affiliate of Company) pursuant to a sale or
other disposition permitted hereunder or to which Requisite Lenders have
otherwise consented or (c) subordinate the Liens of Administrative Agent, on
behalf of Lenders, to any Liens permitted by clauses (ii) and (iii) of
subsection 7.2A; provided that, in the case of a sale of such item of Collateral
or stock referred to in clause (a) or (b), the requirements of subsection 10.14
are satisfied.  Anything contained in any of the Loan Documents to the contrary
notwithstanding, Company, Administrative Agent and each Lender hereby agree that
(1) no Lender shall have any right individually to realize upon any of the
Collateral under any Collateral Document or to enforce the Guaranty, it being
understood and agreed that all powers, rights and remedies under the Collateral
Documents and

 

130

--------------------------------------------------------------------------------


 

the Guaranty may be exercised solely by Administrative Agent for the benefit of
Lenders in accordance with the terms thereof, and (2) in the event of a
foreclosure by Administrative Agent on any of the Collateral pursuant to a
public or private sale, Administrative Agent or any Lender may be the purchaser
of any or all of such Collateral at any such sale and Administrative Agent, as
agent for and representative of Lenders (but not any Lender or Lenders in its or
their respective individual capacities unless Requisite Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral payable by
Administrative Agent at such sale.

 

Without derogating from any other authority granted to Administrative Agent
herein or in the Collateral Documents or any other document relating thereto,
each Lender hereby specifically (i) authorizes Administrative Agent to enter
into pledge agreements pursuant to this subsection 9.6 with respect to the
Capital Stock of all existing and future first-tier Foreign Subsidiaries, which
pledge agreements may be governed by the laws of each of the jurisdictions of
formation of such Foreign Subsidiaries, as agent on behalf of each of Lenders,
with the effect that Lenders each become a secured party thereunder and
(ii) appoints Administrative Agent as its attorney-in-fact granting it the
powers to execute each such pledge agreement in its name and on its behalf, with
the effect that Lenders each become a secured party thereunder.  With respect to
each such pledge agreement, Administrative Agent has the power to sub-delegate
to third parties its powers as attorney-in-fact of each Lender.

 

9.7                       Duties of Other Agents.

 

To the extent that any Lender is identified in this Agreement as a co-agent,
documentation agent or syndication agent, such Lender shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such.  Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender.

 

9.8                       Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Holdings, Company or any of the Subsidiaries of
Holdings or Company, Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Administrative Agent shall have made
any demand on Company) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(i)            to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Loans and any other Obligations that
are owing and unpaid and to file such other papers or documents as may be
necessary or advisable in order to have the claims of Lenders and Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Agents and their

 

131

--------------------------------------------------------------------------------


 

agents and counsel and all other amounts due Lenders and Agents under
subsections 2.3 and 10.2) allowed in such judicial proceeding, and

 

(ii)           to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agents and their agents
and counsel, and any other amounts due Agents under subsections 2.3 and 10.2.

 

Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

Section 10.                                   MISCELLANEOUS

 

10.1                        Successors and Assigns; Assignments and
Participations in Loans and Letters of Credit.

 

A.            General.  This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders (it being
understood that Lenders’ rights of assignment are subject to the further
provisions of this subsection 10.1).  Neither Company’s rights nor obligations
hereunder nor any interest therein may be assigned or delegated by Company
without the prior written consent of all Lenders (and any attempted assignment
or transfer by Company without such consent shall be null and void).  No sale,
assignment or transfer or participation of any Letter of Credit or any
participation therein may be made separately from a sale, assignment, transfer
or participation of a corresponding interest in the Revolving Loan Commitment
and the Revolving Loans of the Revolving Lender effecting such sale, assignment,
transfer or participation.  Anything contained herein to the contrary
notwithstanding, except as provided in subsection 2.1A(iv) and subsection 10.5,
the Swing Line Loan Commitment and the Swing Line Loans of Swing Line Lender may
not be sold, assigned or transferred as described below to any Person other than
a successor Administrative Agent and Swing Line Lender to the extent
contemplated by subsection 9.5.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Affiliates of each of Administrative
Agent and Lenders and Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

132

--------------------------------------------------------------------------------


 

B.            Assignments.

 

(i)            Amounts and Terms of Assignments.  Any Lender may assign to one
or more Eligible Assignees all or any portion of its rights and obligations
under this Agreement; provided that (a), except (1) in the case of an assignment
of the entire remaining amount of the assigning Lender’s rights and obligations
under this Agreement or (2) in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund of a Lender, the aggregate amount of
the Revolving Loan Exposure, Tranche A Term Loan Exposure or Tranche B Term Loan
Exposure, as the case may be, of the assigning Lender and the assignee subject
to each such assignment shall not be less than $1,000,000, unless each of
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Company otherwise consents (each such consent not to be unreasonably
withheld or delayed), provided that concurrent assignments by or to two or more
Affiliated Funds shall be aggregated for purposes of determining the minimum
assignment amount, (b) each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, and any
assignment of all or any portion of a Revolving Loan Commitment, Revolving Loan
or Letter of Credit participation shall be made only as an assignment of the
same proportionate part of the assigning Lender’s Revolving Loan Commitment,
Revolving Loans and Letter of Credit participations and (c) the parties to each
assignment shall execute and deliver to Administrative Agent an Assignment
Agreement, together with a processing and recordation fee of $3,500 (unless the
assignee is a Lender, an Affiliate or an Approved Fund of a Lender, in which
case no fee shall be required, and provided that only one such processing and
recordation fee shall be required in connection with concurrent assignments by
or to two or more Affiliated Funds), and the Eligible Assignee, if it shall not
be a Lender, shall deliver to Administrative Agent information reasonably
requested by Administrative Agent, including such forms, certificates or other
evidence, if any, with respect to United States federal income tax withholding
matters as the assignee under such Assignment Agreement may be required to
deliver to Administrative Agent pursuant to subsection 2.7B(iv).

 

Upon such execution, delivery and any required consent, and recording in the
Register from and after the effective date specified in such Assignment
Agreement, (y) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment Agreement, shall have the rights and obligations of a Lender
hereunder and (z) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, relinquish its rights (other than any rights which survive
the termination of this Agreement under subsection 10.9B) and be released from
its obligations under this Agreement (and, in the case of an Assignment
Agreement covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto; provided that, anything contained in any of the Loan Documents to the
contrary notwithstanding, if such Lender is an Issuing Lender such Lender shall
continue to have all rights and obligations of an Issuing Lender until the
cancellation or expiration of any Letters of Credit issued by it and the
reimbursement of any amounts drawn thereunder).  The assigning Lender shall,

 

133

--------------------------------------------------------------------------------


 

upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its Notes, if any, to Administrative Agent for
cancellation, and thereupon new Notes shall, if so requested by the assignee
and/or the assigning Lender in accordance with subsection 2.1E, be issued to the
assignee and/or to the assigning Lender, substantially in the form of
Exhibit IV, Exhibit V or Exhibit VI annexed hereto, as the case may be, with
appropriate insertions, to reflect the amounts of the new Commitments and/or
outstanding Revolving Loans and/or outstanding Tranche A Term Loans and/or
Tranche B Term Loans, as the case may be, of the assignee and/or the assigning
Lender.  Other than as provided in subsection 2.1A(iv) and subsection 10.5, any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection 10.1B shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection 10.1C.

 

(ii)           Acceptance by Administrative Agent; Recordation in Register. 
Upon its receipt of an Assignment Agreement executed by an assigning Lender and
an assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee referred to in subsection 10.1B(i) and any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters that such assignee may be required to deliver to
Administrative Agent pursuant to subsection 2.7B(iv), Administrative Agent
shall, if each of Administrative Agent and Company have consented to the
assignment evidenced thereby (in each case to the extent such consent is
required pursuant to subsection 10.1B(i)), (a) accept such Assignment Agreement
by executing a counterpart thereof as provided therein (which acceptance shall
evidence any required consent of Administrative Agent to such assignment),
(b) record the information contained therein in the Register, and (c) give
prompt notice thereof to Company.  Administrative Agent shall maintain a copy of
each Assignment Agreement delivered to and accepted by it as provided in this
subsection 10.1B(ii).  No Assignment Agreement shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this subsection 10.1B(ii).

 

(iii)          Consent by Company.  If the consent of Company to an assignment
or to an Eligible Assignee is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified in
subsection 10.1B(i)), Company agrees not to unreasonably withhold or delay
giving its consent after the date notice thereof has been delivered by the
assigning Lender (through Administrative Agent).

 

(iv)          Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (an “SPC”), identified as such in writing from
time to time by the Granting Lender to Administrative Agent and Company, the
option to provide to Company all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to Company pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such

 

134

--------------------------------------------------------------------------------


 

Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  Each party hereto hereby agrees that no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender).  In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any state thereof.  In addition, notwithstanding anything to the
contrary contained in this subsection 10.1B(iv), any SPC may (i) with notice to,
but without the prior written consent of, Company and Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by Company and Administrative Agent) providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.  This subsection 10.1B(iv) may not be amended without the written consent
of the SPC.  An SPC shall not be entitled to the benefits of subsection 2.7
unless it complies with subsection 2.7B(iii) as though it were a Lender.

 

C.            Participations.  Any Lender may, without the consent of, or notice
to, Company or Administrative Agent, sell participations to one or more Persons
(other than a natural Person or Company or any of its Subsidiaries) in all or a
portion of such Lender’s rights and/or obligations under this Agreement;
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Company, Administrative
Agent and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver directly affecting (i) an extension of the
scheduled final maturity date of any Loan allocated to such participation,
(ii) a reduction of the principal amount of or the rate of interest payable on
any Loan allocated to such participation or (iii) an increase in the Commitment
allocated to such participation.  Subject to the further provisions of this
subsection 10.1C, Company agrees that each Participant shall be entitled to the
benefits of subsections 2.6D and 2.7 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection 10.1B.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of subsection 10.4 as though it were a Lender, provided such
Participant agrees to be subject to subsection 10.5 as though it were a Lender. 
A Participant shall not be entitled (i) in

 

135

--------------------------------------------------------------------------------


 

the case of subsection 2.7, to the rights or benefits set forth thereunder
unless Company is notified of the participation sold to such Participant and
such Participant agrees for the benefit of Company, to comply with subsection
2.7B(iv) as though it were a Lender and (ii) in the case of subsections 2.6D,
2.7 and 10.4, to the rights or benefits set forth thereunder, unless such
Participant provides written notice of its name and address to Administrative
Agent for recordation in the Register.

 

D.            Pledges and Assignments.  Any Lender may at any time pledge or
assign a security interest in all or any portion of its Loans, and the other
Obligations owed to such Lender, to secure obligations of such Lender, including
without limitation any pledge or assignment to secure obligations to any Federal
Reserve Bank; provided that (i) no Lender shall be relieved of any of its
obligations hereunder as a result of any such assignment or pledge and (ii) in
no event shall any assignee or pledgee be considered to be a “Lender” or be
entitled to require the assigning Lender to take or omit to take any action
hereunder.

 

E.             Information.  Each Lender may furnish any information concerning
Holdings, Company and its Subsidiaries in the possession of that Lender from
time to time to assignees and participants (including prospective assignees and
participants), subject to subsection 10.19.

 

F.             Agreements of Lenders.  Each Lender listed on the signature
pages hereof hereby agrees, and each Lender that becomes a party hereto pursuant
to an Assignment Agreement shall be deemed to agree, (i) that it is an Eligible
Assignee; (ii) that it has experience and expertise in the making of or
purchasing loans such as the Loans t; and (iii) that it will make or purchase
Loans for its own account in the ordinary course of its business and without a
view to distribution of such Loans within the meaning of the Securities Act or
the Exchange Act or other federal securities laws (it being understood that,
subject to the provisions of this subsection 10.1, the disposition of such Loans
or any interests therein shall at all times remain within its exclusive
control).

 

10.2                Expenses.

 

Whether or not the transactions contemplated hereby shall be consummated,
Company agrees to pay promptly:  (i) all reasonable and documented costs and
expenses of negotiation, preparation and execution of the Loan Documents and any
consents, amendments, waivers or other modifications thereto; (ii) all costs and
expenses of furnishing all opinions by counsel for Company (including any
opinions reasonably requested by Administrative Agent or Lenders as to any legal
matters arising hereunder (and customarily provided in such situations by
nationally recognized law firms) and of Company’s performance of and compliance
with all agreements and conditions on its part to be performed or complied with
under this Agreement and the other Loan Documents; (iii) all reasonable and
documented fees, expenses and disbursements of counsel to Administrative Agent
(but excluding costs of internal counsel) in connection with the negotiation,
preparation, execution and administration of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Company; provided that in the event the
initial Loans are not funded, Company’s Obligations under this clause shall not
exceed $200,000; (iv) all costs and

 

136

--------------------------------------------------------------------------------


 

expenses of creating and perfecting Liens in favor of Administrative Agent on
behalf of Lenders pursuant to any Collateral Document, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums, and reasonable and documented fees, expenses and
disbursements of counsel to Administrative Agent and of counsel providing any
opinions that Administrative Agent or Requisite Lenders may request in respect
of the Collateral Documents or the Liens created pursuant thereto; (v) all costs
and expenses (including the reasonable and documented fees, expenses and
disbursements of any auditors, accountants or appraisers and any environmental
or other consultants, advisors and agents employed or retained by Administrative
Agent or its counsel) of obtaining and reviewing any appraisals provided for
under subsection 4.2 or 6.9B and any environmental audits or reports provided
for under subsection 6.9A; (vi) all costs and expenses incurred by
Administrative Agent in connection with the custody or preservation of any of
the Collateral following the occurrence and during the continuance of an Event
of Default; (vii) all other costs and expenses incurred by Administrative Agent
in connection with any syndication of the Commitments prior to and for the first
90 days after the Closing Date; (viii) all costs and expenses, including
reasonable attorneys’ fees (but excluding costs of internal counsel) and fees,
costs and expenses of accountants, advisors and consultants, incurred by
Administrative Agent and its counsel relating to efforts to (a) evaluate or
assess any Loan Party, its business or financial condition and (b) protect,
evaluate, assess or dispose of any of the Collateral; provided that such costs
and expenses shall not exceed $50,000 prior to the occurrence of an Event of
Default without Company’s prior consent (such consent not to be unreasonably
withheld); and (viii) all costs and expenses, including attorneys’ fees (but
excluding costs of internal counsel), fees, costs and expenses of accountants,
advisors and consultants and costs of settlement, incurred by Administrative
Agent and Lenders in enforcing any Obligations of or in collecting any payments
due from any Loan Party hereunder or under the other Loan Documents (including
in connection with the sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Loan Documents) or in connection
with any refinancing or restructuring of the credit arrangements provided under
this Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings.

 

10.3                Indemnity.

 

In addition to the payment of expenses pursuant to subsection 10.2, whether or
not the transactions contemplated hereby shall be consummated, Company agrees to
defend (subject to Indemnitees’ selection of counsel), indemnify, pay and hold
harmless Agents and Lenders (including Issuing Lenders), and the officers,
directors, trustees, employees, agents, advisors and Affiliates of Agents and
Lenders (collectively called the “Indemnitees”), from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that Company shall
not have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise from
the gross negligence or willful misconduct of, or breach of any Loan Document
by, that Indemnitee as determined by a final judgment of a court of competent
jurisdiction.

 

As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any

 

137

--------------------------------------------------------------------------------


 

investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable documented fees and disbursements
of counsel for Indemnitees  in connection with any investigative, administrative
or judicial proceeding commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party or a potential party thereto, and
any fees or expenses incurred by Indemnitees in enforcing this indemnity),
whether direct, indirect or consequential and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including Lenders’ agreement to
make the Loans hereunder or the use or intended use of the proceeds thereof or
the issuance of Letters of Credit hereunder or the use or intended use of any
thereof, the failure of an Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Government Authority, or any enforcement
of any of the Loan Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty)) or
(ii) any Environmental Claim or any Hazardous Materials Activity relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of Company or any of its Subsidiaries.

 

To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, Company shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

 

10.4                Set-Off.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuation of any Event of Default each of the Lenders is hereby authorized by
Company at any time or from time to time, without notice to Company or to any
other Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, time or
demand, provisional or final, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by that Lender or any Affiliate
of that Lender to or for the credit or the account of Company and each other
Loan Party against and on account of the Obligations of Company or any other
Loan Party due and payable to that Lender or to any other Lender under this
Agreement, the Letters of Credit and participations therein and the other Loan
Documents, including all claims of any nature or description arising out of or
connected with this Agreement, the Letters of Credit and participations therein
or any other Loan Document, irrespective of whether or not that Lender shall
have made any demand hereunder.

 

138

--------------------------------------------------------------------------------


 

10.5                Ratable Sharing.

 

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary or mandatory payment (other than a payment or prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as Cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to that
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) that is greater than the proportion received by any
other Lender in respect of the Aggregate Amounts Due to such other Lender, then
the Lender receiving such proportionately greater payment shall, unless such
proportionately greater payment is required by the terms of this Agreement,
(i) notify Administrative Agent and each other Lender of the receipt of such
payment and (ii) apply a portion of such payment to purchase assignments (which
it shall be deemed to have purchased from each seller of an assignment
simultaneously upon the receipt by such seller of its portion of such payment)
of the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided that (a) if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such assignments shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest and (b) the foregoing provisions
shall not apply to (1) any payment made by Company pursuant to and in accordance
with the express terms of this Agreement or (2) any payment obtained by a Lender
as consideration for the assignment (other than an assignment pursuant to this
subsection 10.5) of or the sale of a participation in any of its Obligations to
any Eligible Assignee or Participant pursuant to subsection 10.1B.  Company
expressly consents to the foregoing arrangement and agrees that any purchaser of
an assignment so purchased may exercise any and all rights of a Lender as to
such assignment as fully as if that Lender had complied with the provisions of
subsection 10.1B with respect to such assignment.  In order to further evidence
such assignment (and without prejudice to the effectiveness of the assignment
provisions set forth above), each purchasing Lender and each selling Lender
agree to enter into an Assignment Agreement at the request of a selling Lender
or a purchasing Lender, as the case may be, in form and substance reasonably
satisfactory to each such Lender.

 

10.6                Amendments and Waivers.

 

No amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes, and no consent to any departure by Company therefrom,
shall in any event be effective without the written concurrence of Requisite
Lenders; provided, that no such amendment, modification, termination, waiver or
consent shall, without the consent of:

 

(a)           each Lender with Obligations directly affected (whose consent
shall be sufficient for any such amendment, modification, termination or waiver
without the consent of Requisite Lenders) (1) reduce the principal amount of any

 

139

--------------------------------------------------------------------------------


 

Loan, (2) postpone the scheduled final maturity date of any Loan, or postpone
the date or reduce the amount of any scheduled payment (but not prepayment) of
principal of any Loan, (3) postpone the date on which any interest or any fees
are payable, (4) decrease the interest rate borne by any Loan (other than any
waiver of any increase in the interest rate applicable to any of the Loans
pursuant to subsection 2.2E) or the amount of any fees payable hereunder (other
than any waiver of any increase in the fees applicable to Letters of Credit
pursuant to subsection 3.2 following an Event of Default) excluding any decrease
resulting from a change in the manner in which any financial ratio used in
determining any interest rate or fee is calculated that would result in a
reduction of any such rate or fee, (5) reduce the amount or postpone the due
date of any amount payable in respect of any Letter of Credit (other than any
waiver of any increase in the fees applicable to any Letter of Credit pursuant
to subsection 3.2), (6) extend the expiration date of any Letter of Credit
beyond the Revolving Loan Commitment Termination Date (unless all unfunded risk
participations with respect to any Letter of Credit are released by the Issuing
Lender (in its sole discretion), in which case, the Issuing Lender may extend
the stated expiration date of such Letter of Credit beyond the Revolving
Commitment Termination Date), (7) extend the Revolving Commitment Termination
Date or (8) change in any manner the obligations of Revolving Lenders relating
to the purchase of participations in Letters of Credit;

 

(b)           each Lender, (1) change in any manner the definition of “Class” or
the definition of “Pro Rata Share” or the definition of “Requisite
Class Lenders” or the definition of “Requisite Lenders” (except for any changes
resulting from an increase in the aggregate amount of the Commitments or Loans
approved by Requisite Lenders), (2) change in any manner any provision of this
Agreement that, by its terms, expressly requires the approval or concurrence of
all Lenders, (3) increase the maximum duration of Interest Periods permitted
hereunder, (4) release any Lien granted in favor of Administrative Agent with
respect to all or substantially all of the Collateral or release Holdings or
FTD, Inc. from its obligations under the Guaranty or release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guaranty, in each case other than in accordance with the terms of the Loan
Documents, or (5) change in any manner or waive the provisions contained in
subsection 2.4D, subsection 8.1, subsection 10.5 or this subsection 10.6.

 

In addition, no amendment, modification, termination or waiver of any provision
(i) of any Note shall be effective without the written concurrence of the Lender
which is the holder of that Note, (ii) of subsection 2.1A(iv) or of any other
provision of this Agreement relating to the Swing Line Loan Commitment or the
Swing Line Loans shall be effective without the written concurrence of Swing
Line Lender, (iii) of Section 3 shall be effective without the written
concurrence of Administrative Agent and, with respect to the purchase of
participations in Letters of Credit, without the written concurrence of each
Issuing Lender that has issued an outstanding Letter of Credit or has not been
reimbursed for a payment under a Letter of Credit,

 

140

--------------------------------------------------------------------------------


 

(iv) of Section 9 or of any other provision of this Agreement which, by its
terms, expressly requires the approval or concurrence of Administrative Agent
shall be effective without the written concurrence of Administrative Agent,
(v) of subsection 2.4 that alters the application of any mandatory or voluntary
prepayment as between Classes without the written concurrence of Requisite
Class Lenders of each Class that is being allocated a lesser amount of any such
prepayment as a result thereof, provided that Requisite Lenders may waive, in
whole or in part, any mandatory prepayment and Requisite Lenders (in addition to
each Lender that thereby increases its Commitment) may increase the aggregate
amount of the Commitments or Loans, in each case so long as the application, as
between Classes, of any portion of such prepayment which is still required to be
made is not altered, and (vi) that increases the amount of a Commitment of a
Lender shall be effective without the consent of such Lender.

 

Notwithstanding anything to the contrary in this subsection 10.6, in determining
whether Requisite Lenders have consented to any amendment, modification,
termination, waiver or consent, Loans held by United Online or its Subsidiaries
shall be excluded from the calculation of Requisite Lenders, both in calculating
the votes in favor of a particular matter and the aggregate Tranche A Term Loan
Exposure, Tranche B Term Loan Exposure and Revolving Loan Exposure.

 

Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of that Lender.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.  No notice to or
demand on Company in any case shall entitle Company to any other or further
notice or demand in similar or other circumstances.  Any amendment,
modification, termination, waiver or consent effected in accordance with this
subsection 10.6 shall be binding upon each Lender at the time outstanding, each
future Lender and, if signed by Company, on Company.

 

In addition to the foregoing, Company may supplement the Schedules hereto as
contemplated by this Agreement.

 

10.7                Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

 

10.8                Notices; Effectiveness of Signatures.

 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of telefacsimile in complete and legible form, or
three Business Days after depositing it in the United States mail with postage

 

141

--------------------------------------------------------------------------------


 

prepaid and properly addressed; provided that notices to Administrative Agent,
Swing Line Lender and any Issuing Lender shall not be effective until received. 
For the purposes hereof, the address of each party hereto shall be as set forth
under such party’s name on the signature pages hereof or (i) as to Company and
Administrative Agent, such other address as shall be designated by such Person
in a written notice delivered to the other parties hereto and (ii) as to each
other party, such other address as shall be designated by such party in a
written notice delivered to Administrative Agent.  Electronic mail and Internet
and intranet websites may be used to distribute routine communications, such as
financial statements and other information as provided in subsection 6.1. 
Administrative Agent or Company may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Loan Documents and notices under the Loan Documents may be transmitted and/or
signed by telefacsimile and by signatures delivered in ‘PDF’ format by
electronic mail; provided, however, that no signature with respect to any
notice, request, agreement, waiver, amendment or other document that is intended
to have binding effect may be sent by electronic mail.  The effectiveness of any
such documents and signatures shall, subject to applicable law, have the same
force and effect as an original copy with manual signatures and shall be binding
on all Loan Parties, Agents and Lenders.  Administrative Agent may also require
that any such documents and signature be confirmed by a manually-signed copy
thereof; provided, however, that the failure to request or deliver any such
manually-signed copy shall not affect the effectiveness of any facsimile or
electronic mail document or signature.

 

Notwithstanding the foregoing, Company agrees that Administrative Agent may make
any written material delivered by Company to Administrative Agent, as well as
any amendments, waivers, consents and other written information, documents,
instruments and other materials relating to Company, any of their respective
Subsidiaries, or any other materials or matters relating to the Loan Documents
or any of the transactions contemplated hereby that Administrative Agent is
required or authorized pursuant to the terms hereof or of any Loan Document to
provide to Lenders (collectively, the “Communications”) available to Lenders by
posting such notices on a Platform; provided, however, that any Communications
that Company deems to contain material non-public information (or to be
otherwise unsuitable for posting on the Platform) and are identified in writing
to Administrative Agent as such may also be designated in writing by Company as
unauthorized for posting on a Platform and Administrative Agent will not so post
such Communications.  Company acknowledges that (a) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (b) a
Platform is provided “as is” and “as available” and (c) neither Administrative
Agent nor any of its Affiliates warrants the accuracy, completeness, timeliness,
sufficiency, or sequencing of the Communications posted on a Platform. 
Administrative Agent and its Affiliates expressly disclaim with respect to a
Platform any liability for errors in transmission, incorrect or incomplete
downloading, delays in posting or delivery, or problems accessing the
Communications posted on such Platform and any liability for any losses, costs,
expenses or liabilities that may be suffered or incurred in connection with such
Platform (other than losses, costs, expenses or liabilities resulting from
Administrative

 

142

--------------------------------------------------------------------------------


 

Agent’s gross negligence, willful misconduct or breach of the Loan Documents). 
No warranty of any kind, express, implied or statutory, including any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by
Administrative Agent or any of its Affiliates in connection with any Platform.

 

Each Lender agrees that notice to it (as provided in the next sentence)
specifying that any Communication has been posted to a Platform shall for
purposes of this Agreement constitute effective delivery to such Lender of such
information, documents or other materials comprising such Communication.  Each
Lender agrees (1) to notify, on or before the date such Lender becomes a party
to this Agreement, Administrative Agent in writing of such Lender’s e-mail
address to which a notice may be sent (and from time to time thereafter to
ensure that Administrative Agent has on record an effective e-mail address for
such Lender) and (2) that any notice may be sent to such e-mail address.

 

10.9                Survival of Representations, Warranties and Agreements.

 

A.            All representations, warranties and agreements made herein shall
survive the execution and delivery of this Agreement and the making of the Loans
and the issuance of the Letters of Credit hereunder.

 

B.            Notwithstanding anything in this Agreement or implied by law to
the contrary, the agreements of Company set forth in subsections 2.6D, 2.7,
10.2, 10.3, 10.17 and 10.18 and the agreements of Lenders set forth in
subsections 9.2C, 9.4, 10.5, 10.18 and 10.19 shall survive the payment of the
Loans, the cancellation or expiration of the Letters of Credit and the
reimbursement of any amounts drawn thereunder, and the termination of this
Agreement.

 

10.10         Failure or Indulgence Not Waiver; Remedies Cumulative.

 

No failure or delay on the part of an Agent or any Lender in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege.  All rights and remedies existing under
this Agreement and the other Loan Documents are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

 

10.11         Marshalling; Payments Set Aside.

 

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of Company or any other party or against or in payment of any or
all of the Obligations.  To the extent that Company makes a payment or payments
to Administrative Agent or Lenders (or to Administrative Agent for the benefit
of Lenders), or Agents or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any

 

143

--------------------------------------------------------------------------------


 

other party under any bankruptcy law, any other state or federal law, common law
or any equitable cause, then, to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.

 

10.12         Severability.

 

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

10.13                 Obligations Several; Independent Nature of Lenders’
Rights; Damage Waiver.

 

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder
except that Wells Fargo shall be obligated to fund any Defaulted Term Loans as
described in subsection 2.1D.  Nothing contained herein or in any other Loan
Document, and no action taken by Lenders pursuant hereto or thereto, shall be
deemed to constitute Lenders, or Lenders and Company, as a partnership, an
association, a Joint Venture or any other kind of entity. The amounts payable at
any time hereunder to each Lender shall be a separate and independent debt, and,
subject to subsection 9.6, each Lender shall be entitled to protect and enforce
its rights arising out of this Agreement and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

 

To the extent permitted by law, Company shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect
or consequential damages (as opposed to direct or actual damages) arising out
of, in connection with or as a result of this Agreement (including, without
limitation, subsection 2.1C hereof), any other Loan Document, any transaction
contemplated by the Loan Documents, any Loan or the use of proceeds thereof.  No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with the Loan Documents or the transactions contemplated thereby
except as a result of the Indemnitee’s gross negligence or willful misconduct or
breach of any Loan Document.

 

10.14         Release of Security Interest or Guaranty.

 

Upon the sale or other disposition of any Collateral to any Person (other than a
Loan Party) that is permitted by this Agreement or to which Requisite Lenders
have otherwise consented, or the sale or other disposition of all of the Capital
Stock of a Subsidiary Guarantor to any Person (other than a Loan Party) that is
permitted by this Agreement or to which Requisite Lenders have otherwise
consented, Administrative Agent’s security interest in such Collateral or the
Guaranty of such Subsidiary Guarantor, as applicable, shall be automatically
released without

 

144

--------------------------------------------------------------------------------


 

any further act or action by Administrative Agent or the Lenders simultaneously
with the consummation of such sale or other disposition.  Upon the sale or other
disposition of any Collateral to any Person (other than a Loan Party) that is
permitted by subsection 7.7(iv) or (v) or for which Requisite Lender consent is
required, Company shall deliver to Administrative Agent an Officer’s Certificate
(i) specifying the Collateral or Capital Stock to be sold or otherwise disposed
of in the proposed transaction and (ii) stating that the Collateral or the
Capital Stock subject to such disposition is being sold or otherwise disposed of
in compliance with such subsections or requesting the consent of Requisite
Lenders to such sale.  If a Loan Party desires additional evidence of the
release referenced in this subsection 10.14, upon delivery to Administrative of
the Officer’s Certificate referenced in the preceding sentence, Administrative
Agent shall, at such Loan Party’s expense, so long as Administrative Agent
(a) has no reason to believe that the facts stated in such Officer’s Certificate
are not true and correct and (b), if the sale or other disposition of such item
of Collateral or Capital Stock constitutes an Asset Sale, shall have received
evidence satisfactory to it that arrangements satisfactory to it have been made
for delivery of the Net Asset Sale Proceeds if and as required by
subsection 2.4, execute and deliver such releases of its security interest in
such Collateral or such Guaranty as may be reasonably requested by such Loan
Party.

 

10.15         Applicable Law.

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SUBSECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.

 

10.16                                                 Construction of Agreement;
Nature of Relationship.

 

Each of the parties hereto acknowledges that (i) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement,
(ii) it has had full and fair opportunity to review and revise the terms of this
Agreement, (iii) this Agreement has been drafted jointly by all of the parties
hereto, and (iv) neither Administrative Agent nor any Lender or other Agent has
any fiduciary relationship with or duty to Company arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent, the other Agents and Lenders, on one
hand, and Company, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor.  Accordingly, each of the parties hereto
acknowledges and agrees that the terms of this Agreement shall not be construed
against or in favor of another party.

 

10.17                                                 Consent to Jurisdiction
and Service of Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN

 

145

--------------------------------------------------------------------------------


 

DOCUMENT, OR ANY OBLIGATIONS HEREUNDER AND THEREUNDER, MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY
OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, COMPANY, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

 

(I)            ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;

 

(II)           WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(III)         AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO COMPANY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SUBSECTION 10.8;

 

(IV)         AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER COMPANY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;

 

(V)          AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE COURTS OF
ANY OTHER JURISDICTION; AND

 

(VI)         AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.17 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SUBSECTION 5-1402 OR
OTHERWISE.

 

10.18         Waiver of Jury Trial.

 

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.  Each party hereto acknowledges that this
waiver is a material inducement to enter into a business relationship, that each
has already relied on this waiver in entering into this Agreement, and that each
will

 

146

--------------------------------------------------------------------------------


 

continue to rely on this waiver in their related future dealings.  Each party
hereto further warrants and represents that it has reviewed this waiver with its
legal counsel and that it knowingly and voluntarily waives its jury trial rights
following consultation with legal counsel.  THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 10.18 AND EXECUTED BY
EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
LOANS MADE HEREUNDER.  In the event of litigation, this Agreement may be filed
as a written consent to a trial by the court.

 

10.19         Confidentiality.

 

Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement in accordance with such Lender’s customary
procedures for handling confidential information of this nature, it being
understood and agreed by Company that in any event a Lender may make disclosures
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and agree to keep such information
confidential), (b) to the extent requested by any Government Authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this subsection 10.19, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of Company, (g) with the consent of Company,
(h) to the extent such information (i) becomes publicly available other than as
a result of a breach of this subsection 10.19 or (ii) becomes available to
Administrative Agent or any Lender on a nonconfidential basis from a source
other than Company or (i) to the National Association of Insurance Commissioners
or any other similar organization or any nationally recognized rating agency
that requires access to information about a Lender’s or its Affiliates’
investment portfolio in connection with ratings issued with respect to such
Lender or its Affiliates and that no written or oral communications from counsel
to an Agent and no information that is or is designated as privileged or as
attorney work product may be disclosed to any Person unless such Person is a
Lender or a Participant hereunder; provided that, unless specifically prohibited
by applicable law or court order, each Lender shall notify Company in writing of
any request by any Government Authority or representative thereof (other than
any such request in connection with any examination of the financial condition
of such Lender by such Government Authority) for disclosure of any such
non-public information prior to disclosure of such information; and provided,
further that in no

 

147

--------------------------------------------------------------------------------


 

event shall any Lender be obligated or required to return any materials
furnished by Company or any of its Subsidiaries.  In addition, from and after
the Closing Date or the public disclosure of this Agreement by Company,
Administrative Agent may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to Administrative Agent
and Lenders, and Administrative Agent or any of its Affiliates may place
customary “tombstone” advertisements relating hereto in publications (including
publications circulated or otherwise made available in electronic form) of its
choice at its own expense.

 

10.20         Counterparts; Effectiveness.

 

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.

 

10.21         USA Patriot Act.

 

Each Lender hereby notifies Company that pursuant to the requirements of the
Patriot Act , it is required to obtain, verify and record information that
identifies Loan Parties, which information includes the name and address of each
Loan Party and other information that will allow such Lender to identify such
Loan Party in accordance with the Patriot Act.

 

[Remainder of page intentionally left blank]

 

148

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COMPANY:

 

 

UNOLA CORP.

 

 

 

 

 

 

 

By: 

/s/ Mark R. Goldston

 

Title: 

Chairman, President and Chief Executive Officer

 

 

 

 

 

 

 

Notice Address:

 

 

21301 Burbank Boulevard

 

 

5th Floor

 

 

Woodland Hills, CA 91367 - 6677

 

 

 

 

S-1

--------------------------------------------------------------------------------


 

LENDERS:

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION,

 

individually and as Administrative Agent

 

 

 

 

 

 

 

By: 

/s/ Bradford E. Chambers

 

Title: 

Senior Vice President & Manager

 

 

 

 

 

 

 

Notice Address:

 

 

333 South Grand Avenue, 9th Floor

 

 

MAC E2064-09C

 

 

Los Angeles, CA 90071

 

 

Attn: Brad Chambers

 

S-2

--------------------------------------------------------------------------------


 

 

AMERICAN AGCREDIT, PCA

 

 

 

 

 

 

 

By:

/s/ Gary Van Schuyver

 

Name: 

Gary Van Schuyver

 

Title:

Vice President

 

S-3

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Travis J. Burns

 

Name: 

Travis J. Burns

 

Title:

Senior Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A.

 

 

 

 

 

 

 

By:

/s/ Molly Drennan

 

Name: 

Molly Drennan

 

Title:

Vice President

 

S-5

--------------------------------------------------------------------------------


 

 

ING (U.S.) CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Steven G. Fleenor

 

Name: 

Steven G. Fleenor

 

Title:

Managing Director

 

S-6

--------------------------------------------------------------------------------


 

FTD GROUP, INC.(1)

 

FTD Group, Inc. (“FTD”) shall have no obligations hereunder until the
consummation of the Merger.  Prior to that time, the obligations of Company
pursuant to this Agreement and the other Loan Documents shall be solely those of
Acquisition Sub.  Upon consummation of the Merger, FTD shall (by delivery of
this counterpart to Administrative Agent following consummation of the Merger)
assume, and hereby assumes, all the obligations and other liabilities of
Acquisition Sub under this Agreement and all references to Company contained in
this Agreement and the other Loan Documents shall be deemed to refer to FTD.

 

 

FTD GROUP, INC.

 

 

 

 

 

 

 

By: 

 

 

Title: 

 

 

--------------------------------------------------------------------------------

(1) To be executed and delivered by FTD Group, Inc. to Administrative Agent on
the Closing Date.

 

S-7

--------------------------------------------------------------------------------